Exhibit 10.4

 

Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.

 

CONFIDENTIAL

 

DEVELOPMENT, LICENSE AND COMMERCIALIZATION AGREEMENT

 

This DEVELOPMENT, LICENSE AND COMMERCIALIZATION AGREEMENT (“Agreement”) is
entered into between Sepracor Inc., a company organized under the laws of the
State of Delaware, United States, and having its principal place of business at
84 Waterford Drive, Marlborough, MA 01752-7010, United States, and Glaxo Group
Limited, a company organized under the laws of England & Wales and having its
principal place of business at Glaxo Wellcome House, Berkeley Avenue, Greenford,
Middlesex, UB6 0NN, United Kingdom (“GSK”).

 

WHEREAS

 

A.            Sepracor has conducted non-clinical and clinical trials, and has
been granted Marketing Approval by the FDA to commercialize, and is
commercializing in the United States, the LUNESTA® eszopiclone-based insomnia
product; and

 

B.            Sepracor owns or controls certain patents, know-how, trademarks
and other intellectual property relating to the Product in the GSK Territory;
and

 

C.            GSK is experienced in developing, registering, securing pricing
approvals, marketing and distributing pharmaceutical products in the GSK
Territory; and

 

D.            On the terms and conditions set forth in this Agreement:

 

1.             Sepracor and GSK wish to collaborate on the potential for further
development (if any), as well as the registration and commercialization of the
Product in the GSK Territory;

 

2.             Sepracor is willing to grant to GSK, and GSK desires to obtain
from Sepracor, certain exclusive rights and licenses with respect to the
potential development (if any), registration and commercialization of the
Product in the GSK Territory; and

 

3.             Sepracor is willing to supply GSK with Bulk Tablets of the
Product for packaging and commercial sale by GSK in the GSK Territory.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Sepracor and GSK
hereby agree as follows:

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

ARTICLE I.

DEFINITIONS

 


AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SET OUT
IN THIS ARTICLE 1 UNLESS THE CONTEXT CLEARLY AND UNAMBIGUOUSLY DICTATES
OTHERWISE.


 


1.1.          “ACTIVE INGREDIENT” SHALL MEAN THE CHEMICAL COMPOUND KNOWN AS
ESZOPICLONE, ALSO IDENTIFIED BY THE CHEMICAL NAME (+)
6-(5-CHLORO-2-PYRIDINYL)-6,7-DIHYDRO-7-OXO-5H-PYRROLO [3,4B] PYRAZIN- 5-YL
4-METHYLPIPERAZINE-1-CARBOXYLATE OR (+) 6-(5-CHLOROPYRI-2-DYL)-5-(4-METHYL
PIPERAZIN-1-YL) CARBONYLOXY-7-OXO-6,7-DIHYDRO-5H-PYRROLO [3,4B] PYRAZINE, AND
ALL PHARMACEUTICALLY ACTIVE DERIVATIVES THEREOF, SUCH AS, BUT NOT LIMITED TO,
ITS METABOLITES, AND ALL ESTERS, SALTS, HYDRATES, SOLVATES, POLYMORPHS AND
ISOMERS OF ALL THE ABOVE.


 


1.2.          “ACTUAL COST” SHALL MEAN, THE FULLY LOADED COST INCURRED BY
SEPRACOR TO MANUFACTURE OR HAVE MANUFACTURED BULK TABLETS, INCLUDING FOR
AVOIDANCE OF DOUBT THE OVERHEAD ASSOCIATED WITH PERFORMING ITS OBLIGATIONS, AS
MAY BE AGREED BY THE PARTIES, UNDER THE SUPPLY AGREEMENT. THE ACTUAL COST MAY BE
MORE SPECIFICALLY DEFINED IN THE SUPPLY AGREEMENT, CONSISTENT WITH SCHEDULE 10.2
HEREIN, AND SHALL BE DOCUMENTED BY SEPRACOR TO GSK TO THE REASONABLE
SATISFACTION OF GSK.


 


1.3.          “AFFILIATE” OF A PARTY SHALL MEAN ANY PERSON, CORPORATION OR OTHER
ENTITY THAT, DIRECTLY OR INDIRECTLY, THROUGH ONE OR MORE INTERMEDIARIES,
CONTROLS, IS CONTROLLED BY, COMES TO CONTROL, OR IS UNDER COMMON CONTROL WITH
SUCH PARTY, AS THE CASE MAY BE. AS USED IN THIS SECTION 1.3, “CONTROL” SHALL
MEAN:  (I) TO POSSESS, DIRECTLY OR INDIRECTLY, THE POWER TO DIRECT THE
MANAGEMENT AND POLICIES OF SUCH PERSON, CORPORATION OR OTHER ENTITY, WHETHER
THROUGH OWNERSHIP OF VOTING SECURITIES OR BY CONTRACT RELATING TO VOTING RIGHTS
OR CORPORATE GOVERNANCE; OR (II) DIRECT OR INDIRECT BENEFICIAL OWNERSHIP OF AT
LEAST FIFTY PERCENT (50%) (OR SUCH LESSER PERCENTAGE WHICH IS THE MAXIMUM
ALLOWED TO BE OWNED BY A FOREIGN CORPORATION IN A PARTICULAR JURISDICTION) OF
THE VOTING SHARE CAPITAL IN SUCH PERSON, CORPORATION OR OTHER ENTITY.


 


1.4.          “ACQUIRED COMPETING PRODUCT” SHALL MEAN ANY PRODUCT, IN RESPECT OF
WHICH GSK OR ITS AFFILIATES, DURING THE TERM, ACQUIRES THE RIGHTS (BY LICENSE,
PURCHASE OR OTHERWISE) TO PROMOTE, MARKET OR SELL IN THE GSK TERRITORY, WHICH AT
THE TIME OF ACQUISITION: (I) [**]; (II) [**]; OR (III) [**].


 


1.5.          “ACQUISITION TRANSACTION” SHALL MEAN THE ACQUISITION OF THE ASSETS
OF A THIRD PARTY, WHETHER THROUGH MERGER, PURCHASE OF STOCK REPRESENTING FIFTY
PERCENT (50%) OR MORE OF THE OUTSTANDING VOTING STOCK, PURCHASE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF SUCH ENTITY OR OTHERWISE.


 


1.6.          “BLOCKING PATENT” MEANS ANY PATENT ISSUED TO A THIRD PARTY THAT
WOULD BE INFRINGED BY THE MANUFACTURE, USE, SALE, OFFER FOR SALE OR IMPORTATION
OF THE PRODUCT IN THE GSK TERRITORY.


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


1.7.          “BULK TABLETS” SHALL MEAN FINISHED TABLETS CONTAINING THE ACTIVE
INGREDIENT WHICH MEETS THE RELEVANT SPECIFICATIONS, TO BE DEFINED MORE
SPECIFICALLY IN THE SUPPLY AGREEMENT, AND TO BE SHIPPED TO GSK BY SEPRACOR IN
BULK IN THE MANNER SET FORTH IN THE SUPPLY AGREEMENT, AND THEN TO BE PACKAGED AS
THE PRODUCT BY OR ON BEHALF OF GSK.


 


1.8.          “BUSINESS DAY” SHALL MEAN A DAY OTHER THAN A (I) SATURDAY,
(II) SUNDAY OR (III) PUBLIC HOLIDAY IN THE UNITED STATES OR ENGLAND. FOR THE
AVOIDANCE OF DOUBT, REFERENCES IN THIS AGREEMENT TO “DAYS” SHALL MEAN CALENDAR
DAYS.


 


1.9.          “CALENDAR QUARTER” SHALL MEAN A PERIOD OF THREE (3) CONSECUTIVE
MONTHS DURING A CALENDAR YEAR BEGINNING ON AND INCLUDING 1ST JANUARY, 1ST APRIL,
1ST JULY OR 1ST OCTOBER.


 


1.10.        “CALENDAR YEAR” SHALL MEAN A PERIOD OF TWELVE (12) CONSECUTIVE
MONTHS BEGINNING ON AND INCLUDING 1ST JANUARY.


 


1.11.        “CLINICAL SUPPLIES” SHALL MEAN THOSE QUANTITIES OF BULK TABLETS AND
PLACEBO TO BE SUPPLIED BY SEPRACOR TO GSK IN THE MANNER TO BE SET FORTH IN THE
SUPPLY AGREEMENT FOR USE IN THE FOLLOWING SCENARIOS WHERE THE BULK TABLETS ARE
NOT TO BE PACKAGED AND LABELED FOR COMMERCIAL SALE: (I) ANY DEVELOPMENTAL STUDY;
(II) VALIDATION STUDIES OR ANY OTHER STUDIES TO CONFIRM PACKAGING OR FORMULATION
OR OTHER MANUFACTURING REQUIREMENTS; OR (III) FOR ANY OTHER NON-COMMERCIAL USES
NECESSARY FOR OBTAINING THE MARKETING APPROVAL FOR THE PRODUCT IN ANY COUNTRY IN
THE GSK TERRITORY.


 


1.12.        “COMMERCIALIZATION STUDIES” SHALL MEAN ANY CLINICAL STUDIES GSK
WISHES TO BE CONDUCTED BY OR ON BEHALF OF GSK IN THE GSK TERRITORY IN SUPPORT OF
GSK’S COMMERCIALIZATION OF THE PRODUCT IN THE GSK TERRITORY AND WHICH WILL BE
INITIATED IN A COUNTRY AFTER MARKETING APPROVAL OF THE PRODUCT IN SUCH COUNTRY.
SUCH STUDIES MAY INCLUDE, BUT SHALL NOT BE LIMITED TO, “MARKETING STUDIES” TO
SUPPORT MARKET UPTAKE, ACCEPTANCE AND DIFFERENTIATION OF THE PRODUCT,
EPIDEMIOLOGICAL STUDIES, MODELING AND PHARMACOECONOMIC STUDIES, AND STUDIES IN
SUPPORT OF MODIFICATIONS OR ADDITIONAL SLEEP DISORDER RELATED INDICATIONS.
COMMERCIALIZATION STUDIES SHALL NOT INCLUDE STUDIES DESIGNED TO GENERATE DATA IN
SUPPORT OF NEW INDICATIONS UNRELATED TO SLEEP DISORDERS, OR STUDIES
INVESTIGATING THE SAFETY OR EFFICACY OF THE PRODUCT IN A MODIFIED RELEASE
FORMULATION OR A COMBINATION PRODUCT. FOR THE AVOIDANCE OF DOUBT,
COMMERCIALIZATION STUDIES SHALL NOT INCLUDE REQUIRED STUDIES, INVESTIGATOR
SPONSORED CLINICAL STUDIES, SEPRACOR STUDIES, STUDIES SEPRACOR INITIATED PRIOR
TO THE EFFECTIVE DATE IN SUPPORT OF THE PRODUCT, ANY STUDIES RELATING TO THE
PRODUCT THAT SEPRACOR MAY INITIATE IN THE SEPRACOR TERRITORY OR ANY OTHER
STUDIES THAT SEPRACOR MAY INITIATE ANYWHERE IN THE WORLD WHICH DO NOT RELATE TO
THE PRODUCT.


 


1.13.        “COMMERCIALLY REASONABLE EFFORTS” MEANS THOSE DILIGENT EFFORTS AND
RESOURCES, WITH RESPECT TO A PARTICULAR PARTY, AT THE RELEVANT POINT IN TIME,
THAT ARE COMPARABLE TO THOSE GENERALLY USED BY THAT PARTY, IN GOOD FAITH, IN THE
EXERCISE OF ITS REASONABLE AND PRUDENT SCIENTIFIC AND BUSINESS JUDGMENT RELATING
TO OTHER PRESCRIPTION PHARMACEUTICAL PRODUCTS OWNED OR LICENSED BY IT OR TO
WHICH IT HAS EXCLUSIVE RIGHTS, WHICH HAVE MARKET POTENTIAL AND ARE AT A STAGE OF
DEVELOPMENT OR PRODUCT LIFE SIMILAR TO THE PRODUCT, TAKING INTO ACCOUNT MEASURES
OF RELATIVE SAFETY AND EFFICACY, PRODUCT PROFILE, THE COMPETITIVENESS OF THE
MARKETPLACE, THE PROPRIETARY


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


POSITION OF THE COMPOUND OR PRODUCT, THE REGULATORY STRUCTURE INVOLVED, THE
RELATIVE PROFITABILITY OF THE PRODUCTS, AND OTHER RELEVANT FACTORS, INCLUDING
WITHOUT LIMITATION COMPARATIVE TECHNICAL, LEGAL, SCIENTIFIC, AND/OR MEDICAL
FACTORS. SUCH COMMERCIALLY REASONABLE EFFORTS SHALL INCLUDE, WITHOUT LIMITATION,
COMPARABLE EFFORTS WITH RESPECT TO (I) PROMPTLY ASSIGNING RESPONSIBILITY FOR
DEVELOPMENT AND COMMERCIALIZATION ACTIVITIES TO SPECIFIC EMPLOYEES WHO ARE HELD
ACCOUNTABLE FOR PROGRESS AND MONITORING SUCH PROGRESS ON AN ON-GOING BASIS,
(II) SETTING AND CONSISTENTLY SEEKING TO ACHIEVE SPECIFIC AND MEANINGFUL
OBJECTIVES AND TIMELINES FOR CARRYING OUT SUCH DEVELOPMENT AND COMMERCIALIZATION
ACTIVITIES, (III) CONSISTENTLY MAKING AND IMPLEMENTING DECISIONS AND ALLOCATING
RESOURCES DESIGNED TO ADVANCE PROGRESS WITH RESPECT TO SUCH OBJECTIVES AND
TIMELINES, AND (IV) EMPLOYING COMPENSATION SYSTEMS FOR ITS EMPLOYEES WORKING
WITH THE PRODUCT THAT ARE SIMILAR TO THE COMPENSATION SYSTEMS THE APPLICABLE
PARTY APPLIES WITH RESPECT TO ITS OTHER PROGRAMS WITH PRODUCTS OF SIMILAR
POTENTIAL.


 


1.14.        “CONFIDENTIALITY AGREEMENT” SHALL MEAN THAT CERTAIN LETTER
AGREEMENT DATED JANUARY 11, 2005 ENTERED INTO BY AND BETWEEN SEPRACOR AND
GLAXOSMITHKLINE RESEARCH & DEVELOPMENT LIMITED.


 


1.15.        “CONTROL” (INCLUDING ANY VARIATIONS SUCH AS “CONTROLLED” AND
“CONTROLLING”), IN THE CONTEXT OF INTELLECTUAL PROPERTY RIGHTS AND KNOW-HOW,
SHALL MEAN RIGHTS TO INTELLECTUAL PROPERTY SUFFICIENT TO GRANT THE APPLICABLE
LICENSE UNDER THIS AGREEMENT, WITHOUT VIOLATING THE TERMS OF AN AGREEMENT WITH A
THIRD PARTY.


 


1.16.        “CORE CAMPAIGN PRODUCT STRATEGIES” SHALL MEAN THOSE MATERIALS
PROPOSED BY THE GSK EUROPEAN MARKETING GROUP WHICH OUTLINE THE CORE MARKETING
MATERIALS TO BE USED IN RELATION TO THE PRODUCT AND TO SPECIFICALLY INCLUDE
TRADE DRESS, CORE CLAIMS AND VISUALS.


 


1.17.        “DATA” SHALL MEAN, SUBJECT TO THE PROVISIONS OF SECTION 5.10, ANY
AND ALL RESEARCH DATA, PHARMACOLOGY DATA, PRECLINICAL DATA, CLINICAL DATA,
MANUFACTURING DATA AND/OR ALL REGULATORY DOCUMENTATION, INFORMATION AND
SUBMISSIONS PERTAINING TO, OR MADE IN ASSOCIATION WITH, AN IND OR A MARKETING
AUTHORIZATION APPLICATION FOR THE PRODUCT, IN EACH CASE WHICH ARE CONTROLLED BY
A PARTY AS OF THE EFFECTIVE DATE OR DURING THE TERM OF THIS AGREEMENT, INCLUDING
BUT NOT LIMITED TO THE DEVELOPMENT DATA.


 


1.18.        “DEVELOPMENTAL STUDIES” MEANS ANY (I) REQUIRED STUDIES OR
(II) COMMERCIALIZATION STUDIES, BOTH AS SET FORTH IN THE DEVELOPMENT PLAN. FOR
THE AVOIDANCE OF DOUBT, DEVELOPMENTAL STUDIES SHALL NOT INCLUDE INVESTIGATOR
SPONSORED CLINICAL STUDIES OF THE PRODUCT IN THE GSK TERRITORY.


 


1.19.        “EFFECTIVE DATE” SHALL MEAN THE LATER OF: (I) THE DATE ON WHICH AN
AUTHORIZED REPRESENTATIVE OF SEPRACOR EXECUTES THIS AGREEMENT, AND (II) THE DATE
ON WHICH AN AUTHORIZED REPRESENTATIVE OF GSK EXECUTES THIS AGREEMENT.


 


1.20.        “EMEA” SHALL MEAN THE EUROPEAN MEDICINES AGENCY, OR ANY OTHER
SUCCESSOR AGENCY THAT IS RESPONSIBLE FOR APPROVING THE SALE OF PHARMACEUTICAL
PRODUCTS ACROSS THE EUROPEAN UNION.


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


1.21.        “EUROPEAN UNION” SHALL MEAN THE MEMBER COUNTRIES OF THE EUROPEAN
UNION AT THE RELEVANT POINT IN TIME.


 


1.22.        “FDA” SHALL MEAN THE UNITED STATES FOOD AND DRUG ADMINISTRATION, OR
ANY SUCCESSOR ENTITY THERETO PERFORMING SIMILAR FUNCTIONS.


 


1.23.        “GSK COMPETING PRODUCT” SHALL HAVE THE MEANING STATED IN
SECTION 9.1(E) OF THIS AGREEMENT. FOR THE AVOIDANCE OF DOUBT, GSK COMPETING
PRODUCTS MAY INCLUDE, BUT SHALL NOT BE LIMITED TO, COMPOUNDS, OTHER THAN
ACQUIRED COMPETING PRODUCTS, ACQUIRED BY GSK (BY LICENCE, PURCHASE OR OTHERWISE)
DURING THE TERM OF THIS AGREEMENT.


 


1.24.        “GSK TERRITORY” SHALL MEAN ALL COUNTRIES AND TERRITORIES OF THE
WORLD EXCLUDING THE SEPRACOR TERRITORY.


 


1.25.        “IMPROVEMENTS” SHALL MEAN ANY NEW OR USEFUL PROCESS, TECHNIQUE,
FORMULA, INVENTION OR KNOW-HOW, FORMULATION, OR COMPOSITION OF MATTER RELATING
TO OR COMPRISING THE PRODUCT, OR ANY SEPRACOR TECHNOLOGY, WHETHER PATENTABLE OR
UNPATENTABLE, OR ANY IMPROVEMENT, ENHANCEMENT, MODIFICATION OR DERIVATIVE WORK
THEREOF, THAT IS CONCEIVED OR FIRST REDUCED TO PRACTICE OR FIRST DEMONSTRATED TO
HAVE UTILITY DURING THE TERM OF THIS AGREEMENT IN CONNECTION WITH THE PARTIES’
ACTIVITIES UNDER THIS AGREEMENT.


 


1.26.        “IND” SHALL MEAN AN INVESTIGATIONAL NEW DRUG APPLICATION (INCLUDING
ANY AMENDMENTS THERETO) FILED WITH THE FDA PURSUANT TO 21 C.F.R. §312 BEFORE
COMMENCEMENT OF CLINICAL TRIALS OF A PHARMACEUTICAL PRODUCT, OR ANY COMPARABLE
FILINGS WITH ANY REGULATORY AUTHORITY IN ANY OTHER JURISDICTION, INCLUDING, BUT
NOT LIMITED TO, CLINICAL TRIAL APPLICATIONS.


 


1.27.        “INTERNATIONAL FINANCIAL REPORTING STANDARDS” SHALL MEAN THE
INTERNATIONAL FINANCIAL REPORTING STANDARDS AND INTERNATIONAL ACCOUNTING
STANDARDS ISSUED BY THE INTERNATIONAL ACCOUNTING STANDARDS BOARD (“IASB”) AND
INTERPRETATIONS ISSUED BY THE INTERNATIONAL FINANCIAL REPORTING INTERPRETATIONS
COMMITTEE OF THE IASB.


 


1.28.        “MAJOR MARKET” SHALL MEAN EACH OF THE U.K., GERMANY, ITALY, FRANCE,
SPAIN, CHINA, AUSTRALIA, BRAZIL AND SOUTH KOREA, PROVIDED, HOWEVER, WITH RESPECT
TO SECTIONS 6.1, 6.3(L), 6.4(B), 14.4(C) AND 16.2(E), MAJOR MARKETS SHALL ONLY
INCLUDE U.K., GERMANY, ITALY, FRANCE AND SPAIN. A COUNTRY SHALL NO LONGER BE
INCLUDED IN THE DEFINITION OF MAJOR MARKET FOR THE PURPOSES OF SECTIONS 2.1(B),
6.1, 6.3(L), 7.3(D) AND 16.2(E) ONCE A GENERIC PRODUCT HAS BEEN LAUNCHED IN SUCH
COUNTRY.


 


1.29.        “MARKETING APPROVAL” SHALL MEAN ALL APPROVALS, LICENSES,
REGISTRATIONS OR AUTHORIZATIONS OF REGULATORY AUTHORITIES IN A COUNTRY NECESSARY
FOR THE MANUFACTURE, USE, STORAGE, IMPORT, EXPORT, DISTRIBUTION, PROMOTION,
MARKETING, OFFER FOR SALE AND SALE OF THE PRODUCT IN SUCH COUNTRY. FOR COUNTRIES
WHERE GOVERNMENTAL APPROVAL IS REQUIRED FOR PRICING AND/OR REIMBURSEMENT FOR THE
PRODUCT TO BE REIMBURSED BY NATIONAL HEALTH INSURANCE (OR ITS LOCAL EQUIVALENT),
“MARKETING APPROVAL” SHALL NOT BE DEEMED TO OCCUR UNTIL SUCH PRICING AND/OR
REIMBURSEMENT APPROVAL IS OBTAINED.


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


1.30.        “MARKETING AUTHORIZATION APPLICATION” (OR “MAA”) SHALL MEAN A
FILING, COMPARABLE TO A NEW DRUG APPLICATION (AS DEFINED IN 21 C.F.R. § 314.50
ET. SEQ.), FOR MARKETING APPROVAL (NOT INCLUDING PRICING OR REIMBURSEMENT
APPROVAL) FOR THE PRODUCT IN A COUNTRY WITHIN THE GSK TERRITORY.


 


1.31.        “NET SALES” SHALL MEAN THE GROSS AMOUNTS RECEIVED FOR SALES OF THE
PRODUCT BY OR ON BEHALF OF GSK, ITS AFFILIATES AND/OR SUBLICENSEES (THE “SELLING
PARTY”) TO THIRD PARTIES, LESS DEDUCTIONS ACTUALLY ALLOWED OR SPECIFICALLY
ALLOCATED TO THE PRODUCT BY THE SELLING PARTY USING INTERNATIONAL FINANCIAL
REPORTING STANDARDS FOR:


 


(A)        TRANSPORTATION CHARGES TO THE EXTENT THAT THEY ARE INCLUDED IN THE
PRICE OR OTHERWISE PAID BY THE PURCHASER, INCLUDING, WITHOUT LIMITATION,
INSURANCE, FOR TRANSPORTING PRODUCT AND SEPARATELY IDENTIFIED ON THE INVOICE OR
IN OTHER DOCUMENTATION MAINTAINED IN THE ORDINARY COURSE OF BUSINESS; AND;


 


(B)        TRADE, QUANTITY AND CASH DISCOUNTS, OR CHARGE-BACKS, REFUNDS OR OTHER
REBATES ACTUALLY GRANTED TO THE CUSTOMER (INCLUDING, IF APPLICABLE, HOSPITALS OR
PRIVATE OR PUBLIC HEALTH INSURANCE ENTITIES);


 


(C)        CREDITS, REBATES AND ALLOWANCES TO THE CUSTOMER ON ACCOUNT OF
REJECTION OR RETURNS OF THE PRODUCT (INCLUDING WHOLESALER AND RETAILER RETURNS),
OR ON ACCOUNT OF NON-DISCRETIONARY RETROACTIVE PRICE REDUCTIONS AFFECTING SUCH
PRODUCT;


 


(D)        SALES AND EXCISE TAXES, OTHER CONSUMPTION TAXES, CUSTOMS DUTIES AND
CUSTOMARY COMPULSORY PAYMENTS TO GOVERNMENTAL AUTHORITIES AND ANY OTHER
GOVERNMENTAL CHARGES IMPOSED UPON THE PRODUCTION, IMPORTATION, USE OR SALE OF
THE PRODUCT ACTUALLY PAID AND SEPARATELY IDENTIFIED ON THE INVOICE OR IN OTHER
DOCUMENTATION MAINTAINED IN THE ORDINARY COURSE OF BUSINESS; AND


 


(E)        ANY OTHER ITEMS ACTUALLY DEDUCTED FROM GROSS INVOICES SALES AMOUNTS
AS REPORTED BY THE SELLING PARTY IN ITS FINANCIAL STATEMENTS IN ACCORDANCE WITH
THE INTERNATIONAL FINANCIAL REPORTING STANDARDS, APPLIED ON A CONSISTENT BASIS


 

In no event will any particular amount, identified above, be deducted more than
once in calculating Net Sales (i.e., no “double counting” of reductions). Sales
of the Product between GSK and its Affiliates or Sublicensees shall be excluded
from the computation of Net Sales, but the subsequent resale of such the Product
to a Third Party shall be included within the computation of Net Sales.

 

In the case of any sale or disposal for value, other than in an arms length
transaction exclusively for money, such as barter or counter trade, Net Sales
shall be calculated as above on the value of the consideration received or the
fair market value (if higher) of the Product in the country of sale or disposal.

 


1.32.        “NON-SEVERABLE IMPROVEMENTS” SHALL MEAN AN IMPROVEMENT TO THE
SEPRACOR TECHNOLOGY WHICH IS INCAPABLE OF EXPLOITATION INDEPENDENTLY OF THE
SEPRACOR TECHNOLOGY


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


CONTROLLED BY SEPRACOR OR ITS AFFILIATES AS OF THE EFFECTIVE DATE AND DURING THE
TERM OF THIS AGREEMENT.


 


1.33.        “PARTY” SHALL MEAN SEPRACOR OR GSK INDIVIDUALLY, AND “PARTIES”
SHALL MEAN SEPRACOR AND GSK COLLECTIVELY.


 


1.34.        “PATENT(S)” SHALL MEAN PATENTS AND PATENT APPLICATIONS, TOGETHER
WITH ALL ADDITIONS, DIVISIONS, CONTINUATIONS, CONTINUATIONS-IN-PART,
PROVISIONALS, SUBSTITUTIONS, REISSUES, RE-EXAMINATIONS, EXTENSIONS,
REGISTRATIONS, PATENT TERM EXTENSIONS, SUPPLEMENTAL PROTECTION CERTIFICATES AND
RENEWALS OF A PATENT OR PATENT APPLICATION, AND ANY CONFIRMATION PATENT OR
REGISTRATION PATENT OR PATENT OF ADDITION BASED ON ANY SUCH PATENT.


 


1.35.        “PERSON” SHALL MEAN ANY INDIVIDUAL, CORPORATION, PARTNERSHIP,
LIMITED LIABILITY COMPANY, TRUST, GOVERNMENTAL ENTITY, OR OTHER LEGAL ENTITY OF
ANY NATURE WHATSOEVER.


 


1.36.        “PHASE III CLINICAL TRIAL” SHALL MEAN A HUMAN CLINICAL TRIAL, THE
PRINCIPAL PURPOSE OF WHICH IS TO GATHER SAFETY AND EFFICACY DATA FOR A PRODUCT
INDICATION OF ONE OR MORE PARTICULAR DOSES IN PATIENTS BEING STUDIED THAT IS
NEEDED TO EVALUATE THE OVERALL BENEFIT AND RISK RELATIONSHIP OF THE PRODUCT AND
TO PROVIDE ADEQUATE BASIS FOR LABELING, AS REQUIRED IN 21 C.F.R. §312(C), OR
SUCH SIMILAR CLINICAL STUDY IN A COUNTRY OTHER THAN THE UNITED STATES OF
AMERICA.


 


1.37.        “PRODUCT” SHALL MEAN THE ACTIVE INGREDIENT, IN THE FORM AND DOSAGES
APPROVED AS OF THE EFFECTIVE DATE BY THE FDA AS LUNESTA® (ESZOPICLONE), FOR ALL
INDICATIONS WHICH ARE OR MAY BE APPROVED BY REGULATORY AUTHORITIES IN THE GSK
TERRITORY FOR THOSE FORMS AND DOSAGES. THE PRODUCT SHALL ALSO INCLUDE ANY
ADDITIONAL IMMEDIATE RELEASE FORMS OR DOSAGES OF LUNESTA® (ESZOPICLONE) THAT
MAY BE DEVELOPED BY SEPRACOR OR GSK DURING THE TERM OF THE AGREEMENT.


 


FOR THE AVOIDANCE OF DOUBT, PRODUCT SHALL NOT MEAN, INTER ALIA: (I) ANY PRODUCT
CONTAINING ACTIVE INGREDIENT IN [**]; OR (II) ANY PRODUCT WITH THE ACTIVE
INGREDIENT USED [**]. ALL SUCH PRODUCTS TO BE REFERRED TO HEREIN AS “EXCLUDED
PRODUCTS”.


 


1.38.        “PRODUCT INDICATION” SHALL MEAN, ON A COUNTRY-BY-COUNTRY BASIS, ANY
INDICATION FOR WHICH THE PRODUCT HAS MARKETING APPROVAL IN SUCH COUNTRY.


 


1.39.        “PRODUCT TRADEMARKS” SHALL MEAN THE TRADEMARK(S) OWNED BY SEPRACOR
WHICH ARE AVAILABLE FOR USE WITH THE PRODUCT, AS LISTED IN PART A OF
SCHEDULE 1.39.


 


1.40.        “REGULATORY AUTHORITY” SHALL MEAN THE EMEA AND ANY OTHER NATIONAL,
REGIONAL, STATE OR LOCAL REGULATORY AGENCY, DEPARTMENT, BUREAU, COMMISSION,
COUNCIL OR OTHER GOVERNMENTAL ENTITY WHOSE REVIEW AND/OR APPROVAL IS NECESSARY
FOR THE MANUFACTURE, PACKAGING, USE, STORAGE, IMPORT, EXPORT, DISTRIBUTION,
PROMOTION, MARKETING, OFFER FOR SALE AND SALE OF THE PRODUCT IN THE GSK
TERRITORY. FOR COUNTRIES WHERE GOVERNMENTAL APPROVAL IS REQUIRED FOR PRICING OR
REIMBURSEMENT FOR THE PRODUCT TO BE REIMBURSED BY NATIONAL HEALTH INSURANCE (OR
ITS LOCAL EQUIVALENT), “REGULATORY AUTHORITY” SHALL ALSO INCLUDE ANY NATIONAL,
REGIONAL, STATE OR LOCAL

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


REGULATORY AGENCY, DEPARTMENT, BUREAU, COMMISSION, COUNCIL OR OTHER GOVERNMENTAL
ENTITY WHOSE REVIEW AND/OR APPROVAL OF PRICING OR REIMBURSEMENT IS REQUIRED.


 


1.41.        “REQUIRED STUDIES” SHALL MEAN ANY PRE-CLINICAL OR CLINICAL STUDIES
(OTHER THAN THOSE INITIATED BY SEPRACOR PRIOR TO THE EFFECTIVE DATE) THAT ARE
REQUIRED OR REQUESTED IN WRITING BY ANY REGULATORY AUTHORITY AS A CONDITION OF,
OR IN CONNECTION WITH, OBTAINING MARKETING APPROVAL FOR THE PRODUCT IN ONE OF
MORE COUNTRIES IN THE GSK TERRITORY.


 


1.42.        “SEPRACOR” SHALL MEAN SEPRACOR INC. AND ITS AFFILIATES.


 


1.43.        “SEPRACOR KNOW-HOW” SHALL MEAN, SUBJECT TO SECTION 5.10 AND THE
LAST SENTENCE OF SECTION 7.6, ALL PRESENT AND FUTURE SCIENTIFIC, MEDICAL,
TECHNICAL, MANUFACTURING, REGULATORY AND OTHER INFORMATION RELATING TO THE
PRODUCT (INCLUDING RESULTS OF ANY DEVELOPMENTAL STUDY AND DATA), WHICH ARE OWNED
OR CONTROLLED BY SEPRACOR AS OF THE EFFECTIVE DATE OR DURING THE TERM OF THIS
AGREEMENT. SEPRACOR KNOW-HOW SHALL INCLUDE ALL SUCH ITEMS THAT ARE GENERATED BY
OR UNDER AUTHORITY OF SEPRACOR DURING THE TERM OF THIS AGREEMENT.


 


1.44.        “SEPRACOR PATENTS” SHALL MEAN, SUBJECT TO SECTION 7.6, ALL PRESENT
AND FUTURE PATENTS OWNED OR CONTROLLED BY SEPRACOR, WHICH GENERICALLY OR
SPECIFICALLY CLAIM PRODUCT, A COMPOSITION COMPRISING PRODUCT, OR A USE OF
PRODUCT. THE CURRENT LIST OF PATENTS IS SET FORTH IN SCHEDULE 1.44, AND SUCH
LIST SHALL BE UPDATED BY SEPRACOR DURING THE TERM OF THE AGREEMENT, AT LEAST ON
A SEMI-ANNUAL BASIS.


 


1.45.        “SEPRACOR STUDIES” SHALL MEAN ANY PRE-CLINICAL OR CLINICAL STUDIES
(OTHER THAN THOSE INITIATED BY SEPRACOR PRIOR TO THE EFFECTIVE DATE) THAT
SEPRACOR WISHES TO CONDUCT OR HAVE CONDUCTED FOR IT IN THE GSK TERRITORY RELATED
TO: (I) THE PRODUCT; OR (II) THE EXCLUDED PRODUCTS. FOR THE AVOIDANCE OF DOUBT,
THIS DOES NOT INCLUDE ANY STUDY SEPRACOR MAY CONDUCT OR HAVE CONDUCTED FOR IT
OUTSIDE OF THE GSK TERRITORY.


 


1.46.        “SEPRACOR TECHNOLOGY” SHALL MEAN, SUBJECT TO SECTION 7.6, ALL
SEPRACOR KNOW-HOW, AND SEPRACOR PATENTS, WHICH ARE CONTROLLED BY SEPRACOR OR ITS
AFFILIATES, PRIOR TO THE EFFECTIVE DATE, AND ALL IMPROVEMENTS CONTROLLED BY
SEPRACOR OR ITS AFFILIATES DURING THE TERM OF THIS AGREEMENT, IF ANY. SEPRACOR
TECHNOLOGY EXCLUDES PRODUCT TRADEMARKS AND OTHER TRADEMARKS.


 


1.47.        “SEPRACOR TERRITORY” SHALL MEAN CANADA, UNITED STATES (AND ITS
INCORPORATED AND UNINCORPORATED TERRITORIES), MEXICO AND JAPAN.


 


1.48.        “SEVERABLE IMPROVEMENTS” SHALL MEAN AN IMPROVEMENT TO THE SEPRACOR
TECHNOLOGY WHICH IS CAPABLE OF EXPLOITATION INDEPENDENTLY OF THE SEPRACOR
TECHNOLOGY CONTROLLED BY SEPRACOR OR ITS AFFILIATES AS OF THE EFFECTIVE DATE AND
DURING THE TERM OF THIS AGREEMENT.


 


1.49.        “SUBLICENSEE” SHALL MEAN A THIRD PARTY APPROVED BY SEPRACOR, OR A
GSK AFFILIATE, TO WHOM GSK, UNDER THE TERMS OF THIS AGREEMENT, HAS GRANTED A
RIGHT TO SELL, MARKET, DISTRIBUTE


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


AND/OR PROMOTE THE PRODUCT IN THE GSK TERRITORY AND “SUBLICENSE” SHALL MEAN AN
AGREEMENT OR ARRANGEMENT BETWEEN GSK AND A SUBLICENSEE GRANTING SUCH RIGHTS. AS
USED IN THIS AGREEMENT, SUBLICENSEE SHALL NOT INCLUDE (I) A WHOLESALER,
DISTRIBUTOR OR RESELLER OF THE PRODUCT WHO DOES NOT MARKET OR PROMOTE THE
PRODUCT, (II) A CONTRACT MANUFACTURER OR PACKAGER OR (III) A CONTRACT RESEARCH
ORGANIZATION.


 


1.50.        “TARGET LABEL” SHALL MEAN APPROVED LABELING FOR THE PRODUCT WITH:
(I) AN INDICATION FOR THE TREATMENT OF INSOMNIA; (II) [**] WHICH WOULD [**], AND
(III) [**] ATTACHED AT SCHEDULE 1.50. FOR THE AVOIDANCE OF DOUBT, THE LABEL
REQUIREMENTS AT SECTION 1.50(II), ABOVE, SHALL NOT APPLY TO [**].


 


1.51.        “TERM” SHALL MEAN THE PERIOD DESCRIBED IN SECTION 14.1 OF THIS
AGREEMENT.


 


1.52.        “THIRD PARTY” SHALL MEAN ANY PERSON OTHER THAN SEPRACOR, GSK AND
THEIR RESPECTIVE AFFILIATES.


 


1.53.        “THIRD PARTY TECHNOLOGY” MEANS ANY PATENTS, KNOW-HOW, INVENTIONS,
OR OTHER INTELLECTUAL PROPERTY OWNED OR CONTROLLED BY A THIRD PARTY BUT NOT
OWNED OR CONTROLLED BY A PARTY OR ITS AFFILIATES.


 


1.54.        “TRANSITION PERIOD” SHALL MEAN THE PERIOD OF TIME BEGINNING ON THE
EFFECTIVE DATE OF THE AGREEMENT AND ENDING ON THE EARLIER OF (I) THE DATE OF
FINAL APPROVAL OF A MAA FILED WITH THE EMEA; OR (II) A DATE INDICATED IN A
WRITTEN AGREEMENT BY SEPRACOR AND GSK.


 


1.55.        “VALID CLAIM” SHALL MEAN A CLAIM OF ANY ISSUED, UNEXPIRED PATENT
THAT HAS NOT BEEN REVOKED OR HELD UNENFORCEABLE OR INVALID BY A DECISION OF A
COURT OR GOVERNMENTAL AGENCY OF COMPETENT JURISDICTION FROM WHICH NO APPEAL CAN
BE TAKEN, OR WITH RESPECT TO WHICH AN APPEAL IS NOT TAKEN WITHIN THE TIME
ALLOWED FOR APPEAL, AND THAT HAS NOT BEEN DISCLAIMED OR ADMITTED TO BE INVALID
OR UNENFORCEABLE THROUGH REISSUE, DISCLAIMER OR OTHERWISE.


 


1.56.        “VAT” SHALL MEAN THE TAX IMPOSED BY COUNCIL DIRECTIVE 2006/112/EC
OF THE EUROPEAN COMMUNITY AND ANY NATIONAL LEGISLATION IMPLEMENTING THAT
DIRECTIVE TOGETHER WITH LEGISLATION SUPPLEMENTAL THERETO AND IN PARTICULAR, IN
RELATION TO THE UNITED KINGDOM, THE TAX IMPOSED BY THE VALUE ADDED TAX ACT OF
1994 OR OTHER TAX OF A SIMILAR NATURE IMPOSED ELSEWHERE INSTEAD OF OR IN
ADDITION TO VALUE ADDED TAX.


 


1.57.        “WIND-DOWN PERIOD” SHALL MEAN ANY PERIOD AFTER THE DATE OF
TERMINATION OF THIS AGREEMENT, IN ITS ENTIRETY OR ON A COUNTRY-BY-COUNTRY BASIS,
DURING WHICH PURSUANT TO SECTIONS 15.2(A) OR 15.3(A), GSK IS REQUIRED TO
CONTINUE TO PERFORM CERTAIN ACTIVITIES.


 


1.58.        OTHER DEFINITIONS. EACH OF THE FOLLOWING DEFINED TERMS SHALL HAVE
THE MEANING SET FORTH IN THE INDICATED SECTION OF THIS AGREEMENT:


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

Defined Term

 

Section

Acquired Competing Product

 

9.1(b)

Agreement

 

Introduction

Commercialization Plan

 

6.1

Confidential Information

 

11.1

Commercialization Option

 

9.1(e)

Company RA Executives

 

7.2(c)(i)

Development Data

 

11.2

Development Plan

 

5.6

Disclosing Party

 

11.1

DMF

 

5.10(a)

Excluded Products

 

1.37

Fault of GSK

 

17.4(b)(ii)

Fault of Sepracor

 

17.4(b)(i)

Generic Product

 

7.3(c)(ii)

GSK Indemnities

 

17.2

Indemnitee

 

17.3

Indemnitor

 

17.3

Independent RA Expert

 

7.2(c(i)

Infringing Product

 

12.3

Infringing Trademark

 

12.4

Initial Commercialization Plan

 

6.1

Intervening Event

 

19.1

Investigator Sponsored Clinical Studies

 

5.5

JSC

 

3.1

Liabilities

 

17.1

Other Trademarks

 

13.1

Pharmacovigilance Agreement

 

5.14(c)

Product Liability Claim

 

17.5(a)

Quality Agreement

 

10.2

Recall Costs

 

17.4(b)

Receiving Party

 

11.1

Reconciliation Report

 

7.3(e)(ii)

Reconciliation Review Period

 

7.3(e)(ii)

SEC

 

11.6

Selling Party

 

1.31

Senior Executives

 

3.4(b)

Sepracor Development Plan

 

5.8

Sepracor Indemnitees

 

17.1

Subcommittee

 

3.2

Supply Agreement

 

10.2

Third Party Claim

 

17.1

Trademark Infringing Product

 

12.4

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

ARTICLE II.

GRANT OF LICENSE

 


2.1.          LICENSES.


 


(A)           SEPRACOR HEREBY GRANTS TO GSK AN EXCLUSIVE (EVEN AS TO SEPRACOR),
ROYALTY-BEARING LICENSE THROUGHOUT THE GSK TERRITORY UNDER THE SEPRACOR
TECHNOLOGY TO USE, SELL, HAVE SOLD AND IMPORT THE BULK TABLETS AND PRODUCT. THE
LICENSE SHALL INCLUDE, BUT NOT BE LIMITED TO THE RIGHTS TO:  (I) PURCHASE
CLINICAL SUPPLIES AND THE PRODUCT IN BULK TABLETS FOR USE IN THE GSK TERRITORY
IN ACCORDANCE WITH THIS AGREEMENT AND THE SUPPLY AGREEMENT, (II) PACKAGE AND/OR
HAVE PACKAGED THE BULK TABLETS, (III) CONDUCT THE ACTIVITIES SET FORTH IN THE
COMMERCIALIZATION PLAN WITH RESPECT TO THE PRODUCT, (IV) OFFER FOR SALE, SELL
AND DISTRIBUTE THE PRODUCT, AND (V) MARKET AND PROMOTE THE PRODUCT UNDER THE
PRODUCT TRADEMARKS AND OTHER TRADEMARKS.


 


(B)           GSK HAS THE RIGHT TO GRANT SUBLICENSES UNDER THIS AGREEMENT TO ITS
AFFILIATES. EXCEPT AS OTHERWISE PROVIDED IN SECTION 19.10, GSK SHALL NOT HAVE
THE RIGHT TO SUBLICENSE, TRANSFER OR ASSIGN THE RIGHTS GRANTED UNDER THIS
AGREEMENT TO A THIRD PARTY WITHOUT SEPRACOR’S PRIOR WRITTEN CONSENT, WHICH SHALL
NOT BE UNREASONABLY WITHHELD OR DELAYED, PROVIDED THAT PRIOR WRITTEN CONSENT
SHALL NOT BE REQUIRED IN RELATION TO ANY SUBLICENSE OF RIGHTS TERRITORIALLY
LIMITED TO THOSE COUNTRIES IN THE GSK TERRITORY OTHER THAN THE MAJOR MARKETS.
WHERE A SUBLICENSE OF ANY OF THE RIGHTS OR OBLIGATIONS IS PERMITTED HEREUNDER,
EACH SUBLICENSEE MUST ENTER INTO A SUBLICENSE AGREEMENT, WHICH MUST BE
CONSISTENT WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT. GSK SHALL ALSO
ENFORCE THE PERFORMANCE BY ANY SUBLICENSEE OF THE TERMS OF EACH SUCH SUBLICENSE
AGREEMENT IN ORDER TO ENSURE THAT ANY SUBLICENSEE COMPLIES WITH THE APPLICABLE
TERMS AND CONDITIONS OF THIS AGREEMENT. THE GRANT OF ANY SUCH SUBLICENSE TO AN
AFFILIATE OR A THIRD PARTY WILL NOT RELIEVE GSK OF ITS OBLIGATIONS UNDER THIS
AGREEMENT, EXCEPT TO THE EXTENT THEY ARE SATISFACTORILY PERFORMED BY SUCH
SUBLICENSEE AND GSK HEREBY GUARANTEES THE SATISFACTORY PERFORMANCE OF GSK’S
OBLIGATIONS HEREUNDER WHERE PERFORMED BY ITS AFFILIATES.


 


(C)           SEPRACOR HEREBY GRANTS TO GSK, A NON-EXCLUSIVE LICENSE THROUGHOUT
THE GSK TERRITORY UNDER THE SEPRACOR TECHNOLOGY TO UNDERTAKE DEVELOPMENTAL
STUDIES AND ANY OTHER ACTIVITIES SPECIFIED IN THE DEVELOPMENT PLAN WITH RESPECT
TO THE PRODUCT AND CONSISTENT WITH THIS AGREEMENT.


 


(D)           SEPRACOR HEREBY GRANTS TO GSK AN EXCLUSIVE LICENSE TO USE THE
PRODUCT TRADEMARKS AND OTHER TRADEMARKS IN THE GSK TERRITORY ON THE TERMS OF
SECTION 13.4.


 


2.2.          ACTIVITIES OUTSIDE THE GSK TERRITORY.


 


(A)           GSK AGREES THAT NEITHER IT, NOR ANY OF ITS AFFILIATES OR
SUBLICENSEES, WILL (I) EXPORT THE PRODUCT OUTSIDE OF THE GSK TERRITORY, OR
(II) SELL OR PROVIDE THE PRODUCT TO ANY THIRD


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


PARTY IF GSK AND/OR ITS RELEVANT AFFILIATE OR SUBLICENSEE BELIEVES, OR IT WOULD
BE REASONABLE TO ASSUME, THAT THE PRODUCT SOLD OR PROVIDED TO SUCH THIRD PARTY
WILL BE EXPORTED FOR USE OUTSIDE THE GSK TERRITORY.


 


(B)           SEPRACOR AGREES THAT NEITHER IT, NOR ANY OF ITS AFFILIATES, WILL
(I) EXPORT THE PRODUCT WITHIN THE GSK TERRITORY (OTHER THAN TO GSK, ITS
AFFILIATES, OR SUBLICENSEES), OR (II) SELL OR PROVIDE THE PRODUCT TO ANY THIRD
PARTY IF SEPRACOR OR ITS RELEVANT AFFILIATE OR THIRD PARTY SUB-LICENSEE
BELIEVES, OR IT WOULD BE REASONABLE TO ASSUME, THAT THE PRODUCT SOLD OR PROVIDED
TO SUCH THIRD PARTY WILL BE IMPORTED FOR USE IN THE GSK TERRITORY.


 


2.3.                    NO OTHER RIGHTS. EXCEPT FOR THE RIGHTS AND LICENSES
EXPRESSLY GRANTED IN THIS AGREEMENT, SEPRACOR RETAINS ALL RIGHTS UNDER ITS
INTELLECTUAL PROPERTY AND NO ADDITIONAL RIGHTS SHALL BE DEEMED GRANTED TO GSK BY
IMPLICATION, ESTOPPEL OR OTHERWISE. FOR THE AVOIDANCE OF DOUBT, SEPRACOR
SPECIFICALLY RETAINS, WITHOUT LIMITATION, ITS RIGHTS TO (I) DEVELOP,
MANUFACTURE, LICENSE, USE, STORE, IMPORT, EXPORT, DISTRIBUTE, PROMOTE, MARKET,
OFFER FOR SALE AND SELL THE EXCLUDED PRODUCTS IN THE GSK TERRITORY,
(II) DEVELOP, MANUFACTURE, LICENSE, USE, STORE, IMPORT, EXPORT, DISTRIBUTE,
PROMOTE, MARKET, OFFER FOR SALE AND SELL WITHIN THE GSK TERRITORY PRODUCTS WHICH
ARE NOT SPECIFICALLY COVERED UNDER THIS AGREEMENT; AND (III) MANUFACTURE OR HAVE
MANUFACTURED PRODUCT WITHIN THE GSK TERRITORY FOR USE OR SALE OUTSIDE OF THE GSK
TERRITORY.


 

ARTICLE III.

GOVERNANCE

 


3.1.                    STEERING COMMITTEE. THE PARTIES SHALL ESTABLISH A JOINT
STEERING COMMITTEE (THE “JSC”) CONSISTING OF AN EQUAL NUMBER OF REPRESENTATIVES
OF SENIOR MANAGEMENT FROM EACH PARTY, EACH SUCH REPRESENTATIVE HAVING THE
AUTHORITY TO ACT ON BEHALF OF THE PARTY SUCH INDIVIDUAL REPRESENTS, THE EXACT
NUMBER OF WHICH SHALL BE AS THE PARTIES MAY AGREE, FROM TIME TO TIME. INITIALLY,
THE JSC SHALL CONSIST OF SIX (6) INDIVIDUALS; THREE (3) OF WHOM SHALL BE
NOMINATED BY SEPRACOR; AND THREE (3) OF WHOM SHALL BE NOMINATED BY GSK. ANY
MEMBER OF THE JSC MAY DESIGNATE A SUBSTITUTE TO ATTEND AND PERFORM THE FUNCTIONS
OF THAT MEMBER AT ANY MEETING OF THE JSC. EACH PARTY MAY, WITH THE CONSENT OF
THE OTHER PARTY, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED, INVITE
NON-MEMBER, NON-VOTING REPRESENTATIVES OF SUCH PARTY TO ATTEND MEETINGS OF THE
JSC. EACH PARTY SHALL ON AN ALTERNATE YEAR BASIS DESIGNATE THE CHAIRPERSON AND
THE OTHER PARTY SHALL DESIGNATE THE SECRETARY OF THE JSC. THE INITIAL
CHAIRPERSON SHALL BE DESIGNATED BY GSK; AND THE INITIAL SECRETARY SHALL BE
DESIGNATED BY SEPRACOR. THE JSC SHALL PERFORM THE FOLLOWING RESPONSIBILITIES:


 


(A)           OVERSEE THE OVERALL STRATEGY FOR THE DEVELOPMENT (IF ANY) AND
COMMERCIALIZATION OF THE PRODUCT IN THE GSK TERRITORY;


 


(B)           FACILITATE COMMUNICATION BETWEEN THE TWO PARTIES AND PROVIDE A
FORUM TO REVIEW ANY DEVELOPMENT, REGULATORY, MANUFACTURING AND COMMERCIALIZATION
MATTERS PERTAINING TO THE PRODUCT;


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


(C)           PROVIDE A FORUM FOR COMMUNICATION OF GSK’S ACTIVITIES IN THE GSK
TERRITORY, AND SEPRACOR’S AND THIRD PARTY LICENSEES’ ACTIVITIES IN THE SEPRACOR
TERRITORY, WITH RESPECT TO THE PRODUCT;


 


(D)           REVIEW ANY REGULATORY AUTHORITY REQUIREMENTS FOR REQUIRED STUDIES;


 


(E)           UNDERTAKE A BI-ANNUAL (TWO TIMES PER YEAR) REVIEW AND COMPARISON
OF THE STATUS OF THE DEVELOPMENT PLAN (IF ANY) AND COMMERCIALIZATION PLAN,
INCLUDING, WITHOUT LIMITATION THE APPLICABLE TIMELINES, AND PROVIDE DIRECTION TO
THE CONDUCT OF THE DEVELOPMENT PLAN AND COMMERCIALIZATION PLAN, AS NECESSARY;


 


(F)            REVIEW AND APPROVE THE PROPOSED DEVELOPMENT PLAN AND ANY
FUNDAMENTAL AMENDMENTS OR MODIFICATIONS THERETO;


 


(G)           REVIEW ANY SEPRACOR STUDIES WHICH ARE PLANNED TO BE CONDUCTED IN
THE GSK TERRITORY, PROVIDED THAT THE EXTENT OF SUCH REVIEW SHALL BE LIMITED TO A
BRIEF DESCRIPTION OF THE SEPRACOR STUDY, INCLUDING THE LOCATION(S) AND PRIMARY
PURPOSE OF SUCH STUDY, AND SHALL NOT INCLUDE A REVIEW OF THE PROTOCOL OR
INVESTIGATOR BROCHURE FOR SUCH STUDY;


 


(H)           REVIEW AND APPROVE THE FIRST PROPOSED CORE CAMPAIGN PRODUCT
STRATEGY AND ANY SUBSEQUENT VERSIONS WHICH ARE A MATERIAL CHANGE OF STRATEGY OR
VISUALS, PROPOSED BY GSK FOR THE GSK TERRITORY AND DISCUSS ANY POTENTIAL
BENEFITS FROM SYNERGIES OF SUCH ACTIVITIES IN THE GSK TERRITORY WITH EFFORTS IN
THE SEPRACOR TERRITORY;


 


(I)            REVIEW AND APPROVE ANY ADDITIONAL BRAND NAMES AND OTHER
TRADEMARKS, SUBJECT TO ARTICLE XIII;


 


(J)            COORDINATE, OVERSEE AND DELEGATE THE ACTIVITIES OF ANY
SUBCOMMITTEES ESTABLISHED PURSUANT TO SECTION 3.2 OF THIS AGREEMENT;


 


(K)           IN ACCORDANCE WITH SECTION 3.2, RESOLVE DISPUTES, DISAGREEMENTS
AND DEADLOCKS UNRESOLVED BY ANY SUBCOMMITTEES ESTABLISHED PURSUANT TO
SECTION 3.2 OF THIS AGREEMENT; AND


 


(L)            PERFORM SUCH OTHER RESPONSIBILITIES AS MAY BE ASSIGNED TO THE JSC
PURSUANT TO THIS AGREEMENT OR AS MAY BE MUTUALLY AGREED UPON BY THE PARTIES FROM
TIME TO TIME.


 


3.2.                    SUBCOMMITTEES. FROM TIME TO TIME, THE JSC MAY ESTABLISH
SUBCOMMITTEES TO OVERSEE PARTICULAR PROJECTS OR ACTIVITIES WITHIN THE SCOPE OF
AUTHORITY OF THE JSC, AS IT DEEMS NECESSARY OR ADVISABLE (EACH, A
“SUBCOMMITTEE”). EACH SUBCOMMITTEE SHALL CONSIST OF SUCH NUMBER OF
REPRESENTATIVES OF EACH PARTY AS THE JSC DETERMINES IS APPROPRIATE FROM TIME TO
TIME. EACH SUBCOMMITTEE SHALL MEET WITH SUCH FREQUENCY AS THE JSC SHALL
DETERMINE. ALL DECISIONS OF EACH SUBCOMMITTEE SHALL BE MADE BY UNANIMOUS VOTE OR
WRITTEN CONSENT, WITH SEPRACOR AND GSK EACH HAVING, COLLECTIVELY, ONE VOTE IN
ALL DECISIONS. IF, WITH RESPECT TO A MATTER THAT IS SUBJECT TO A SUBCOMMITTEE’S
DECISION-MAKING AUTHORITY, THE SUBCOMMITTEE CANNOT REACH UNANIMITY, THE


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


MATTER SHALL BE REFERRED TO THE JSC, WHICH SHALL RESOLVE SUCH MATTER IN
ACCORDANCE WITH SECTION 3.4. THE PARTIES ENVISAGE THAT THE JSC WILL ESTABLISH
SUBCOMMITTEES SHORTLY AFTER THE EFFECTIVE DATE TO OVERSEE EACH OF THE FOLLOWING
AREAS: (I) REGULATORY MATTERS; (II) MANAGE TRANSITION ACTIVITIES; (III) ADVISE
ON OPTIMUM COMMERCIAL STRATEGIES; AND (IV) SUPPLY MATTERS. IF ONE PARTY
EXPRESSLY REQUIRES THAT A SUBCOMMITTEE BE APPOINTED, THEN IT WILL BE PROMPTLY
ESTABLISHED BY THE JSC.


 


3.3.                    MEETINGS. ALL JSC AND SUBCOMMITTEE MEETINGS SHALL BE AS
OFTEN AS THE MEMBERS MAY DETERMINE, BUT IN ANY EVENT JSC MEETINGS SHALL OCCUR
NOT LESS THAN TWICE PER CALENDAR YEAR. SUCH MEETINGS MAY BE HELD IN PERSON, OR
ANY MEANS OF TELECOMMUNICATIONS OR VIDEO CONFERENCE, AS THE MEMBERS DEEM
NECESSARY OR APPROPRIATE; PROVIDED, HOWEVER, THAT AT LEAST ONE JSC MEETING PER
YEAR SHALL BE HELD IN PERSON AND THE LOCATION OF SUCH IN PERSON MEETING SHALL
ALTERNATE BETWEEN SEPRACOR’S AND GSK’S OFFICES. A QUORUM FOR JSC MEETINGS SHALL
BE FOUR (4) MEMBERS, WITH AT LEAST TWO (2) MEMBERS FROM EACH PARTY.


 


3.4.                    DECISION-MAKING OF JOINT STEERING COMMITTEE.


 


(A)           THE JSC MAY MAKE DECISIONS WITH RESPECT TO ANY SUBJECT MATTER THAT
IS SUBJECT TO THE JSC’S DECISION-MAKING AUTHORITY OR WITHIN THE PURVIEW OF ANY
OTHER SUBCOMMITTEE ORGANIZED AS PART OF THIS AGREEMENT. EXCEPT AS EXPRESSLY
PROVIDED IN THIS AGREEMENT, ALL DECISIONS OF THE JSC SHALL BE MADE BY UNANIMOUS
VOTE OR WRITTEN CONSENT, WITH SEPRACOR AND GSK EACH HAVING, COLLECTIVELY, ONE
VOTE IN ALL DECISIONS. THE JSC SHALL USE REASONABLE EFFORTS TO RESOLVE ANY
DISPUTES CONCERNING THE MATTERS WITHIN ITS ROLES AND FUNCTIONS OR OTHERWISE
REFERRED TO IT.


 


(B)           IF, WITH RESPECT TO A MATTER THAT IS SUBJECT TO THE JSC’S
DECISION-MAKING OR OVERSIGHT AUTHORITY, THE JSC CANNOT REACH CONSENSUS WITHIN
FIFTEEN (15) DAYS AFTER IT HAS MET AND ATTEMPTED TO REACH SUCH CONSENSUS OR THE
PARTIES CANNOT REACH CONSENSUS ON WHETHER THE JSC HAS DECISION-MAKING AUTHORITY
REGARDING A MATTER WITHIN FIFTEEN (15) DAYS AFTER SUCH MATTER WAS FIRST RAISED
BY EITHER PARTY, THE DISPUTE IN QUESTION SHALL BE REFERRED TO THE CHIEF
EXECUTIVE OFFICER OF SEPRACOR AND THE PRESIDENT, PHARMACEUTICALS EUROPE OF GSK
(COLLECTIVELY, THE “SENIOR EXECUTIVES”), FOR RESOLUTION. THE SENIOR EXECUTIVES
SHALL USE REASONABLE EFFORTS TO RESOLVE THE MATTER REFERRED TO THEM WITH FIFTEEN
(15) DAYS OF SUCH REFERRAL.


 


(C)           IF THE SENIOR EXECUTIVES CANNOT RESOLVE THE MATTER IN ACCORDANCE
WITH SECTION 3.4(B), MATTERS IN DISPUTE SHALL BE FINALLY DETERMINED AS FOLLOWS:


 

(I)            ALL REGULATORY MATTERS SHALL BE FINALLY DETERMINED BY THE
PRESIDENT, PHARMACEUTICALS EUROPE OF GSK, EXCEPT AS TO MATTERS OTHERWISE MORE
SPECIFICALLY DISCUSSED IN SECTIONS 4.2(B) AND (C), WHICH SHALL BE FINALLY
DETERMINED BY THE CHIEF EXECUTIVE OFFICER OF SEPRACOR;

 

(II)           ALL COMMERCIALIZATION ISSUES (EXCEPT AS TO MATTERS OTHERWISE MORE
SPECIFICALLY DISCUSSED IN SECTIONS 5.7 AND 6.2) SHALL BE FINALLY DETERMINED BY
THE PRESIDENT, PHARMACEUTICALS EUROPE OF GSK;

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

(III)          ALL MATTERS REGARDING THE DEVELOPMENTAL STUDIES TO BE CONDUCTED
BY GSK (EXCEPT AS TO MATTERS OTHERWISE MORE SPECIFICALLY DISCUSSED IN
SECTION 5.7) SHALL BE FINALLY DETERMINED BY THE PRESIDENT, PHARMACEUTICALS
EUROPE OF GSK; AND

 

(IV)          ALL MATTERS REGARDING SEPRACOR STUDIES SHALL BE FINALLY DETERMINED
BY THE CHIEF EXECUTIVE OFFICER OF SEPRACOR.

 


(D)           FOR ALL PURPOSES UNDER THIS AGREEMENT, ANY DECISION MADE PURSUANT
TO THIS SECTION 3.4 SHALL BE DEEMED TO BE THE DECISION OF THE JSC.


 


(E)           NEITHER PARTY WILL EXERCISE ITS RIGHT TO FINALLY RESOLVE A DISPUTE
IN ACCORDANCE WITH THIS SECTION 3.4 IN A MANNER THAT EXCUSES SUCH PARTY FROM ANY
OF ITS OBLIGATIONS SPECIFICALLY ENUMERATED UNDER THIS AGREEMENT.


 


(F)            NOTWITHSTANDING THIS SECTION 3.4, ANY DISPUTE REGARDING THE
INTERPRETATION OF THIS AGREEMENT OR ANY ALLEGED BREACH OF THIS AGREEMENT WILL BE
RESOLVED IN ACCORDANCE WITH THE TERMS OF ARTICLE 18.


 


3.5.                    MINUTES. MINUTES FOR EACH OF THE JSC MEETINGS SHALL BE
DRAFTED BY THE SECRETARY OF THE MEETING AND SENT TO THE CHAIRPERSON OF THE
APPLICABLE COMMITTEE FOR COMMENT PROMPTLY AFTER EACH SUCH MEETING (BUT IN NO
EVENT MORE THAN THIRTY (30) DAYS). ALL ACTIONS NOTED IN THE MINUTES ARE TO BE
REVIEWED AND APPROVED AT SUBSEQUENT MEETINGS OF THE JSC; PROVIDED, THAT IF THE
PARTIES CANNOT AGREE AS TO THE CONTENT OF THE MINUTES, SUCH MINUTES WILL BE
FINALIZED TO REFLECT SUCH DISAGREEMENT.


 


3.6.                    EXPENSES. EACH PARTY SHALL BEAR ALL ITS OWN COSTS,
INCLUDING EXPENSES INCURRED BY THE MEMBERS NOMINATED BY IT IN CONNECTION WITH
THEIR ACTIVITIES AS MEMBERS OF THE JSC.


 


3.7.                    ALLIANCE MANAGERS. PROMPTLY AFTER THE EFFECTIVE DATE,
EACH PARTY SHALL APPOINT AN INDIVIDUAL TO ACT AS THE ALLIANCE MANAGER FOR SUCH
PARTY (THE “ALLIANCE MANAGER”). EACH ALLIANCE MANAGER WHO IS NOT OTHERWISE A
MEMBER OF THE JSC SHALL THEREAFTER BE PERMITTED TO ATTEND MEETINGS OF THE JSC.
THE ALLIANCE MANAGERS SHALL BE THE PRIMARY CONTACT FOR THE PARTIES REGARDING THE
ACTIVITIES CONTEMPLATED BY THIS AGREEMENT AND SHALL FACILITATE ALL SUCH
ACTIVITIES HEREUNDER. EACH PARTY MAY REPLACE ITS ALLIANCE MANAGER WITH AN
ALTERNATIVE REPRESENTATIVE AT ANY TIME WITH PRIOR WRITTEN NOTICE TO THE OTHER
PARTY. THE ALLIANCE MANAGERS SHALL NOT, IN ANY MANNER, TAKE OVER THE ROLE OF THE
JSC AND SHALL NOT HAVE ANY RIGHTS, POWERS OR DISCRETION EXCEPT AS EXPRESSLY
GRANTED TO THE ALLIANCE MANAGERS HEREUNDER. IN NO EVENT SHALL THE ALLIANCE
MANAGERS HAVE ANY POWER TO MODIFY OR AMEND THIS AGREEMENT


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

ARTICLE IV.

TRANSITION ACTIVITIES

 


4.1.                    CURRENT STATUS; GENERAL. PRIOR TO THE EFFECTIVE DATE,
SEPRACOR (ALONE OR WITH THIRD PARTIES) HAS CONDUCTED PRE-CLINICAL AND CLINICAL
STUDIES OF THE PRODUCT, AND ON 23RD JULY 2007 SUBMITTED A MAA FOR THE PRODUCT TO
THE EMEA FOR REVIEW UNDER THE CENTRALIZED PROCEDURE.


 


4.2.                    REGULATORY MATTERS.


 


(A)           DURING THE TRANSITION PERIOD, SEPRACOR SHALL RETAIN ALL RIGHT,
TITLE AND INTEREST IN AND TO ALL MARKETING AUTHORIZATION APPLICATIONS FOR THE
PRODUCT IN THE GSK TERRITORY, SUBJECT TO THE LICENSES GRANTED TO GSK PURSUANT TO
THIS AGREEMENT.


 


(B)           DURING THE TRANSITION PERIOD, SEPRACOR SHALL SUPPORT THE MAA FILED
WITH THE EMEA ON 23RD JULY 2007 AND USE ITS COMMERCIALLY REASONABLE EFFORTS TO
OBTAIN APPROVAL FOR THE MAA FROM THE EMEA FOR THE PRODUCT WITH LABELING
CONSISTENT WITH, OR LESS RESTRICTIVE THAN, THE TARGET LABEL. SEPRACOR SHALL BE
RESPONSIBLE FOR LIAISING WITH AND MANAGING ALL INTERACTIONS WITH THE EMEA IN
RELATION TO THE PRODUCT IN CONNECTION WITH SUCH MAA. SEPRACOR SHALL PROVIDE GSK
WITH REASONABLE ADVANCE NOTICE OF ANY MEETINGS WITH THE EMEA (INCLUDING ANY ORAL
HEARINGS), IF PRACTICABLE, AND GSK SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION,
TO ATTEND AND PARTICIPATE IN SUCH MEETINGS WHERE LEGALLY PERMISSIBLE. IN
ADDITION, SEPRACOR SHALL PROMPTLY PROVIDE GSK WITH COPIES OF ALL MATERIAL
CORRESPONDENCE FROM THE EMEA (INCLUDING ANY ASSESSMENT REPORTS) RELATED TO THE
PRODUCT IN THE GSK TERRITORY, AND SHALL PROVIDE GSK WITH DRAFT COPIES OF ALL
MATERIAL CORRESPONDENCE INTENDED FOR THE EMEA (INCLUDING ANY RESPONSE DOCUMENTS)
FOR REVIEW AND AGREES TO CONSIDER IN GOOD FAITH ANY PROMPT COMMENTS GSK MAY HAVE
WITH RESPECT TO ANY SUCH REGULATORY FILINGS OR INTERACTIONS.


 


(C)           DURING THE TRANSITION PERIOD, SEPRACOR SHALL REMAIN RESPONSIBLE
FOR LIAISING WITH AND MANAGING ALL INTERACTIONS WITH OTHER REGULATORY
AUTHORITIES IN RELATION TO THE PRODUCT IN CONNECTION WITH A MAA FOR ANY COUNTRY
IN THE GSK TERRITORY, EXCEPT FOR THOSE COUNTRIES WHERE THE PARTIES HAVE MUTUALLY
AGREED TO EARLIER TRANSFER RESPONSIBILITY TO GSK. SEPRACOR SHALL NOT HOWEVER
INITIATE THE FILING OF ANY NEW MAA, OR INITIATE ANY INTERACTION, WITH ANY
REGULATORY AUTHORITIES (OTHER THAN THE EMEA) WITHIN THE GSK TERRITORY RELATED TO
THE PRODUCT WITHOUT THE PRIOR APPROVAL OF GSK. SEPRACOR SHALL PROVIDE GSK WITH
REASONABLE ADVANCE NOTICE OF ANY MEETINGS WITH ANY SUCH REGULATORY AUTHORITY
(INCLUDING ANY ORAL HEARINGS) ABOUT THE PRODUCT, IF PRACTICABLE, AND GSK SHALL
HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO ATTEND AND PARTICIPATE IN SUCH
MEETINGS WHERE LEGALLY PERMISSIBLE. IN ADDITION, SEPRACOR SHALL PROMPTLY PROVIDE
GSK WITH COPIES OF ALL MATERIAL CORRESPONDENCE FROM ANY SUCH REGULATORY
AUTHORITIES (INCLUDING ANY ASSESSMENT REPORTS) RELATED TO THE PRODUCT IN THE GSK
TERRITORY, AND SHALL PROVIDE GSK WITH DRAFT COPIES OF ALL MATERIAL
CORRESPONDENCE INTENDED FOR ANY SUCH REGULATORY AUTHORITIES (INCLUDING ANY
RESPONSE DOCUMENTS) FOR REVIEW AND AGREES TO CONSIDER IN GOOD FAITH ANY COMMENTS
GSK MAY HAVE WITH RESPECT TO ANY SUCH REGULATORY FILINGS OR INTERACTIONS WITH
RESPECT TO THE PRODUCT. WHERE THE PARTIES HAVE AGREED TO TRANSFER RESPONSIBILITY


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


TO GSK FOR ANY COUNTRY IN THE GSK TERRITORY BEFORE THE EXPIRATION OR TERMINATION
OF THE TRANSITION PERIOD, SECTIONS 4.2(D), 5.1 AND 5.14 SHALL APPLY MUTATIS
MUTANDIS.


 


(D)           SUBJECT TO OBTAINING ALL REQUIRED CONSENTS OR APPROVALS FROM ALL
RELEVANT REGULATORY AUTHORITIES, AS SOON AS REASONABLY PRACTICABLE FOLLOWING THE
EXPIRATION OR TERMINATION OF THE TRANSITION PERIOD, SEPRACOR SHALL TRANSFER TO
GSK ALL MARKETING APPROVALS AND/OR MAAS FOR THE PRODUCT IN THE GSK TERRITORY
(EXCEPT FOR DMFS), WITH SEPRACOR TO INVOICE GSK FOR ONE-HALF OF ANY
OUT-OF-POCKET COSTS FOR SO DOING. IN ADDITION, SEPRACOR AGREES TO PROMPTLY
EXECUTE, ACKNOWLEDGE AND DELIVER SUCH FURTHER INSTRUMENTS, AND TO DO ALL SUCH
OTHER REASONABLE ACTS, AS MAY BE NECESSARY IN ORDER TO CARRY OUT THE TRANSFER OF
SUCH MARKETING APPROVALS AND/OR MAAS, AS THE CASE MAY BE RELATED TO THE PRODUCT
IN THE GSK TERRITORY.


 


(E)           WITHIN [**] FOLLOWING THE EFFECTIVE DATE, GSK AND SEPRACOR SHALL
PROVIDE FOR REVIEW BY THE JSC AN OUTLINE SHOWING IN REASONABLE DETAIL GSK’S
PROVISIONAL PLANS FOR FILING MARKETING AUTHORIZATION APPLICATIONS AND OBTAINING
MARKETING APPROVALS IN THE GSK TERRITORY, WITH A PARTICULAR FOCUS ON THE OVERALL
STRATEGY AND TIMELINE OF MATERIAL SUBMISSIONS AND FILINGS (IF ANY) DURING THE
TRANSITION PERIOD AND HOW THE VARIOUS REGULATORY INTERACTIONS WILL BE MANAGED
DURING THE TRANSITION PERIOD.


 


4.3.                    REQUIRED STUDIES (EMEA). IN THE EVENT THAT THE EMEA
REQUIRES OR REQUESTS IN WRITING THAT REQUIRED STUDIES (OTHER THAN THOSE ALREADY
INITIATED BY SEPRACOR AS OF THE EFFECTIVE DATE) TO BE PERFORMED AS A CONDITION
OF, OR IN CONNECTION WITH, GRANTING MARKETING APPROVAL, GSK SHALL HAVE THE
RIGHT, AT ITS ABSOLUTE DISCRETION, TO PERFORM OR HAVE PERFORMED SUCH REQUIRED
STUDIES AT GSK’S EXPENSE. IF GSK DECIDES TO PERFORM OR HAVE PERFORMED SUCH
REQUIRED STUDIES, THE JSC WILL REVIEW AND DISCUSS WHICH OF THE PARTIES SHOULD
UNDERTAKE SUCH REQUIRED STUDIES. SEPRACOR WILL PROVIDE ALL REASONABLE INCIDENTAL
ASSISTANCE TO GSK AND/OR ITS AFFILIATES IF GSK WISHES TO UNDERTAKE THE REQUIRED
STUDIES ITSELF, OR VIA ITS AFFILIATES OR ANY SUB-CONTRACTOR. SEPRACOR SHALL
PROVIDE SUCH ASSISTANCE FREE OF CHARGE, UNLESS OTHERWISE AGREED IN WRITING BY
GSK. IN THE EVENT THAT GSK NOTIFIES SEPRACOR THAT IT DOES NOT DESIRE TO INCUR
SUCH EXPENSE, AT ANY TIME AFTER SUCH NOTIFICATION SEPRACOR MAY, BUT SHALL NOT BE
OBLIGATED TO, TERMINATE THE AGREEMENT WITH RESPECT TO THE EUROPEAN UNION (BUT
NOT THE REST OF THE GSK TERRITORY) UPON SIXTY (60) DAYS WRITTEN NOTICE. FOR THE
AVOIDANCE OF DOUBT, A DECISION NOT TO PURSUE SUCH MARKETING APPROVAL BY GSK
SHALL NOT BE DEEMED A FAILURE TO EXERCISE ITS COMMERCIALLY REASONABLE EFFORTS.


 


IN THE EVENT THAT SEPRACOR BELIEVES THAT THE USE OF THE RESULTS OF ANY REQUIRED
STUDY COULD BE OF MATERIAL BENEFIT TO SEPRACOR IN THE SEPRACOR TERRITORY, FOR
EXAMPLE, IF THE REQUIRED STUDY WERE THE DEVELOPMENT OF A [**] OF THE PRODUCT,
THE PARTIES SHALL [**], TAKING INTO ACCOUNT THE COSTS OF ANY ASSISTANCE WHICH
MAY HAVE BEEN PROVIDED BY SEPRACOR UNDER THIS SECTION.


 


4.4.                    REPORTING: ADVERSE DRUG REACTIONS. DURING THE TRANSITION
PERIOD, SEPRACOR SHALL, IN ACCORDANCE WITH SECTION 5.14, BE RESPONSIBLE FOR
FILING ALL REPORTS REQUIRED TO BE FILED IN ORDER TO MAINTAIN ANY IND, MAA AND/OR
ANY MARKETING APPROVALS FILED OR GRANTED FOR THE PRODUCT IN THE GSK TERRITORY,
INCLUDING REPORTING OF ADVERSE DRUG EXPERIENCES.


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


ARTICLE V.


REGULATORY MATTERS AND DEVELOPMENT ACTIVITIES

 


5.1.                 REGULATORY MATTERS.


 


(A)           FOLLOWING THE TRANSITION PERIOD AND FOR THE TERM OF THIS
AGREEMENT, GSK SHALL RETAIN ALL RIGHT, TITLE AND INTEREST IN AND TO ALL
MARKETING AUTHORIZATION APPLICATIONS AND MARKETING APPROVALS FOR THE PRODUCT IN
THE GSK TERRITORY, SUBJECT TO THE LICENSES GRANTED TO SEPRACOR PURSUANT TO
SECTION 5.12 AND THE ASSIGNMENT AND TRANSFER OF SUCH MARKETING AUTHORIZATION
APPLICATIONS AND MARKETING APPROVALS PURSUANT TO SECTION 15.2(B).


 


(B)           UPON EXPIRATION OR TERMINATION OF THE TRANSITION PERIOD, GSK SHALL
HAVE SOLE RESPONSIBILITY FOR LIAISING WITH AND MANAGING ALL INTERACTIONS WITH
REGULATORY AUTHORITIES IN RELATION TO THE PRODUCT IN THE GSK TERRITORY IN
CONNECTION WITH ANY AND ALL REGULATORY FILINGS. GSK SHALL PROVIDE SEPRACOR WITH
REASONABLE ADVANCE WRITTEN NOTICE OF ANY MEETINGS WITH THE REGULATORY
AUTHORITIES RELATED TO THE PRODUCT IN MAJOR MARKETS OF THE GSK TERRITORY AND
SEPRACOR SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO ATTEND AND PARTICIPATE
IN SUCH MEETINGS IN THE MAJOR MARKETS WHERE LEGALLY PERMISSIBLE. NOTWITHSTANDING
THE FOREGOING, GSK SHALL PROVIDE SEPRACOR WITH A COPY OF ANY REGULATORY
SUBMISSION AND OTHER SUBSTANTIVE WRITTEN MATERIAL TO BE SENT TO ANY REGULATORY
AUTHORITY IN THE GSK TERRITORY FOR REVIEW AND AGREES TO CONSIDER IN GOOD FAITH
ANY PROMPT COMMENTS SEPRACOR MAY HAVE WITH RESPECT TO ANY SUCH REGULATORY
FILINGS OR INTERACTIONS.


 


(C)           SEPRACOR SHALL PROVIDE GSK WITH ALL REASONABLE ASSISTANCE, IN A
TIMELY MANNER, TO SUPPORT GSK’S ACTIVITIES IN SEEKING AND MAINTAINING MARKET
APPROVAL IN THE GSK TERRITORY. WITHOUT LIMITING THE ABOVE, SEPRACOR ACCEPTS THAT
SUCH ASSISTANCE MAY EXTEND TO OBTAINING CERTIFICATES OF PHARMACEUTICAL PRODUCT
ON BEHALF OF GSK.


 


(D)           FOLLOWING THE TRANSITION PERIOD GSK SHALL REPORT TO THE JSC THE
OVERALL STRATEGY AND TIMELINE OF ALL MATERIAL SUBMISSIONS AND FILINGS WITH ANY
REGULATORY AUTHORITY RELATING TO THE PRODUCT IN THE GSK TERRITORY.


 


(E)           EACH PARTY SHALL PROMPTLY NOTIFY THE OTHER PARTY IN WRITING OF ANY
MATERIAL CHANGES OR MATERIAL ISSUES THAT MAY ARISE IN CONNECTION WITH ANY IND,
MAA AND/OR ANY MARKETING APPROVALS IN ANY COUNTRY WITHIN THEIR RESPECTIVE
TERRITORIES.


 


(F)            SEPRACOR ACKNOWLEDGES THAT IN ORDER FOR MARKETING APPROVAL TO BE
OBTAINED IN MANY COUNTRIES WITHIN THE GSK TERRITORY BUT OUTSIDE OF THE EUROPEAN
UNION, IT WILL BE NECESSARY FOR GSK TO OBTAIN A CERTIFICATE OF PHARMACEUTICAL
PRODUCT FROM A SUITABLE REFERENCE COUNTRY, EITHER IN THE GSK TERRITORY OR IN THE
SEPRACOR TERRITORY. SEPRACOR AGREES TO PROVIDE GSK WILL ALL REASONABLE
ASSISTANCE IN OBTAINING SUCH CERTIFICATE OF PHARMACEUTICAL PRODUCT, AND WITHOUT
LIMITING THE FOREGOING, AGREES IN PARTICULAR TO:


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


(I)            WORK WITH GSK TO ESTABLISH A SUPPLY ROUTE FOR THE PRODUCT WHICH
IS CAPABLE OF SUPPORTING THE ISSUE OF A CERTIFICATE OF PHARMACEUTICAL PRODUCT
FROM A SUITABLE REFERENCE COUNTRY;


 


(II)           GENERATE, IF NOT ALREADY AVAILABLE, AT GSK’S EXPENSE, 30/75
STABILITY DATA FOR THE PRODUCT USING THE SUPPLY ROUTE ESTABLISHED UNDER
SECTION 5.1(F)(I) ABOVE;


 


(III)          GENERATE SUFFICIENT NUMBER OF PRODUCT SAMPLES, AT GSK’S EXPENSE,
TO SUPPORT GSK’S ACTIVITIES IN SEEKING AND MAINTAINING MARKET APPROVAL IN THE
GSK TERRITORY.


 


(G)                           SEPRACOR FURTHER ACKNOWLEDGES THAT UNTIL A SUPPLY
ROUTE HAS BEEN ESTABLISHED UNDER SECTION 5.1(F)(I), GSK WILL BE UNABLE TO
PROVIDE DETAILED REGULATORY OR COMMERCIALIZATION PLANS, WHERE REQUIRED UNDER
THIS AGREEMENT, IN RESPECT OF SUCH COUNTRIES WHERE A CERTIFICATE OF
PHARMACEUTICAL PRODUCT IS REQUIRED.


 


5.2.                 REGULATORY PLAN. WITHIN NINETY (90) DAYS FOLLOWING THE
EXPIRY OR TERMINATION OF THE TRANSITION PERIOD, GSK SHALL PROVIDE FOR REVIEW BY
THE JSC AN OUTLINE PLAN SHOWING GSK’S PLANS FOR FILING MARKETING AUTHORIZATION
APPLICATIONS AND OBTAINING MARKET APPROVAL IN THE GSK TERRITORY. THE REGULATORY
PLAN SHALL INCLUDE A DESCRIPTION OF MATERIAL REGULATORY ACTIVITIES TO BE
UNDERTAKEN DURING THE FOLLOWING [**] YEARS, INCLUDING BUT NOT LIMITED TO,
PLANNED TASKS AND TIMELINES FOR THE CONDUCT OF THE REGULATORY ACTIVITIES WITH
RESPECT TO ALL MATTERS NECESSARY TO OBTAIN MARKETING APPROVAL FOR THE PRODUCT IN
EACH MAJOR MARKET OF THE GSK TERRITORY.


 


5.3.                 REQUIRED STUDIES (NON-EMEA). IN THE EVENT THAT ANY
REGULATORY AUTHORITY IN THE GSK TERRITORY (OTHER THAN THE EMEA) REQUIRES OR
REQUESTS IN WRITING THAT REQUIRED STUDIES (OTHER THAN THOSE ALREADY INITIATED BY
SEPRACOR AS OF THE EFFECTIVE DATE) BE PERFORMED AS A CONDITION OF, OR IN
CONNECTION WITH, GRANTING MARKETING APPROVAL, [**] WHETHER OR NOT TO CONDUCT
SUCH REQUIRED STUDIES AND CONTINUE TO [**] IN SUCH COUNTRY. IF [**] SHALL
UNDERTAKE SUCH REQUIRED STUDIES [**]. IN THE EVENT THAT [**] DOES NOT [**], IN
RELATION TO COUNTRIES OTHER THAN THOSE WITHIN THE EUROPEAN UNION OR FOR WHICH A
DATE FOR ACCESSION TO THE EUROPEAN UNION HAS BEEN AGREED, SEPRACOR MAY, BUT
SHALL NOT BE OBLIGATED TO, TERMINATE THE AGREEMENT WITH RESPECT TO THE
PARTICULAR COUNTRY OR COUNTRIES WHERE SUCH REGULATORY AUTHORITY HAS REQUIRED
SUCH CLINICAL TRIALS AND [**], AND THE AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT IN THE REST OF THE GSK TERRITORY. FOR THE AVOIDANCE OF DOUBT, A [**]
SHALL NOT BE DEEMED A FAILURE TO EXERCISE ITS COMMERCIALLY REASONABLE EFFORTS.


 


IN THE EVENT THAT [**] TO UNDERTAKE SUCH REQUIRED STUDY, AND SEPRACOR BELIEVES
THAT THE USE OF THE RESULTS OF ANY REQUIRED STUDY COULD BE OF MATERIAL BENEFIT
TO SEPRACOR IN THE SEPRACOR TERRITORY, FOR EXAMPLE, IF THE REQUIRED STUDY WERE
THE DEVELOPMENT OF A [**] OF THE PRODUCT, THE PARTIES [**].


 


5.4.                 ADDITIONAL DEVELOPMENT ACTIVITIES OF GSK. IN ADDITION TO
THE STUDIES PERMITTED IN SECTIONS 4.3 AND 5.3, AND IN ACCORDANCE WITH THE THEN
APPLICABLE APPROVED DEVELOPMENT PLAN, GSK SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, TO UNDERTAKE, AT GSK’S SOLE


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


EXPENSE, COMMERCIALIZATION STUDIES IN THE GSK TERRITORY IN SUPPORT OF GSK’S
COMMERCIALIZATION OF THE PRODUCT. GSK SHALL INFORM SEPRACOR PURSUANT TO
SECTION 5.6 OF ITS INTENTION TO PURSUE SUCH COMMERCIALIZATION STUDIES PRIOR TO
THEIR INITIATION.


 


5.5.                 INVESTIGATOR SPONSORED CLINICAL STUDY. FOR THE AVOIDANCE OF
DOUBT, GSK SHALL BE FREE, AT GSK’S SOLE EXPENSE, TO PROVIDE FINANCIAL OR IN-KIND
SUPPORT TO CLINICAL STUDIES OF THE PRODUCT THAT ARE SPONSORED AND CONDUCTED BY A
THIRD PARTY AND UNDERTAKEN IN THE GSK TERRITORY (“INVESTIGATOR SPONSORED
CLINICAL STUDIES”). GSK SHALL INFORM SEPRACOR PURSUANT TO SECTION 5.6 OF ITS
INTENTION TO PROVIDE FINANCIAL OR IN-KIND SUPPORT TO SUCH INVESTIGATOR SPONSORED
CLINICAL STUDIES PRIOR TO PROVIDING SUCH SUPPORT.


 


5.6.                 DEVELOPMENT PLAN. IN THE EVENT THAT GSK PLANS DURING THE
TERM OF THIS AGREEMENT TO UNDERTAKE ANY REQUIRED STUDIES OR COMMERCIALIZATION
STUDIES, OR TO SUPPORT ANY INVESTIGATOR SPONSORED CLINICAL STUDIES IN THE GSK
TERRITORY, GSK SHALL GENERATE A DEVELOPMENT PLAN WHICH SHALL BE PRESENTED
PROMPTLY TO THE JSC FOR REVIEW TO ENSURE THAT THE DEVELOPMENT PLAN TAKES INTO
ACCOUNT AND IS CONSISTENT WITH THE GLOBAL BRANDING STRATEGY FOR THE PRODUCT. THE
DEVELOPMENT PLAN SHALL BE SUPPLEMENTED, MODIFIED AND UPDATED REGULARLY BY GSK AS
AND WHEN ADDITIONAL RELEVANT DATA AND INFORMATION BECOME AVAILABLE, BUT IN ANY
EVENT NOT LESS FREQUENTLY THAN ANNUALLY. REQUIRED STUDIES, COMMERCIALIZATION
STUDIES AND SUPPORT FOR INVESTIGATOR SPONSORED CLINICAL STUDIES SHALL NOT
COMMENCE UNTIL SUCH STUDIES HAVE BEEN PRESENTED TO THE JSC FOR REVIEW AND
WRITTEN NOTICE OF THE STUDIES SENT TO SEPRACOR. GSK SHALL KEEP THE JSC ADVISED
ON A TIMELY BASIS OF THE PROGRESS OF EACH SUCH STUDY.


 


5.7.                 SEPRACOR’S REVIEW AND FINAL APPROVAL. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, IN THE EVENT THAT SEPRACOR
IN GOOD FAITH BELIEVES THAT ANY DEVELOPMENT STUDIES GSK WISHES TO UNDERTAKE OR
SPONSOR PURSUANT TO SECTIONS 5.3 OR 5.4, OR ANY INVESTIGATOR SPONSORED CLINICAL
STUDIES GSK WISHES TO SUPPORT PURSUANT TO SECTION 5.5 HAS A [**], SEPRACOR
MAY PROVIDE WRITTEN NOTICE TO GSK WITHIN [**] OF SUCH STUDIES BEING PRESENTED TO
THE JSC, REQUESTING THAT GSK SHALL NOT PERFORM SUCH DEVELOPMENTAL STUDIES AND/OR
SHALL NOT SUPPORT SUCH INVESTIGATOR SPONSORED CLINICAL STUDIES.


 


(A)           IF SUCH NOTICE IS RECEIVED BY GSK WITHIN THE [**] PERIOD, GSK
SHALL NOT COMMENCE SUCH DEVELOPMENTAL STUDY OR SUPPORT SUCH INVESTIGATOR
SPONSORED CLINICAL STUDY UNTIL MUTUAL AGREEMENT OR RESOLUTION OF ANY DISPUTE HAS
BEEN ACHIEVED IN RESPECT OF THE PERFORMANCE OF SUCH STUDY.


 


(B)           IF GSK DISPUTES THE ASSESSMENT OF THE [**], GSK MAY REFER THE
DISPUTE TO THE SENIOR EXECUTIVES. THE SENIOR EXECUTIVES SHALL NEGOTIATE IN GOOD
FAITH TO RESOLVE THE DISPUTE WITHIN [**], OR SUCH LONGER PERIOD AS MUTUALLY
AGREED. IF THE SENIOR EXECUTIVES ARE UNABLE TO RESOLVE THE DISPUTE WITHIN SUCH
TIME PERIOD, [**].


 


(C)           FOR THE AVOIDANCE OF DOUBT, IF SEPRACOR DOES NOT PROVIDE SUCH
WRITTEN NOTICE WITH THE ABOVE STATED PERIOD, SEPRACOR’S APPROVAL WILL BE DEEMED
TO HAVE BEEN RECEIVED.


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


5.8.                 DEVELOPMENT ACTIVITIES OF SEPRACOR IN THE GSK TERRITORY.
SEPRACOR SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO UNDERTAKE FUTURE
DEVELOPMENT WITHIN THE GSK TERRITORY IN SUPPORT OF THE COMMERCIALIZATION OF
PRODUCT IN THE SEPRACOR TERRITORY AND THE RIGHT, BUT NOT THE OBLIGATION, TO
UNDERTAKE FUTURE DEVELOPMENT WITHIN THE GSK TERRITORY OF EXCLUDED PRODUCTS.
HOWEVER, WITH RESPECT TO SEPRACOR STUDIES, SEPRACOR SHALL GENERATE A SEPRACOR
DEVELOPMENT PLAN (THE “SEPRACOR DEVELOPMENT PLAN”) WHICH SHALL BE PRESENTED
PROMPTLY TO THE JSC FOR REVIEW TO ENSURE THAT THE SEPRACOR DEVELOPMENT PLAN
TAKES INTO ACCOUNT, AND IS NOT INCONSISTENT WITH, THE BRANDING STRATEGY FOR THE
PRODUCT IN THE GSK TERRITORY. THE SEPRACOR DEVELOPMENT PLAN SHALL INCLUDE
REASONABLY DETAILED INFORMATION REGARDING ALL SUCH ACTIVITIES. IT IS
ACKNOWLEDGED HOWEVER THAT IN RESPECT OF SEPRACOR STUDIES NOT DIRECTLY RELATED TO
THE PRODUCT, THE LEVEL OF INFORMATION THAT WILL BE REQUIRED TO BE DISCLOSED TO
ENABLE APPROPRIATE REVIEW MAY BE LIMITED (EXCEPT IN RESPECT OF MATTERS RELATING
TO SAFETY).


 


5.9.                 CONDUCT OF ACTIVITIES. THE PARTIES SHALL CARRY OUT ALL
PRE-CLINICAL AND CLINICAL STUDIES RELATED TO THE PRODUCT THAT THEY RESPECTIVELY
UNDERTAKE IN THE GSK TERRITORY IN COMPLIANCE WITH ALL APPLICABLE LAWS, RULES AND
REGULATIONS AND IN ACCORDANCE WITH GOOD SCIENTIFIC AND CLINICAL PRACTICES,
APPLICABLE UNDER THE LAWS AND REGULATIONS OF THE RELEVANT COUNTRY IN THE GSK
TERRITORY.


 


5.10.               DRUG MASTER FILE.


 


(A)           RESPONSIBILITY FOR MAINTAINING. NOTWITHSTANDING SECTION 5.1(A),
SEPRACOR SHALL BE RESPONSIBLE FOR FILING AND MAINTAINING DRUG MASTER FILES
(“DMF”) RELATING TO THE PRODUCT AND ACTIVE INGREDIENT CONTAINED IN THE PRODUCT,
WHERE SUCH DMF IS EITHER REQUIRED BY A REGULATORY AUTHORITY OR IT IS DETERMINED
BY THE JSC THAT DMF SUBMISSION IS PREFERABLE TO INCORPORATION OF THE DMF
INFORMATION IN THE APPLICABLE MAA. SEPRACOR SHALL FILE AND MAINTAIN SUCH DMFS IN
ITS OWN NAME, AND/OR IN THE NAME OF ITS RELEVANT SUPPLIERS, AND SHALL PERMIT
GSK, ITS AFFILIATES AND SUBLICENSEES, TO CROSS-REFERENCE SUCH DMFS IN THEIR
REGULATORY FILINGS FOR THE PRODUCT IN THE GSK TERRITORY.


 


(B)           COSTS. RESPONSIBILITY FOR THE COSTS OF FILING AND MAINTAINING SUCH
DMFS SHALL BE SEPRACOR’S.


 


(C)           CLOSED PORTIONS. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS
AGREEMENT, THE DEFINITIONS OF “DATA” AND “SEPRACOR KNOW-HOW” SHALL NOT INCLUDE
THE CLOSED PORTIONS OF ANY SUCH DMF, NOR ANY INFORMATION CONTAINED IN ANY SUCH
PORTIONS OF THE DMF AND THUS, NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, SEPRACOR SHALL HAVE NO OBLIGATION TO DISCLOSE TO GSK OR ANY OF ITS
AFFILIATES OR SUBLICENSEES THE CLOSED PORTIONS OF SUCH DMFS OR ANY INFORMATION
CONTAINED THEREIN. FOR THE AVOIDANCE OF DOUBT, REGULATORY AUTHORITIES IN THE GSK
TERRITORY SHALL HAVE THE RIGHT TO ACCESS THE ENTIRE DMF, INCLUDING ANY CLOSED
PORTIONS.


 


5.11.               EXCHANGE OF DATA AND KNOW-HOW.


 


(A)           BY SEPRACOR. SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, SEPRACOR SHALL PROMPTLY MAKE AVAILABLE TO GSK ALL RELEVANT SEPRACOR
KNOW-HOW RELATING TO THE


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


PRODUCT, INCLUDING ALL DATA FROM ANY AND ALL CLINICAL TRIALS AND PRECLINICAL
STUDIES FOR THE PRODUCT THAT ARE CONTROLLED BY SEPRACOR AS OF THE EFFECTIVE DATE
OR THAT WILL BE OBTAINED BY SEPRACOR THEREAFTER, SUBJECT IN EACH CASE TO SECTION
5.10. SEPRACOR SHALL ALSO USE ITS COMMERCIALLY REASONABLE EFFORTS TO PROVIDE TO
GSK ANY THIRD PARTY MANUFACTURER’S KNOW-HOW WHICH IS NECESSARY FOR GSK TO OBTAIN
MARKETING APPROVAL IN THE GSK TERRITORY,


 


(B)           NEW DATA. NOTWITHSTANDING SECTIONS 5.10, 5.11(A) AND 5.12, IN THE
EVENT THAT GSK REQUIRES INFORMATION RELATING TO THE BULK TABLETS IN ADDITION TO
THAT PROVIDED BY OR OTHERWISE READILY AVAILABLE TO SEPRACOR TO SUPPORT GSK’S
REGULATORY FILINGS FOR PRODUCT IN THE GSK TERRITORY, SEPRACOR SHALL CONDUCT, AT
GSK’S EXPENSE, SUCH WORK AS IS NECESSARY TO PRODUCE THE NECESSARY CHEMISTRY,
MANUFACTURING AND CONTROLS (“CMC”) INFORMATION OR OTHER REGULATORY DOCUMENTATION
REASONABLY REQUIRED TO SUPPORT SUCH REGULATORY FILINGS (PROVIDED THAT GSK SHALL
BE RESPONSIBLE FOR, AT ITS EXPENSE, ANY ADDITIONAL CLINICAL TRIAL WORK REQUIRED
FOR SUCH FILINGS). THE OBLIGATION OF SEPRACOR TO PROVIDE SUCH CMC DATA OR OTHER
REGULATORY DOCUMENTATION REASONABLY REQUIRED TO SUPPORT SUCH REGULATORY FILINGS
WILL INCLUDE, WITHOUT LIMITATION, CMC INFORMATION OR OTHER REGULATORY
DOCUMENTATION REASONABLY REQUIRED TO SUPPORT SUCH REGULATORY FILINGS BEYOND WHAT
WAS REQUIRED FOR THE U.S.A. REGULATORY APPROVAL, TO SUPPORT INITIAL AS WELL AS
FILED REGULATORY SUBMISSIONS FOR PRODUCT IN THE GSK TERRITORY, SUPPORT ON AN
ONGOING BASIS TO DEAL WITH REGULATORY QUESTIONS, PROVISION OF ON-GOING STABILITY
DATA, BATCH ANALYSIS, ETC. FOR LICENSE RENEWALS, CMC DATA FOR VARIATIONS, ANY
RESPONSE TO QUESTIONS RELATING TO RENEWALS AND VARIATIONS, AS WELL AS ANY OTHER
DATA REQUIRED TO MEET ANY REGULATORY INSPECTION REQUIREMENTS. FOR THE AVOIDANCE
OF DOUBT, SEPRACOR’S OBLIGATIONS DO NOT EXTEND TO QUESTIONS REGARDING FINISHING
OPERATIONS PERFORMED BY GSK.


 


(C)           PROVISION OF DATA TO JSC. UPON REQUEST BY THE JSC, GSK AND
SEPRACOR SHALL PROMPTLY PROVIDE THE JSC WITH SUMMARIES IN REASONABLE DETAIL OF
ALL DATA GENERATED OR OBTAINED IN THE COURSE OF THE PERFORMANCE OF ACTIVITIES
UNDER THE DEVELOPMENT PLAN OR THE SEPRACOR DEVELOPMENT PLAN RESPECTIVELY. FOR
THE AVOIDANCE OF DOUBT, THIS OBLIGATION SHALL NOT EXTEND TO PROVISION OF DATA
NOT RELATED TO THE PRODUCT AND ONLY RELATING TO EXCLUDED PRODUCTS.


 


5.12.               SHARING OF REGULATORY FILINGS. WITHOUT LIMITING SECTION 5.11
ABOVE, AND WITHOUT PREJUDICE TO THE TERMS OF THE SUPPLY AGREEMENT, GSK AND
SEPRACOR SHALL PERMIT THE OTHER TO ACCESS, AND SHALL PROVIDE THE OTHER PARTY
WITH SUFFICIENT RIGHTS TO REFERENCE AND USE IN ASSOCIATION WITH EXERCISING ITS
RIGHTS AND PERFORMING ITS OBLIGATIONS UNDER THIS AGREEMENT, ALL OF SUCH PARTY’S,
ITS AFFILIATES’ AND SUBLICENSEES’ DATA, REGULATORY FILINGS AND MATERIAL
REGULATORY COMMUNICATIONS ASSOCIATED WITH ANY SUBMISSIONS OF INDS, MAAS,
MARKETING APPROVALS OR OTHER APPROVALS FOR THE PRODUCT IN THE GSK TERRITORY AND
IN THE SEPRACOR TERRITORY, RESPECTIVELY. IT IS UNDERSTOOD THAT SUCH RIGHTS AND
ACCESS SHALL BE LIMITED RESPECTIVELY TO SEPRACOR’S, ITS AFFILIATE’S AND
SUBLICENSEES’ COMMERCIALIZATION OF THE PRODUCT IN THE SEPRACOR TERRITORY AND TO
GSK’S, ITS AFFILIATE’S AND SUBLICENSEE’S COMMERCIALIZATION OF THE PRODUCT IN THE
GSK TERRITORY.


 


5.13.               REGULATORY CO-OPERATION. WITHOUT LIMITING SECTION 5.11
ABOVE, IN THE EVENT THAT EITHER PARTY RECEIVES ENQUIRIES FROM A REGULATORY
AUTHORITY IN THEIR RESPECTIVE TERRITORY, REGARDING FILINGS OR COMMUNICATIONS
MADE, OR ACTIVITIES BEING UNDERTAKEN IN THE OTHER PARTY’S


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


RESPECTIVE TERRITORY, THE OTHER PARTY SHALL PROVIDE ALL REASONABLE CO-OPERATION
TO ENABLE THE ORIGINAL PARTY TO RESPOND TO THE REGULATORY AUTHORITY’S ENQUIRIES.


 


5.14.               REPORTING: ADVERSE DRUG REACTIONS.


 


(A)           SEPRACOR AND GSK SHALL BE RESPONSIBLE FOR FILING ALL REPORTS
REQUIRED TO BE FILED IN ORDER TO MAINTAIN ANY IND, MAA AND/OR ANY MARKETING
APPROVALS GRANTED FOR THE PRODUCT IN THE SEPRACOR TERRITORY OR THE GSK
TERRITORY, RESPECTIVELY, INCLUDING REPORTING OF ADVERSE DRUG EXPERIENCES;
PROVIDED, HOWEVER, THAT DURING THE TRANSITION PERIOD, SEPRACOR SHALL BE
RESPONSIBLE FOR SUCH FILINGS IN THE GSK TERRITORY.


 


(B)           THE PARTIES SHALL BE RESPONSIBLE TO ENSURE THAT THEIR RESPECTIVE
AFFILIATES AND SUBLICENSEES COMPLY WITH ALL SUCH REPORTING OBLIGATIONS.


 


(C)           THE PARTIES WILL EXCHANGE ALL PHARMACOVIGILANCE RELEVANT
INFORMATION PURSUANT TO A SEPARATE PHARMACOVIGILANCE AGREEMENT TO BE EXECUTED
WITHIN NINETY (90) DAYS OF THE EFFECTIVE DATE (THE “PHARMACOVIGILANCE
AGREEMENT”). THE STANDARDS SET FORTH IN THE PHARMACOVIGILANCE AGREEMENT SHALL BE
NO LESS STRINGENT THAN THOSE SET FORTH IN THE ICH GUIDELINES AND SHALL PROVIDE,
AMONG OTHER THINGS, THAT:


 

(I)            THE PARTIES WILL COMPLY WITH REGULATORY REQUIREMENTS FOR THE
REPORTING OF SAFETY DATA IN ACCORDANCE WITH STANDARDS STIPULATED IN THE ICH
GUIDELINES, AND ALL APPLICABLE REGULATORY AND LEGAL REQUIREMENTS REGARDING THE
MANAGEMENT OF SAFETY DATA;

 

(II)           THE PARTIES WILL EXCHANGE RELEVANT SAFETY DATA WITHIN APPROPRIATE
TIMEFRAMES AND IN AN APPROPRIATE FORMAT TO ENABLE THEM TO MEET BOTH EXPEDITED
AND PERIODIC LOCAL AND INTERNATIONAL REGULATORY REPORTING REQUIREMENTS AND TO
FACILITATE APPROPRIATE SAFETY REVIEWS; AND

 

(III)          SEPRACOR SHALL BE THE HOLDER OF THE WORLD-WIDE SAFETY DATABASE
FOR ALL ADVERSE EVENTS.

 


(D)           FURTHERMORE, SEPRACOR COMMITS TO THE ESTABLISHMENT OF
PHARMACOVIGILANCE SYSTEMS IN COMPLIANCE WITH APPLICABLE REGULATORY REQUIREMENTS
AND TO DEMONSTRATE COMPREHENSIVELY THOSE SYSTEMS, PARTICULARLY THEIR SYSTEM FOR
PRODUCING PSURS, TO GSK PRIOR TO THE END OF THE TRANSITION PERIOD. IN THE EVENT
THAT GSK HAS ANY REASONABLE CONCERNS AFTER SUCH DEMONSTRATION, GSK AND SEPRACOR
WILL CO-OPERATE IN GOOD FAITH TO RESOLVE SUCH CONCERNS.


 


(E)           PRIOR TO THE END OF THE TRANSITION PERIOD, SEPRACOR SHALL
ESTABLISH A SEPARATE PHARMACOVIGILANCE AGREEMENT WITH EACH THIRD PARTY TO WHICH
SEPRACOR HAS GRANTED RIGHTS TO PROMOTE, MARKET AND SELL THE PRODUCT IN THE
SEPRACOR TERRITORY, OR PART THEREOF. IN THE EVENT THAT AFTER THE EFFECTIVE DATE,
SEPRACOR GRANTS TO ANY THIRD PARTY RIGHTS TO PROMOTE, MARKET AND SELL THE
PRODUCT IN THE SEPRACOR TERRITORY, OR ANY PART THEREOF, SEPRACOR SHALL ENTER
INTO A SEPARATE PHARMACOVIGILANCE AGREEMENT IN CONNECTION WITH SUCH GRANT. THE
STANDARDS SET FORTH IN


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


SUCH PHARMACOVIGILANCE AGREEMENT(S) SHALL BE NOT LESS STRINGENT THAN AS PROVIDED
FOR UNDER (C) ABOVE.


 


5.15             MARKETING APPROVAL CHALLENGE. IN THE EVENT THAT SEPRACOR OR GSK
BECOMES AWARE OF AN ACTUAL OR THREATENED CHALLENGE TO THE DATA EXCLUSIVITY
RIGHTS RELATING TO ANY MARKETING APPROVAL WITHIN THE GSK TERRITORY, THAT PARTY
SHALL PROMPTLY NOTIFY THE OTHER PARTY IN WRITING. THE PARTIES SHALL MEET TO
DISCUSS A COORDINATED RESPONSE TO SUCH CHALLENGE PRIOR TO ANY ACTION BEING
TAKEN. NEITHER PARTY SHALL BE REQUIRED BY THE OTHER PARTY TO TAKE ANY ACTION IN
RELATION TO SUCH CHALLENGE, WHICH IN ITS ABSOLUTE DISCRETION IT DOES NOT WANT TO
TAKE. EACH PARTY SHALL BE ENTITLED, WITHOUT OBLIGATION, TO INDEPENDENTLY
INITIATE PROCEEDINGS OR TAKE OTHER APPROPRIATE ACTION IN RELATION TO SUCH
CHALLENGE AT ITS OWN EXPENSE. THE PARTY CONDUCTING SUCH ACTION SHALL HAVE FULL
CONTROL OVER ITS CONDUCT, INCLUDING SETTLEMENT THEREOF; PROVIDED, HOWEVER, THAT
THE PARTY CONDUCTING SUCH ACTION MAY NOT SETTLE ANY SUCH ACTION, OR MAKE ANY
ADMISSIONS OR ASSERT ANY POSITION IN SUCH ACTION, IN A MANNER THAT WOULD
MATERIALLY ADVERSELY AFFECT THE RIGHTS OR INTERESTS OF THE OTHER PARTY WHETHER
WITHIN OR OUTSIDE THE JURISDICTION IN WHICH THE ACTION IS BROUGHT, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE OTHER PARTY, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.


 

ARTICLE VI.

COMMERCIALIZATION, MARKETING AND PROMOTION

 


6.1.                 COMMERCIALIZATION PLAN. THE PARTIES UNDERSTAND THAT THE
LEVEL OF SPECIFICITY OF THE COMMERCIALIZATION PLAN WILL VARY ACCORDING TO THE
STAGE OF DEVELOPMENT OF THE PRODUCT RELATIVE TO MARKETING APPROVAL AND/OR
DETERMINATION OF PRICING IN THE MAJOR MARKETS. HOWEVER, THE FOLLOWING SHALL
APPLY TO THE DEVELOPMENT, REVIEW AND APPROVAL OF SUCH COMMERCIALIZATION PLAN:


 


(A)           ON AN ANNUAL BASIS, GSK SHALL PREPARE AND DELIVER TO THE JSC, FOR
ITS REVIEW, A PROPOSED PLAN FOR THE MARKETING, SALE, ADVERTISING, AND SALES
ACTIVITIES (INCLUDING PRE-LAUNCH MARKET DEVELOPMENT AND MARKET RESEARCH) FOR THE
PRODUCT IN THE GSK TERRITORY. FOR THE MAJOR MARKETS, THE PLAN WILL OUTLINE IN AS
MUCH DETAIL AS PRACTICABLE GIVEN THE STAGE OF COMMERCIALIZATION OF THE PRODUCT
ANNUAL [**]. (THE FIRST SUCH PLAN BEING THE “INITIAL COMMERCIALIZATION PLAN” AND
SUCH LATER PLANS, INCLUDING ANY AMENDMENTS TO THE INITIAL COMMERCIALIZATION
PLAN, AS AMENDED FROM TIME TO TIME, HEREIN AFTER REFERRED TO AS THE
“COMMERCIALIZATION PLAN”). THE INITIAL COMMERCIALIZATION PLAN SHALL BE DELIVERED
ON OR BEFORE [**].


 


(B)           THE COMMERCIALIZATION PLAN SHALL BE SUPPLEMENTED, MODIFIED AND
UPDATED REGULARLY BY GSK AS AND WHEN ADDITIONAL RELEVANT DATA AND INFORMATION
BECOME AVAILABLE, BUT IN ANY EVENT NOT LESS FREQUENTLY THAN ANNUALLY. ANY
FUNDAMENTAL MODIFICATIONS MADE TO THE COMMERCIALIZATION PLAN SHALL BE DELIVERED
TO THE JSC FOR REVIEW PROMPTLY FOLLOWING SUCH MODIFICATIONS, EVEN WHEN SUCH MAY
OCCUR BETWEEN REGULARLY SCHEDULED MEETINGS.


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


6.2.                 MARKETING AND ADVERTISING CAMPAIGN. GSK SHALL PROVIDE THE
JSC WITH A DETAILED OVERVIEW OF THE FIRST PROPOSED CORE CAMPAIGN PRODUCT
STRATEGY AND ANY SUBSEQUENT VERSIONS WHICH ARE A MATERIAL CHANGE OF STRATEGY OR
VISUALS (AND ANY LOCAL CORE MARKETING MATERIALS THAT FALL OUTSIDE THE CORE
CAMPAIGN PRODUCT STRATEGIES) TO BE USED IN THE GSK TERRITORY, WHICH THE JSC
SHALL REVIEW TO ENSURE THAT THE CORE CAMPAIGN PRODUCT STRATEGY SHALL BE
CONSISTENT WITH THE GLOBAL BRANDING STRATEGY FOR THE PRODUCT. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, IN THE EVENT THAT SEPRACOR
IN GOOD FAITH BELIEVES THAT ANY PART OF THE PROPOSED CORE CAMPAIGN PRODUCT
STRATEGY HAS A REASONABLE LIKELIHOOD OF MATERIALLY ADVERSELY AFFECTING THE
VOLUME OF NET SALES IN THE SEPRACOR TERRITORY, SEPRACOR MAY PROVIDE WRITTEN
NOTICE TO GSK WITHIN [**] OF SUCH CORE CAMPAIGN PRODUCT STRATEGY BEING PRESENTED
TO THE JSC REQUESTING THAT SUCH PART OF THE CORE CAMPAIGN PRODUCT STRATEGY NOT
BE IMPLEMENTED.


 


(A)           IF SUCH NOTICE IS RECEIVED BY GSK WITHIN THE [**] PERIOD, GSK
SHALL NOT IMPLEMENT SUCH PART OF THE CORE MARKETING AND ADVERTISING CAMPAIGN
UNTIL MUTUAL AGREEMENT OR RESOLUTION OF ANY DISPUTE HAS BEEN ACHIEVED IN RESPECT
OF THE USE OF THE PROPOSED CORE MARKETING AND ADVERTISING CAMPAIGN.


 


(B)           IF GSK DISPUTES THE ASSESSMENT OF THE REASONABLE LIKELIHOOD OF
MATERIAL ADVERSE EFFECT, GSK MAY REFER THE DISPUTE TO THE SENIOR EXECUTIVES. THE
SENIOR EXECUTIVES SHALL NEGOTIATE IN GOOD FAITH TO RESOLVE THE DISPUTE WITHIN
[**]. IF THE SENIOR EXECUTIVES ARE UNABLE TO RESOLVE THE DISPUTE WITHIN SUCH
TIME PERIOD, SEPRACOR’S DECISION SHALL BE BINDING.


 


(C)           FOR THE AVOIDANCE OF DOUBT, IF SEPRACOR DOES NOT PROVIDE SUCH
WRITTEN NOTICE WITH THE ABOVE STATED PERIOD, SEPRACOR’S APPROVAL WILL BE DEEMED
TO HAVE BEEN RECEIVED.


 


6.3.                 RESPONSIBILITIES OF GSK UNDER THE COMMERCIALIZATION PLAN.
OTHER THAN MANUFACTURING OF THE PRODUCT, GSK SHALL HAVE THE EXCLUSIVE RIGHT TO
ENGAGE IN, AND SHALL BE SOLELY RESPONSIBLE FOR, ALL ACTIVITIES SET FORTH IN THE
COMMERCIALIZATION PLAN AND [**]. AS PART OF THE COMMERCIALIZATION PLAN, GSK
SHALL:


 


(A)           USE ITS COMMERCIALLY REASONABLE EFFORTS TO COMMERCIALIZE THE
PRODUCT IN THE GSK TERRITORY, INCLUDING SEEKING APPROVAL FROM RELEVANT
REGULATORY AUTHORITIES REGARDING PRICE AND REIMBURSEMENT OF THE PRODUCT IN THE
GSK TERRITORY;


 


(B)           USE ITS COMMERCIALLY REASONABLE EFFORTS TO PERFORM
PRE-COMMERCIALIZATION ANALYSIS, PLANNING, MARKET PREPARATION AND RELATED
MARKETING ACTIVITIES IN THE GSK TERRITORY;


 


(C)           USE ITS COMMERCIALLY REASONABLE EFFORTS TO CARRY OUT THE
DISTRIBUTION, MARKETING AND SALES OF THE PRODUCT IN THE GSK TERRITORY;


 


(D)           INCUR AT LEAST AN AGGREGATE OF [**] DOLLARS ($[**]) IN SUPPORT OF
PRE-LAUNCH MARKETING EFFORTS ALLOCATED AMONGST ALL THE COUNTRIES IN THE GSK
TERRITORY;


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


(E)           CONDUCT THE COMMERCIALIZATION PLAN IN COMPLIANCE WITH ALL
APPLICABLE LAWS;


 


(F)            PROVIDE SUITABLE STORAGE AND HANDLING IN ACCORDANCE WITH THE
LABELING AND SPECIFICATIONS FOR THE PRODUCT AND OTHER APPROPRIATE FACILITIES AND
SERVICES AS NEEDED FOR THE STORAGE AND CONTINUOUS SALE AND DISTRIBUTION OF THE
PRODUCT THROUGHOUT THE GSK TERRITORY;


 


(G)           PROVIDE ALL MEDICAL INFORMATION SERVICES FOR THE PRODUCT IN THE
GSK TERRITORY, WHICH MAY INCLUDE, TELEPHONE HOTLINES, INFORMATIONAL FAX
PROGRAMS, MAIL RESPONSE PROGRAMS;


 


(H)           ADMINISTER AND PAY ANY CHARGEBACKS, REBATES, ADMINISTRATIVE
SERVICE FEES AND OTHER DISCOUNTS AND FEES WITH RESPECT TO THE PRODUCT IN THE GSK
TERRITORY WHICH FROM TIME TO TIME GSK MAY AGREE TO GIVE OR MAY BE REQUIRED UNDER
APPLICABLE LAWS TO GIVE TO PAYORS OR PURCHASERS OF THE PRODUCT;


 


(I)            USE ITS COMMERCIALLY REASONABLE EFFORTS TO ADEQUATELY TRAIN SALES
REPRESENTATIVES;


 


(J)            USE ITS COMMERCIAL REASONABLE EFFORTS TO UNDERTAKE AN ANALYSIS OF
THE INTELLECTUAL PROPERTY POSITION IN ANY COUNTRY OF THE GSK TERRITORY WHERE A
LAUNCH OF THE PRODUCT IS ANTICIPATED, AND WHERE DEEMED NECESSARY BY GSK, DEVELOP
OTHER TRADEMARKS FOR REVIEW AND APPROVAL BY THE JSC;


 


(K)           USE COMMERCIALLY REASONABLE EFFORTS TO CONDUCT ITS
COMMERCIALIZATION OF THE PRODUCT IN ACCORDANCE WITH THE COMMERCIALIZATION PLAN ;
AND


 


(L)            [**] AFTER THE END OF EACH CALENDAR YEAR, FURNISH SEPRACOR WITH
REASONABLY DETAILED SUMMARY WRITTEN REPORTS ON ALL ACTIVITIES CONDUCTED BY GSK
UNDER THE COMMERCIALIZATION PLAN DURING SUCH CALENDAR YEAR. INFORMATION SHALL BE
PROVIDED ON A COUNTRY BY COUNTRY BASIS FOR THE MAJOR MARKETS.


 


6.4.                 FAILURE TO LAUNCH.


 


(A)           FOR THE AVOIDANCE OF DOUBT AND SUBJECT TO THE OTHER TERMS IN THIS
SECTION 6.4, THE PARTIES HEREBY ACCEPT THAT THE FAILURE TO LAUNCH THE PRODUCT IN
ANY COUNTRY OR COUNTRIES SHALL NOT, PER SE, BE DEEMED A BREACH OF GSK’S
OBLIGATIONS TO USE COMMERCIALLY REASONABLE EFFORTS TO COMMERCIALIZE THE PRODUCT.
WHERE GSK’S DECISION NOT TO LAUNCH IN ANY SPECIFIC COUNTRY IS FOUNDED ON GSK’S
GOOD FAITH BELIEF THAT THE PRODUCT IS NOT COMMERCIALLY VIABLE IN SUCH COUNTRY,
FOR EXAMPLE BECAUSE OF PRICING AND REIMBURSEMENT CONCERNS OR THAT THE LAUNCH OF
THE PRODUCT IN SUCH COUNTRY WOULD ADVERSELY AFFECT THE AMOUNT OF NET SALES THAT
WOULD BE ACHIEVED IN THE GSK TERRITORY, GSK SHALL NOT BE REQUIRED TO AND
SEPRACOR SHALL NOT HAVE THE RIGHT TO TERMINATE THIS AGREEMENT IN SUCH COUNTRY,
EXCEPT AS DESCRIBED IN SECTION 6.4(B). HOWEVER, FOR THE AVOIDANCE OF DOUBT: (I)
GSK’S GOOD FAITH BELIEF MUST BE SUPPORTED BY ACTUAL INTERACTIONS WITH REGULATORY
AUTHORITIES OR OTHER GOOD FAITH OBJECTIVE EVIDENCE WHICH SUPPORTS


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


GSK’S CONCLUSIONS; (II) GSK MUST SHARE ITS FINANCIAL ASSESSMENT, IN REASONABLE
DETAIL, SETTING FORTH WHY THE PRODUCT IS NOT IN GOOD FAITH DEEMED COMMERCIALLY
VIABLE; AND (III) THE JSC IS TO BE NOTIFIED AND HAVE THE OPPORTUNITY TO REVIEW
ANY SUCH DECISION NOT TO LAUNCH THE PRODUCT IN A COUNTRY.


 


(B)           NOTHWITHSTANDING ANYTHING ELSE HEREIN, WHERE (I) THE GSK DECISIONS
IN SECTION 6.4(A) AT ANY TIME COMBINE SO THAT GSK HAS DECIDED THAT IT WILL NOT
LAUNCH IN [**], OR (II) GSK HAS FAILED TO LAUNCH IN [**] FOLLOWING EMEA
APPROVAL, SEPRACOR HAS THE RIGHT TO TERMINATE THIS AGREEMENT, ON A
COUNTRY-BY-COUNTRY BASIS, IN [**] BY GIVING GSK SIXTY (60) DAYS WRITTEN NOTICE
TO THAT EFFECT AT ANY TIME THEREAFTER, PROVIDED THAT GSK HAS NOT IN THE INTERIM,
PRIOR TO RECEIPT OF NOTICE OF TERMINATION FROM SEPRACOR, NOTIFIED SEPRACOR THAT
IT PLANS TO LAUNCH IN [**].


 


6.5.              PRICE AND REIMBURSEMENT. GSK SHALL BE SOLELY RESPONSIBLE FOR
ANY DECISIONS AND NEGOTIATIONS WITH RELEVANT REGULATORY AUTHORITIES REGARDING
PRICE AND REIMBURSEMENT OF THE PRODUCT IN THE GSK TERRITORY. SEPRACOR SHALL BE
FULLY AND CONTEMPORANEOUSLY UPDATED OF ON ALL EFFORTS BY GSK WITH RESPECT TO
PRICING AND REIMBURSEMENT MATTERS PROVIDED THAT THE DISCLOSURE OF SUCH
INFORMATION IS FOR INFORMATION PURPOSES ONLY.


 


6.6.              BOOKING SALES. GSK WILL BOOK ALL SALES FOR THE PRODUCT IN THE
GSK TERRITORY.


 


6.7.              SEPRACOR SUPPORT. SEPRACOR SHALL PROVIDE GSK WITH REASONABLE
ASSISTANCE, IN A TIMELY MANNER, TO SUPPORT GSK’S ACTIVITIES IN COMMERCIALIZING
THE PRODUCT IN THE GSK TERRITORY, INCLUDING BUT NOT LIMITED TO PROVISION OF A
REPRESENTATIVE SET OF SEPRACOR MATERIALS (AS DEFINED BELOW). SEPRACOR MATERIALS
SHALL MEAN COPIES OF ADVERTISING, PROMOTIONAL, EDUCATIONAL AND COMMUNICATION
MATERIALS, PRODUCED BY SEPRACOR FOR MARKETING, ADVERTISING AND PROMOTION OF
PRODUCT FOR DISTRIBUTION TO THIRD PARTIES (INCLUDING MEDICAL PROFESSIONALS) AND
TO SEPRACOR’S SALES FORCES IN THE UNITED STATES, TOGETHER WITH PROGRAMS RELATED
TO PATIENT EDUCATION, PHYSICIAN EDUCATION AND DISEASE MANAGEMENT PROGRAMS.


 

ARTICLE VII.

PAYMENTS

 


7.1.                 INITIAL LICENSE FEE. IN CONSIDERATION FOR THE LICENSES
GRANTED HEREUNDER UNDER SEPRACOR PATENTS AND SEPRACOR KNOW-HOW, GSK SHALL PAY TO
SEPRACOR AN INITIAL LICENSE FEE IN THE AMOUNT OF TWENTY MILLION US DOLLARS
($20,000,000) WITHIN FIVE (5) BUSINESS DAYS FOLLOWING GSK’S RECEIPT OF AN
INVOICE FOR SUCH LICENSE FEE IN ACCORDANCE WITH THE PAYMENT PROVISIONS OF
ARTICLE VIII. SEPRACOR INTENDS TO DELIVER TO GSK WITHIN FIVE (5) BUSINESS DAYS
OF THE EFFECTIVE DATE SUCH INVOICE FOR THE LICENSE FEE. THE INITIAL LICENSE FEE
SET FORTH IN THIS SECTION SHALL NOT BE REFUNDABLE OR CREDITABLE AGAINST ANY
FUTURE MILESTONE PAYMENTS, ROYALTIES OR OTHER PAYMENTS BY GSK TO SEPRACOR UNDER
THIS AGREEMENT.


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


7.2.                 MILESTONE PAYMENTS.


 


(A)           MILESTONE PAYMENTS. IN FURTHER CONSIDERATION FOR THE LICENSES
GRANTED HEREUNDER UNDER SEPRACOR PATENTS AND SEPRACOR KNOW-HOW, GSK SHALL PAY TO
SEPRACOR THE MILESTONE PAYMENTS SET OUT BELOW FOLLOWING THE FIRST ACHIEVEMENT BY
GSK, OR ANY OF ITS AFFILIATES OR SUBLICENSEES, INDIVIDUALLY OR IN THE AGGREGATE,
OF THE CORRESPONDING MILESTONE, IN ACCORDANCE WITH THIS SECTION 7.2 AND THE
PAYMENT PROVISIONS IN ARTICLE VIII:


 

Milestone Events

 

Milestone
Payments

 

Centralized EMEA approval with new active substance status and Target Label

 

$

[**]

 

Positive [**]

 

$

[**]

 

Approved reimbursement price of €[**] or more per [**]mg tablet in France

 

$

[**]

 

Approved reimbursement price of €[**] or more per [**]mg tablet in Germany

 

$

[**]

 

 

Sales Threshold Milestones

 

Milestone
Payments

 

First achievement of Calendar Year Net Sales of €[**] (2)

 

$

[**]

 

First achievement of Calendar Year Net Sales of €[**]

 

$

[**]

 

First achievement of Calendar Year Net Sales of €[**]

 

$

[**]

 

 

Total Potential Milestones

 

Total

 

Potential Milestone Events plus Potential Sales Threshold Milestones

 

$

135,000,000

 

 

--------------------------------------------------------------------------------

[**]

 

(2) For the avoidance of doubt, in the event that, for example, the first time
Net Sales of the Product in the GSK Territory in any Calendar Year reaches
€[**], is the same Calendar Year that Net Sales of the Product in the GSK
Territory reaches €[**] for the first time, Sepracor shall be entitled to a
milestone payment equal to $[**] for such Calendar Year (calculated by [**]).

 


(B)           REPORTS AND PAYMENTS. GSK SHALL NOTIFY SEPRACOR IN WRITING WITHIN
THIRTY (30) DAYS AFTER THE ACHIEVEMENT OF EACH MILESTONE SET OUT IN SECTION
7.2(A) BY GSK, OR ANY OF ITS AFFILIATES OR SUBLICENSEES. GSK SHALL MAKE PAYMENTS
WITHIN THIRTY (30) DAYS OF RECEIPT OF INVOICE ISSUED BY SEPRACOR FOLLOWING
ACHIEVEMENT OF SUCH MILESTONE. ANY MILESTONE PAYABLE BY GSK PURSUANT TO SECTION
7.2(A) SHALL BE MADE NO MORE THAN ONCE WITH RESPECT TO THE ACHIEVEMENT OF EACH
SUCH MILESTONE AND NO PAYMENT SHALL BE DUE FOR A MILESTONE WHICH IS NOT
ACHIEVED. THE MILESTONE PAYMENTS SET FORTH IN SECTION 7.2(A) SHALL NOT BE
REFUNDABLE AND SHALL NOT BE CREDITABLE AGAINST FUTURE MILESTONE PAYMENTS,
ROYALTIES OR OTHER PAYMENTS TO SEPRACOR UNDER THIS AGREEMENT.


 


(C)           TARGET LABEL DISPUTE. ANY DISPUTE REGARDING THE TARGET LABEL SHALL
BE RESOLVED IN THE FOLLOWING MANNER:


 

(I)            GSK AND SEPRACOR SHALL EACH APPOINT A [**] (“COMPANY RA
EXECUTIVES”) TO MEET TO DISCUSS WHETHER THE TARGET LABEL HAS BEEN MET. IF, AFTER
[**], THE COMPANY RA EXECUTIVES ARE UNABLE TO AGREE ABOUT WHETHER THE TARGET
LABEL HAS BEEN MET, THEY SHALL AGREE UPON ONE ADDITIONAL INDEPENDENT PARTY,
UNAFFILIATED WITH EITHER PARTY, WHO IS AN ACKNOWLEDGED EXPERT IN PRODUCT
LABELING WITHIN THE EU (“INDEPENDENT RA EXPERT”). IF THE PARTIES ARE UNABLE TO
AGREE ON THE SELECTION OF AN INDEPENDENT RA EXPERT WITHIN A FURTHER [**],

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

EITHER PARTY MAY APPLY TO THE WORLD INTELLECTUAL PROPERTY ORGANIZATION
ARBITRATION AND MEDIATION CENTER TO SEEK THEIR APPOINTMENT OF AN INDEPENDENT RA
EXPERT.

 

(II)           THE INDEPENDENT RA EXPERT SHALL MEET WITH THE COMPANY RA
EXECUTIVES, ALONE, WITHIN [**] OF HIS/HER APPOINTMENT AND THE GROUP SHALL WORK
FOR UP TO [**] TO AGREE UNANIMOUSLY UPON A CONCLUSION. IF THE GROUP IS UNABLE TO
MAKE A UNANIMOUS DECISION IN THAT PERIOD OF TIME, THEN A MAJORITY VOTE SHALL
PREVAIL.

 

(III)          ALL COSTS OF THE ABOVE PROCEDURE TO BE BORNE BY THE PARTY
INCURRING THEM, EXCEPT THAT THE COSTS RELATED TO THE INDEPENDENT RA EXPERT ARE
TO BE JOINTLY AND EVENLY SHARED.

 


7.3.              ROYALTY PAYMENTS.


 


(A)           ROYALTY RATE. SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, IN FURTHER CONSIDERATION OF THE RIGHTS GRANTED TO GSK UNDER THIS
AGREEMENT, GSK SHALL PAY TO SEPRACOR ROYALTIES AT THE RATES SET OUT BELOW ON
CALENDAR YEAR NET SALES OF THE PRODUCT IN THE GSK TERRITORY;


 

Calendar Year Net Sales
In GSK Territory

 

Royalty Rate

 

On the first €[**] of Net Sales of Product in the GSK Territory in each Calendar
Year

 

[**]

%

On additional Net Sales of Product in the GSK Territory in each Calendar Year >
€[**] but < €[**]

 

[**]

%

On additional Net Sales of Product in the GSK Territory in each Calendar Year >
€[**]

 

[**]

%


 


(B)           ROYALTY TERM. GSK’S OBLIGATION TO MAKE ROYALTY PAYMENTS PURSUANT
TO SECTION 7.3(A) WILL COMMENCE UPON THE FIRST COMMERCIAL SALE OF THE PRODUCT IN
THE GSK TERRITORY BY GSK, ITS AFFILIATES OR SUBLICENSEES AND WILL CONTINUE ON A
COUNTRY-BY-COUNTRY BASIS FOR THE TERM.


 


(C)           ROYALTY RATE REDUCTION. ON A COUNTRY-BY-COUNTRY BASIS, GSK’S
ROYALTY RATE OBLIGATION SET FORTH IN SECTION 7(A) SHALL BE REDUCED BY [**]% UPON
THE EARLIER OCCURRING OF:


 

(I)            UPON THE LATER OF (I) THE EXPIRATION OF THE LAST VALID CLAIM
WITHIN A PATENT CONTROLLED BY SEPRACOR THAT WOULD BE INFRINGED BY THE LICENSED
ACTIVITIES IN SUCH COUNTRY

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

IN THE ABSENCE OF THE LICENSES GRANTED HEREUNDER TO GSK, OR (II) TEN (10) YEARS
POST FIRST LAUNCH IN THE GSK TERRITORY.

 

(II)           UPON THE TOTAL AMOUNT OF THIRD PARTY SALES OF GENERIC PRODUCTS IN
ANY COUNTRY IN THE GSK TERRITORY FIRST EXCEEDING [**] PERCENT ([**]%) OF THE
TOTAL SALES BY GSK, ITS AFFILIATES AND SUBLICENSEES OF PRODUCT IN SUCH COUNTRY
IN ANY CALENDAR QUARTER, MEASURED ON A UNIT BASIS. FOR THE PURPOSES OF THIS
SECTION 7.3(C)(II), THE AMOUNT OF SALES OF PRODUCTS SHALL BE ASCERTAINED BY
REPUTABLE PUBLISHED MARKETING DATA FOR SUCH COUNTRY (E.G. BY REFERENCE TO
STANDARD UNITS DATA COLLECTED BY IMS) OR AS OTHERWISE MUTUALLY AGREED. THE TERM
“GENERIC PRODUCT” REFERS TO A PHARMACEUTICAL PRODUCT, WHICH IS MARKETED BY AN
ENTITY OTHER THAN GSK, ITS AFFILIATES OR ITS SUBLICENSEES, CONTAINING THE ACTIVE
INGREDIENT AS THE SINGLE THERAPEUTICALLY ACTIVE INGREDIENT, IN A FORM AND DOSAGE
CAPABLE OF BEING PRESCRIBED AS AN ALTERNATIVE TO THE PRODUCT.

 

PROVIDED, HOWEVER, SUCH ROYALTY REDUCTION SHALL ONLY BE IMPLEMENTED ONCE PER
COUNTRY OF THE GSK TERRITORY.

 

(III)          NET SALES IN COUNTRIES WHERE A ROYALTY RATE REDUCTION IS APPLIED
PURSUANT TO SECTION 7.3(C)(I) OR 7.3(C)(II) SHALL NOT BE INCLUDED IN THE
CALCULATION OF CALENDAR YEAR NET SALES IN GSK TERRITORY FOR THE PURPOSE OF
DETERMINING ROYALTY RATE THRESHOLDS PURSUANT TO SECTION 7.3(A).

 

(IV)          A HYPOTHETICAL EXAMPLE SHOWING HOW ROYALTIES WOULD BE CALCULATED
IN A SITUATION WHERE ROYALTIES ARE PAYABLE IN FULL IN SOME COUNTRIES AND AT THE
REDUCED RATE IN OTHERS, IS ATTACHED HERETO AS SCHEDULE 7.3(C).

 


(D)           REPORTS AND ROYALTY PAYMENT. DURING THE TERM OF THIS AGREEMENT,
FOLLOWING THE FIRST COMMERCIAL SALE OF THE PRODUCT WITHIN THE GSK TERRITORY,
WITHIN [**] AFTER THE END OF EACH CALENDAR QUARTER, GSK SHALL DELIVER TO
SEPRACOR A REPORT SETTING OUT (ON A COUNTRY BY COUNTRY BASIS AND IN THE
AGGREGATE) NET SALES IN THE RELEVANT CALENDAR QUARTER AND ALL EXCHANGE RATE
CONVERSIONS IN ACCORDANCE WITH SECTION 8.2(B). IN ADDITION, IN SUCH REPORT GSK
SHALL SET OUT FOR [**]:


 

(I)            UNITS OF THE PRODUCT SOLD DURING THE RELEVANT CALENDAR QUARTER;

 

(II)           GROSS SALES FIGURE OF THE PRODUCT IN THE RELEVANT CALENDAR
QUARTER; AND

 

(III)          A SUMMARY OF DEDUCTIONS MADE IN ACCORDANCE WITH SECTIONS 1.31 AND
7.3(C).

 

All payment amounts due under Section 7.3(a) for such Calendar Quarter shall
accompany such statement.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


(E)           LIMITATION ON ROYALTIES; ANNUAL ROYALTY RECONCILIATION.


 

(I)            SUBJECT TO SECTION 7.3(E)(II), IN ANY GIVEN CALENDAR YEAR, THE
AMOUNT OF THE ROYALTIES PAID HEREUNDER PLUS THE AGGREGATE PRICE PAID BY GSK FOR
BULK TABLETS FOR PRODUCT SOLD IN SUCH CALENDAR YEAR SHALL NOT EXCEED [**]% OF
THE AGGREGATE NET SALES IN SUCH CALENDAR YEAR. ON A DOSAGE FORM BASIS, THE
AGGREGATE PRICE PAID BY GSK FOR BULK TABLETS FOR PRODUCT SOLD IN SUCH CALENDAR
YEAR SHALL BE DETERMINED BY CALCULATING THE AVERAGE PRICE INVOICED DURING SUCH
CALENDAR YEAR FOR THE VOLUME OF BULK TABLETS REQUIRED ON AVERAGE TO MAKE ONE
UNIT OF PRODUCT, AND MULTIPLYING SUCH AVERAGE PRICE BY THE NUMBER OF UNITS OF
PRODUCT SOLD DURING SUCH CALENDAR YEAR. A HYPOTHETICAL EXAMPLE SHOWING HOW THE
ABOVE CALCULATION WOULD OPERATE IS ATTACHED HERETO AS SCHEDULE 7.3(E).

 

(II)           WITHIN [**] FOLLOWING THE END OF EACH CALENDAR YEAR, GSK SHALL
PROVIDE SEPRACOR WITH A RECONCILIATION OF ROYALTIES DUE AND ROYALTIES PAID
DURING SUCH CALENDAR YEAR (THE “RECONCILIATION REPORT”), INCLUDING BUT NOT
LIMITED TO THE INFORMATION REQUIRED IN SECTION 7.3(D) AND A STATEMENT REGARDING
(I) THE AGGREGATE PRICE PAID BY GSK FOR BULK TABLETS FOR PRODUCT SOLD IN SUCH
CALENDAR YEAR; (II)  THE AVERAGE PRICE INVOICED DURING SUCH CALENDAR YEAR FOR
THE VOLUME OF BULK TABLETS REQUIRED ON AVERAGE TO MAKE ONE UNIT OF PRODUCT; AND
(III) THE NUMBER OF UNITS OF PRODUCT SOLD DURING SUCH CALENDAR YEAR. COPIES OF
GSK’S REPORTS SETTING FORTH ITS COMPUTATION OF SUCH AMOUNTS SHALL BE SUBMITTED
TO SEPRACOR WITH THE RECONCILIATION REPORT. UNLESS SEPRACOR NOTIFIES GSK WITHIN
[**] (THE “RECONCILIATION REVIEW PERIOD”) AFTER ITS RECEIPT OF THE
RECONCILIATION REPORT THAT IT OBJECTS TO THE COMPUTATION, THE REPORT SHALL BE
BINDING AND CONCLUSIVE.

 

(III)          DURING THE RECONCILIATION REVIEW PERIOD, GSK SHALL PERMIT AN
INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM OF INTERNATIONALLY RECOGNIZED
STANDING SELECTED BY SEPRACOR AND REASONABLY ACCEPTABLE TO GSK, AT SEPRACOR’S
EXPENSE, TO HAVE ACCESS TO THE RELEVANT BOOKS AND RECORDS OF GSK (INCLUDING,
WITHOUT LIMITATION, RECORDS OF BARTERS AND COUNTER-TRADES) DURING GSK’S NORMAL
BUSINESS HOURS TO VERIFY THE RECONCILIATION REPORT. SEPRACOR WILL PROCURE IN
SUCH INSPECTION TO MINIMIZE DISRUPTION OF THE NORMAL BUSINESS ACTIVITIES OF GSK
TO THE EXTENT REASONABLY PRACTICABLE. THE ACCOUNTING FIRM SHALL DISCLOSE TO
SEPRACOR ONLY WHETHER THE ROYALTY REPORTS ARE CORRECT OR INCORRECT AND THE
SPECIFIC DETAILS CONCERNING ANY DISCREPRENCIES. IN THE EVENT THAT SUCH
INDEPENDENT ACCOUNTANT’S REVIEW OF THE RECONCILIATION REPORT DETERMINES THAT
THERE HAS BEEN AN UNDERPAYMENT BY GSK OF ROYALTIES AND THAT SUCH UNDERPAYMENT
EXCEEDS FIVE PERCENT OF THE TOTAL AMOUNT OWED FOR THE CALENDAR YEAR, GSK SHALL
REIMBURSE SEPRACOR THE REASONABLE AND NECESSARY FEES AND EXPENSED OF THE
INDEPENDENT ACCOUNTANT PERFORMING THE AUDIT.

 

(IV)          IF THE RECONCILIATION DETERMINES THAT PAYMENT IS OWED FROM ONE
PARTY TO THE OTHER, THE PARTY OWING PAYMENT SHALL PAY THE AMOUNT OWED WITHIN
THIRTY (30) DAYS OF THE PARTIES’ AGREEMENT ON THE RECONCILIATION REPORT OR THE
INDEPENDENT ACCOUNTANT’S DETERMINATION OF SUCH AMOUNT.

 


7.4.                 DISCOUNTING. IN THE EVENT THAT GSK OR ANY OF ITS AFFILIATES
SELL THE PRODUCT TO A THIRD PARTY AS PART OF A BUNDLE OF PRODUCTS OR SERVICES
BEING PURCHASED FROM GSK OR ITS AFFILIATES, AND GSK OR ITS AFFILIATES DISCOUNT
THE SALES PRICE OF THE PRODUCT TO A GREATER DEGREE THAN GSK OR ITS AFFILIATE
DISCOUNTS THE PRICE OF THEIR OTHER PRODUCTS OR SERVICES TO SUCH CUSTOMER THEN,
IN SUCH CASE, THE NET SALES FOR THE SALE OF THE PRODUCT TO SUCH THIRD PARTY
SHALL BE DEEMED


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


TO EQUAL THE ARM’S LENGTH PRICE THAT THIRD PARTIES WOULD GENERALLY PAY FOR THE
PRODUCT ALONE WHEN NOT PURCHASING ANY OTHER PRODUCT OR SERVICE FROM GSK OR ITS
AFFILIATE.


 


7.5.                 THIRD PARTY LICENSES


 


(A)           IF EITHER PARTY DEEMS IT NECESSARY OR ADVISABLE TO OBTAIN A
LICENSE, OR OTHER RIGHTS TO ANY PATENT WHICH MAY BE OR HAVE THE POTENTIAL OF
BEING A BLOCKING PATENT(S), SUCH PARTY SHALL NOTIFY THE OTHER PARTY IN WRITING.
IF THE OTHER PARTY AGREES, THEN THE PARTIES SHALL DISCUSS IN GOOD FAITH THE
PROCEDURE BY WHICH THE PARTIES WILL SEEK TO OBTAIN SUCH LICENSE OR OTHER RIGHTS.
THE COSTS PAID TO A THIRD PARTY (INCLUDING ROYALTIES, UPFRONT, INITIAL,
MILESTONES AND PERIODIC PAYMENTS) ASSOCIATED WITH OBTAINING SUCH LICENSE OR
OTHER RIGHTS IN RELATION TO THE GSK TERRITORY SHALL BE SHARED EQUALLY BY THE
PARTIES.


 


(B)           IF THE OTHER PARTY DISAGREES WITH THE INITIAL ASSESSMENT THAT IT
IS NECESSARY OR ADVISABLE TO OBTAIN SUCH LICENSE OR RIGHTS TO ANY PATENT
REFERRED TO IN SECTION 7.5(A), THE PARTY DESIRING THE LICENSE SHALL OBTAIN AN
OPINION OF INDEPENDENT PATENT COUNSEL APPROVED BY THE OTHER PARTY (SUCH APPROVAL
NOT TO BE UNREASONABLY WITHHELD OR DELAYED) TO REVIEW INFRINGEMENT, VALIDITY AND
ENFORCEABILITY OF THE PATENT(S) AND THE CONCLUSIONS CONTAINED IN SUCH OPINION
SHALL BE BINDING ON BOTH PARTIES. IN THE EVENT THAT IN THE OPINION OF SUCH
INDEPENDENT PATENT COUNSEL THE IDENTIFIED PATENT(S) MAY REASONABLY BE EXPECTED
TO BE HELD IN SUBSEQUENT LEGAL PROCEEDINGS TO BE INFRINGED, VALID AND
ENFORCEABLE BY ANY ONE OF THE ACTIVITIES LICENSED HEREUNDER TO GSK, THEN THE
PARTIES SHALL IMMEDIATELY PROCEED IN THE MANNER PROVIDED IN SECTION 7.5(A) AS IF
BOTH PARTIES HAD INITIALLY AGREED TO SEEK THE LICENSE OR OTHER RIGHTS. THE FEES,
COSTS AND EXPENSES OF THE ABOVE INDEPENDENT PATENT COUNSEL INCURRED IN
CONNECTION WITH THIS SECTION 7.5(B) SHALL BE [**].


 


7.6.                 THIRD PARTY TECHNOLOGY. IF AFTER THE EFFECTIVE DATE
SEPRACOR OR ANY OF ITS AFFILIATES ACQUIRES AN ASSIGNMENT OF, OR LICENSE UNDER,
THIRD PARTY TECHNOLOGY (OTHER THAN PATENTS LICENSED OR OTHERWISE ACQUIRED
PURSUANT TO SECTION 7.5) FOR USE IN CONNECTION WITH THE RESEARCH, DEVELOPMENT,
COMMERCIALIZATION OR MANUFACTURE OF THE PRODUCT IN OR FOR THE GSK TERRITORY,
THEN SEPRACOR WILL PROMPTLY PROVIDE GSK WITH WRITTEN NOTICE OF SUCH ACQUISITION
AND ANY ADDITIONAL FINANCIAL TERMS TO WHICH SEPRACOR WOULD BE SUBJECT IF GSK
WERE TO EXPLOIT A LICENSE UNDER SUCH THIRD PARTY TECHNOLOGY. IF GSK DESIRES TO
OBTAIN SUCH LICENSE, THE PARTIES WILL PROMPTLY AMEND THIS AGREEMENT TO REFLECT
SUCH ADDITIONAL FINANCIAL TERMS AND TO PROVIDE THAT THE APPLICABLE PATENTS,
KNOW-HOW, DATA, OR FILINGS WILL BE INCLUDED IN THE DEFINITION OF SEPRACOR
TECHNOLOGY UNDER THIS AGREEMENT. FOR THE AVOIDANCE OF DOUBT, IF GSK DOES NOT
DESIRE TO OBTAIN SUCH LICENSE, SUCH THIRD PARTY TECHNOLOGY SHALL NOT BE INCLUDED
IN THE DEFINITION OF SEPRACOR TECHNOLOGY UNDER THIS AGREEMENT.


 


7.7.                 COMPULSORY LICENSES.


 


(A)           IN THE EVENT THAT A GOVERNMENTAL AGENCY IN ANY COUNTRY IN THE GSK
TERRITORY GRANTS OR COMPELS SEPRACOR TO GRANT A COMPULSORY LICENSE TO ANY THIRD
PARTY WITH RESPECT TO THE PRODUCT, GSK SHALL HAVE THE BENEFIT IN SUCH COUNTRY OF
THE TERMS GRANTED TO SUCH THIRD PARTY TO THE EXTENT THAT SUCH TERMS ARE MORE
FAVORABLE THAN THOSE OF THIS AGREEMENT.


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


(B)           IF UNDER APPLICABLE LAW IN ANY COUNTRY IN THE GSK TERRITORY A
GOVERNMENTAL AGENCY IN ANY COUNTRY GRANTS OR COMPELS GSK TO GRANT A COMPULSORY
LICENSE TO ANY THIRD PARTY WITH RESPECT TO THE PRODUCT, INSOFAR AS GSK IS
COMPENSATED ON A ROYALTY BASIS (AS A PERCENTAGE OF THE SUBLICENSEE’S NET SALES)
AT A ROYALTY RATE LOWER THAN THE ROYALTY RATE PROVIDED BY SECTION 7.3, THEN THE
ROYALTY RATE TO BE PAID TO SEPRACOR BY GSK ON NET SALES IN THAT COUNTRY UNDER
SECTION 7.3 SHALL BE REDUCED TO THE RATE PAID TO GSK BY THE COMPULSORY LICENSEE.


 


7.8.                 OTHER PROVISIONS. ALL ROYALTIES ARE SUBJECT TO THE
FOLLOWING CONDITIONS:


 

(a)               only one royalty shall be due with respect to the same unit of
Product; and

 

(b)               no royalties shall accrue on the disposition, in reasonable
quantities, of Product by GSK, its Affiliate or Sublicensees as samples
(promotion or otherwise) or as donations (for example, to non-profit
institutions or government agencies for a non-commercial purpose) and without
direct or indirect consideration.

 

ARTICLE VIII.

 

PAYMENTS, BOOKS AND RECORDS

 


8.1.                 PAYMENT METHOD. ALL PAYMENTS UNDER THIS AGREEMENT SHALL BE
MADE BY BANK WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT, CAPABLE
OF RECEIVING UNITED STATES DOLLARS, DESIGNATED IN WRITING BY SEPRACOR. PAYMENTS
HEREUNDER WILL BE CONSIDERED TO BE MADE AS OF THE DAY ON WHICH THEY ARE RECEIVED
BY SEPRACOR’S DESIGNATED BANK.


 


8.2.                 PAYMENT CURRENCY: CURRENCY CONVERSION.


 


(A)           UNITED STATES DOLLARS. UNLESS OTHERWISE EXPRESSLY STATED IN THIS
AGREEMENT, ALL AMOUNTS SPECIFIED TO BE PAYABLE UNDER THIS AGREEMENT ARE IN
UNITED STATES DOLLARS AND SHALL BE PAID IN UNITED STATES DOLLARS.


 


(B)           CURRENCY CONVERSION. NET SALES IN COUNTRIES INVOICED IN CURRENCY
OTHER THAN UNITED STATES DOLLARS OR EUROPEAN EUROS, AS APPROPRIATE, SHALL BE
TRANSLATED TO UNITED STATES DOLLARS OR EUROPEAN EUROS, AS NECESSARY, USING [**]
FOR THE TRANSLATION OF FOREIGN CURRENCY INTO UNITED STATES DOLLARS OR EUROPEAN
EUROS, AS APPROPRIATE, AS EMPLOYED ON A CONSISTENT BASIS BY [**] AND PUBLISHED
ACCOUNTS. GSK CONFIRMS THAT AS OF THE EFFECTIVE DATE ITS CURRENT STANDARD
EXCHANGE RATE METHODOLOGY SOURCES EXCHANGE RATES FROM REUTERS.


 


8.3.                 FEES, EXPENSES AND TAXES


 


(A)           FEES AND EXPENSES. EACH PARTY SHALL PAY ALL FEES AND EXPENSES
INCURRED BY SUCH PARTY IN CONNECTION WITH THIS AGREEMENT, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN.


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


(B)           WITHHOLDING TAXES. IF LAWS OR REGULATIONS REQUIRE WITHHOLDING BY
GSK OF ANY TAXES IMPOSED UPON SEPRACOR ON ACCOUNT OF ANY ROYALTIES OR OTHER
PAYMENTS PAID UNDER THIS AGREEMENT, SUCH TAXES SHALL BE DEDUCTED BY GSK AS
REQUIRED BY LAW FROM SUCH PAYMENT AND SHALL BE PAID BY GSK TO THE PROPER TAXING
AUTHORITIES. OFFICIAL RECEIPTS OF PAYMENT OF ANY WITHHOLDING TAX SHALL PROMPTLY
BE SECURED AND PROMPTLY SENT TO SEPRACOR AS EVIDENCE OF SUCH PAYMENT. THE
PARTIES WILL COOPERATE AND EXERCISE THEIR REASONABLE EFFORTS TO ENSURE THAT ANY
WITHHOLDING TAXES IMPOSED ARE REDUCED AS FAR AS POSSIBLE UNDER THE PROVISIONS OF
ANY APPLICABLE TAX TREATY AND SHALL COOPERATE IN FILING ANY FORMS REQUIRED FOR
SUCH REDUCTION.


 

Sepracor warrants that Sepracor is resident for tax purposes in the United
States and that Sepracor is entitled to relief from United Kingdom income tax
under the terms of the double tax agreement between the United Kingdom and the
United States. Sepracor shall notify GSK promptly in writing in the event that
Sepracor ceases to be entitled to such relief.

 


PENDING RECEIPT OF FORMAL CERTIFICATION FROM THE UNITED KINGDOM INLAND REVENUE,
GSK MAY PAY ROYALTY INCOME AND ANY OTHER PAYMENTS UNDER THIS AGREEMENT TO
SEPRACOR BY DEDUCTING TAX AT A RATE SPECIFIED IN THE DOUBLE TAX TREATY BETWEEN
THE UNITED KINGDOM AND THE UNITED STATES. SEPRACOR AGREES TO INDEMNIFY AND HOLD
HARMLESS GSK AGAINST ANY LOSS, DAMAGE, EXPENSE OR LIABILITY ARISING IN ANY WAY
FROM A BREACH OF THE ABOVE WARRANTIES OR ANY FUTURE CLAIM BY A UNITED KINGDOM
TAX AUTHORITY OR OTHER SIMILAR BODY ALLEGING THAT GSK WAS NOT ENTITLED TO DEDUCT
WITHHOLDING TAX ON SUCH PAYMENTS AT SOURCE AT THE TREATY RATE.


 


(C)           SALES TAXES. ALL AMOUNTS TO BE PAID UNDER THIS AGREEMENT ARE
STATED EXCLUSIVE OF ANY SALES, USE, VALUE-ADDED, GOODS AND SERVICES OR OTHER
APPLICABLE TAXES, WHICH SHALL BE INVOICED SEPARATELY. WHERE APPROPRIATE,
SEPRACOR SHALL PROVIDE GSK WITH A VALID TAX INVOICE. GSK SHALL UPON RECEIPT FROM
SEPRACOR OF A VALID TAX INVOICE PAY TO SEPRACOR THE AMOUNT OF ANY SUCH
APPLICABLE TAX. SHOULD ANY AMOUNTS OF VAT PAID BY GSK TO SEPRACOR BE REFUNDED
SUBSEQUENTLY BY THE FISCAL AUTHORITIES TO SEPRACOR, SEPRACOR WILL REFUND THESE
MONIES TO GSK WITHIN THIRTY (30) DAYS OF RECEIPT.


 


8.4.                 RECORDS: GSK SHALL KEEP, AND REQUIRE ITS AFFILIATES AND
SUBLICENSEES TO KEEP, COMPLETE, TRUE AND ACCURATE BOOKS OF ACCOUNTS AND RECORDS
FOR THE PURPOSE OF DETERMINING THE AMOUNTS PAYABLE TO SEPRACOR PURSUANT TO THIS
AGREEMENT. SUCH BOOKS AND RECORDS SHALL BE KEPT FOR SUCH PERIOD OF TIME REQUIRED
BY LAW, BUT NO LESS THAN AT LEAST [**] YEARS FOLLOWING THE END OF THE CALENDAR
QUARTER TO WHICH THEY PERTAIN. SUCH RECORDS SHALL BE SUBJECT TO INSPECTION IN
ACCORDANCE WITH SECTION 7.3(E).


 


8.5.                 LATE PAYMENTS. ANY PAYMENTS OR PORTIONS THEREOF DUE UNDER
THIS AGREEMENT THAT ARE NOT PAID BY THE DATE SUCH PAYMENT IS DUE SHALL BEAR
INTEREST AT AN ANNUAL RATE EQUAL TO THE PRIME RATE AS PUBLISHED IN THE WALL
STREET JOURNAL, EASTERN EDITION, PLUS TWO PERCENT (2%) PER YEAR, CALCULATED ON
THE NUMBER OF DAYS SUCH PAYMENT IS DELINQUENT, COMPOUNDED ANNUALLY, AND COMPUTED
ON THE BASIS OF A THREE HUNDRED SIXTY FIVE (365) DAY YEAR. THE PROVISIONS OF
THIS SECTION 8.5 SHALL IN NO WAY LIMIT ANY OTHER REMEDIES AVAILABLE TO SEPRACOR.
THE PARTIES AGREE THAT THIS PROVISION, UNLESS OTHERWISE PROVIDED, WILL NOT APPLY
TO PAYMENTS THAT ARE THE RESULT OF A SUBSEQUENT ADJUSTMENT OF AN ESTIMATED
PAYMENT, INCLUDING REBATES, ADJUSTMENTS, RETURNS OR


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


RECONCILIATIONS, NOR TO PAYMENTS THAT ARE THE SUBJECT MATTER OF A GOOD FAITH
DISPUTE BETWEEN THE PARTIES.


 

ARTICLE IX.

EXCLUSIVITY OBLIGATIONS

 


9.1           GSK COMMITMENTS.


 


(A)           SUBJECT TO SECTION 9.1(B) BELOW, ON A COUNTRY-BY-COUNTRY BASIS
WITHIN THE GSK TERRITORY, DURING THE TERM OF THE AGREEMENT, NEITHER GSK NOR ANY
OF ITS AFFILIATES SHALL PROMOTE, MARKET OR SELL ANY ACQUIRED COMPETING PRODUCT
FOR ANY PRODUCT INDICATION.


 


(B)           IT SHALL NOT BE A BREACH OF SECTION 9.1(A) ABOVE FOR GSK OR ITS
AFFILIATES TO PROMOTE, MARKET OR SELL AN ACQUIRED COMPETING PRODUCT TO WHICH
RIGHTS WERE ACQUIRED AS PART OF AN ACQUISITION TRANSACTION UNTIL SUCH TIME AS
GSK OR ITS AFFILIATE HAS DIVESTED SUCH ACQUIRED COMPETING PRODUCT IN ACCORDANCE
WITH SECTION 9.1(C) BELOW.


 


(C)           ON A COUNTRY-BY-COUNTRY BASIS WITHIN THE GSK TERRITORY, DURING THE
TERM OF THE AGREEMENT, IN THE EVENT THAT GSK OR ITS AFFILIATES ACQUIRE RIGHTS AS
PART OF AN ACQUISITION TRANSACTION TO DEVELOP, PROMOTE, MARKET OR SELL IN A
COUNTRY IN THE GSK TERRITORY ANY ACQUIRED COMPETING PRODUCT, GSK OR ITS
AFFILIATES SHALL GIVE WRITTEN NOTICE TO SEPRACOR WITHIN [**] AND USE ITS
REASONABLE ENDEAVORS TO DIVEST ITS RIGHTS TO SUCH ACQUIRED COMPETING PRODUCT IN
SUCH COUNTRY WITHIN [**] OF ACQUIRING THE RIGHTS TO SUCH ACQUIRED COMPETING
PRODUCT. IF GSK OR ITS AFFILIATES FAIL TO DIVEST SUCH ACQUIRED COMPETING PRODUCT
WITHIN [**] OF ACQUIRING THE RIGHTS TO SUCH ACQUIRED COMPETING PRODUCT, AND GSK
OR ITS AFFILIATES ARE ACTIVELY PROMOTING THE ACQUIRED COMPETING PRODUCT,
SEPRACOR SHALL HAVE THE RIGHT TO GIVE NINETY (90) DAYS WRITTEN NOTICE TO GSK
TERMINATING THIS AGREEMENT ON A COUNTRY-BY-COUNTRY BASIS WHERE THE RIGHTS TO
SUCH ACQUIRED COMPETING PRODUCT HAVE NOT BEEN DIVESTED, PROVIDED THAT SUCH
TERMINATION SHALL NOT TAKE EFFECT IN THE EVENT THAT DURING SUCH NOTICE PERIOD
GSK OR ITS AFFILIATES HAVE DIVESTED THE RIGHTS TO SUCH ACQUIRED COMPETING
PRODUCT.


 


(D)           ON A COUNTRY BY COUNTRY BASIS WITHIN THE GSK TERRITORY, DURING THE
TERM OF THIS AGREEMENT, NEITHER GSK NOR ANY OF ITS AFFILIATES SHALL PROMOTE,
MARKET OR SELL, OR ENTER INTO ANY AGREEMENT TO PROMOTE, MARKET OR SELL FOR THE
TREATMENT OF ANY PRODUCT INDICATION(S) ANY COMPOUND, OTHER THAN THE PRODUCT,
WHICH SPECIFICALLY AND SELECTIVELY TARGETS [**].


 


(E)           SUBJECT TO THE ABOVE, GSK AND ITS AFFILIATES RETAIN THE ABSOLUTE
FREEDOM WITHOUT RESTRICTION OR LIMITATION TO RESEARCH, DEVELOP, MANUFACTURE AND
COMMERCIALIZE PRODUCTS FOR PRODUCT INDICATION(S) WHICH MAY COMPETE WITH THE
PRODUCT IN THE GSK TERRITORY OR ANY PART THEREOF (“GSK COMPETING PRODUCTS”). IN
THE EVENT, HOWEVER, THAT IN ANY COUNTRY IN THE GSK TERRITORY DURING THE TERM GSK
OR ANY OF ITS AFFILIATES FILE A MAA IN WHICH APPROVAL IS SOUGHT FOR THE
MARKETING OF A GSK COMPETING PRODUCT FOR A PRODUCT INDICATION, WITHIN [**] OF
FILING SUCH MAA, GSK SHALL NOTIFY THE JSC WHETHER GSK HAS DECIDED TO EXERCISE
ITS RIGHT TO EITHER: (I) TERMINATE THIS AGREEMENT IN ITS ENTIRETY BY PROVIDING
TWELVE MONTHS’ NOTICE TO SEPRACOR; OR (II) TO


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


CONTINUE THE COMMERCIALIZATION OF THE PRODUCT, BASED ON GSK’S MEDICAL AND
COMMERCIAL ASSESSMENT THAT THE PRODUCT AND THE GSK COMPETING PRODUCT CAN
ADEQUATELY BE POSITIONED IN THE MARKETPLACE (“COMMERCIALIZATION OPTION”). IN THE
EVENT THAT THE COMMERCIALIZATION OPTION IS SELECTED, GSK SHALL ON A
COUNTRY-BY-COUNTRY BASIS MAKE MINIMUM ROYALTY PAYMENTS UNDER SECTION 7.3(A) FOR
EACH SUBSEQUENT CALENDAR YEAR, OR FOR PART THEREOF, WHERE GSK IS SIMULTANEOUSLY
COMMERCIALIZING IN SUCH COUNTRY THE PRODUCT AND A GSK COMPETING PRODUCT FOR ONE
OR MORE PRODUCT INDICATIONS, AS STATED BELOW:


 

(I)            During the period from the date of [**] until [**], the minimum
annual royalty payment payable by GSK to Sepracor in relation to [**] would be
[**] percent ([**]%) of the royalties received by Sepracor from GSK in respect
of [**] during the full Calendar Year [**] in the [**].

 

(II)           During the period from [**] until [**], the minimum annual
royalty payment payable by GSK to Sepracor in relation to [**] would be [**]
percent ([**]%) of the royalties received by Sepracor from GSK in respect of
[**] during the full Calendar Year [**] in the [**].

 

(III)         During the period following [**] until [**], the minimum annual
royalty payment payable by GSK to Sepracor in relation to [**] would be [**]
percent ([**]%) of the royalties received by Sepracor from GSK in respect of
[**] during the full Calendar Year [**] in the [**].

 


FOR THE AVOIDANCE OF DOUBT, THE ABOVE MINIMUM ANNUAL ROYALTY PAYMENTS WILL BE
PRORATED FOR ANY CALENDAR YEAR IN WHICH GSK IS SIMULTANEOUSLY COMMERCIALIZING IN
A COUNTRY THE PRODUCT AND A GSK COMPETING PRODUCT FOR ONE OR MORE PRODUCT
INDICATIONS, FOR PART BUT NOT THE WHOLE CALENDAR YEAR.


 


(F)            SECTIONS 9.1(A)-(E) SHALL CEASE TO APPLY ON A COUNTRY-BY-COUNTRY
BASIS ON THE OCCURRENCE OF ANY OF THE FOLLOWING:


 

(I)            EXPIRY OR TERMINATION, FOR WHATEVER REASON, OF GSK’S RIGHTS UNDER
THIS AGREEMENT TO SELL THE PRODUCT IN SUCH COUNTRY;

 

(II)           LAUNCH OF A GENERIC PRODUCT IN SUCH COUNTRY;

 

(III)          THE PROMOTION, MARKETING OR SALE BY SEPRACOR, ITS AFFILIATES OR
ITS SUBLICENSEES OF ANY PRODUCT WITH THE ACTIVE INGREDIENT USED IN COMBINATION
WITH ANOTHER ACTIVE INGREDIENT FOR ANY PRODUCT INDICATION(S);

 

(IV)          ANY REGULATORY AUTHORITY OR COURT OF COMPETENT JURISDICTION IN
SUCH COUNTRY ISSUING A DIRECTIVE, ORDER OR REQUEST THAT THE PRODUCT BE
WITHDRAWN;

 

(V)           GSK ELECTING NOT TO LAUNCH THE PRODUCT PURSUANT TO SECTION 6.4.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


9.2.                 SEPRACOR’S COMMITMENTS. DURING THE TERM OF THE AGREEMENT,
NEITHER SEPRACOR NOR ANY OF ITS AFFILIATES SHALL PROMOTE, MARKET OR SELL, OR
ENTER INTO ANY AGREEMENT TO PROMOTE, MARKET OR SELL, IN ANY COUNTRY OF THE GSK
TERRITORY WHERE THE AGREEMENT HAS NOT BEEN TERMINATED, ANY PRODUCT CONTAINING
THE ACTIVE INGREDIENT AS THE SOLE THERAPEUTIC INGREDIENT. HOWEVER, THIS
RESTRICTION SHALL NOT APPLY TO ANY EXCLUDED PRODUCTS. FOR THE AVOIDANCE OF
DOUBT, AND CONSISTENT WITH THE DEFINITION OF EXCLUDED PRODUCTS, THIS PROVISION
IS NOT INTENDED TO PERMIT THE PROMOTION, MARKETING OR SALE OF A PRODUCT IN WHICH
THE ACTIVE INGREDIENT IS SIMPLY CO-PACKAGED AND/OR CO-ADMINISTERED WITH ANOTHER
PRODUCT CONTAINING A DIFFERENT THERAPEUTICALLY ACTIVE SUBSTANCE.


 


9.3.                 NON-PRESCRIPTION PRODUCTS. SECTIONS 9.1 SHALL NOT APPLY IN
RELATION TO PRODUCTS FOR PROMOTION, MARKETING OR SALE WITHOUT THE LEGAL
REQUIREMENT FOR A PRESCRIPTION.


 

ARTICLE X.

MANUFACTURE AND SUPPLY

 


10.1.               GENERAL. DURING THE TERM OF THIS AGREEMENT, SEPRACOR SHALL
AT GSK’S REQUEST, AND IN ACCORDANCE WITH THE SUPPLY AGREEMENT, SUPPLY ALL OF
GSK’S, ITS AFFILIATES’ AND ITS SUB-LICENSEES’ REQUIREMENTS OF BULK TABLETS,
SUFFICIENT TO ENABLE GSK, ITS AFFILIATES AND ITS SUB-LICENSEES TO MEET THEIR
RESPECTIVE NEEDS FOR PRODUCT FOR THE GSK TERRITORY.


 


10.2.               SUPPLY AGREEMENT AND QUALITY AGREEMENT. PROMPTLY FOLLOWING
THE EFFECTIVE DATE AND WITHIN NINETY (90) DAYS THEREOF (OR AS OTHERWISE AGREED
IN WRITING BY THE PARTIES), GSK AND SEPRACOR (OR THEIR RESPECTIVE AFFILIATES)
SHALL NEGOTIATE IN GOOD FAITH AND SHALL ENTER INTO A SUPPLY AGREEMENT (THE
“SUPPLY AGREEMENT”) AND A QUALITY AGREEMENT (THE “QUALITY AGREEMENT”) FOR THE
SUPPLY OF BULK TABLETS BY (OR ON BEHALF OF) SEPRACOR FOR USE IN CONNECTION WITH
DEVELOPMENTAL STUDIES AND FOR COMMERCIALIZATION (INCLUDING PHYSICIAN SAMPLES) OF
THE PRODUCT IN THE GSK TERRITORY, WHICH SHALL REFLECT, AMONG OTHER THINGS, THE
TERMS OUTLINED IN SCHEDULE 10.2.


 


10.3.               SUPPLY PRICE.


 


(A)           BULK TABLETS FOR USE IN CLINICAL SUPPLIES, PHYSICIAN SAMPLES, OR
TO BE PROVIDED IN SUPPORT OF INVESTIGATOR SPONSORED CLINICAL STUDIES SHALL BE
PROVIDED AT [**]. PLACEBO FOR USE IN CLINICAL SUPPLIES OR TO BE PROVIDED IN
SUPPORT OF INVESTIGATOR SPONSORED CLINICAL STUDIES SHALL ALSO BE PROVIDED AT
[**].


 


(B)           ALL OTHER SUPPLIES OF BULK TABLETS SHALL BE PROVIDED AT [**].


 


(C)           APPROPRIATE TERMS WILL BE INCLUDED IN THE SUPPLY AGREEMENT FOR
CALCULATION OF [**] ON AN ANNUAL BASIS, USING OPEN BOOK PRICING.


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


10.4.               MINIMUM PRICE. SUBJECT TO SECTION 10.3, NOTWITHSTANDING ANY
PROVISIONS TO THE CONTRARY IN THIS AGREEMENT, SEPRACOR SHALL NOT BE REQUIRED TO
SUPPLY BULK TABLETS TO GSK AT A COST BELOW [**].


 


10.5.               PRE-SUPPLY APPROVAL. GSK WILL HAVE THE RIGHT TO CONDUCT
PRE-SUPPLY APPROVAL AUDITS OF THOSE MANUFACTURING FACILITIES OF SEPRACOR, AND
ANY APPOINTED THIRD PARTY MANUFACTURER(S), WHICH ARE USED IN THE MANUFACTURE OF
BULK TABLETS FOR GSK, PRIOR TO TAKING SUPPLY. THEREAFTER, SEPRACOR SHALL NOT
APPOINT ANY OTHER THIRD PARTY MANUFACTURER NOR CHANGE THE LOCATION OF ANY PART
OF THE MANUFACTURING PROCESS FOR THE MANUFACTURE OF BULK TABLETS FOR GSK WITHOUT
GSK’S PRIOR WRITTEN CONSENT, NOT TO BE UNREASONABLY WITHHELD, AND SUBJECT TO THE
CHANGE CONTROL PROCEDURE SET OUT IN THE QUALITY AGREEMENT.


 

ARTICLE XI.

CONFIDENTIALITY

 


11.1.               CONFIDENTIAL INFORMATION. EXCEPT TO THE EXTENT EXPRESSLY
AUTHORIZED BY THIS AGREEMENT OR OTHERWISE AGREED IN WRITING, THE PARTIES AGREE
THAT THE RECEIVING PARTY (THE “RECEIVING PARTY”) SHALL KEEP CONFIDENTIAL AND
SHALL NOT PUBLISH OR OTHERWISE DISCLOSE OR USE FOR ANY PURPOSE OTHER THAN AS
PROVIDED FOR IN THIS AGREEMENT ANY CONFIDENTIAL OR PROPRIETARY INFORMATION AND
MATERIALS, PATENTABLE OR OTHERWISE, IN ANY FORM (WRITTEN, ORAL, PHOTOGRAPHIC,
ELECTRONIC, MAGNETIC, OR OTHERWISE) WHICH IS DISCLOSED TO IT BY THE OTHER PARTY
(THE “DISCLOSING PARTY”) INCLUDING, BUT NOT LIMITED TO, ALL INFORMATION
CONCERNING THE PRODUCT, INFORMATION DISCLOSED BY ONE PARTY TO THE OTHER PURSUANT
TO THE CONFIDENTIALITY AGREEMENT, THE CONTENTS OF THIS AGREEMENT AND ANY OTHER
TECHNICAL OR BUSINESS INFORMATION OF WHATEVER NATURE (COLLECTIVELY,
“CONFIDENTIAL INFORMATION”).


 


11.2.               DEVELOPMENT DATA. EXCEPT TO THE EXTENT EXPRESSLY AUTHORIZED
BY THIS AGREEMENT OR OTHERWISE AGREED IN WRITING, THE PARTIES AGREE THAT THEY
SHALL KEEP CONFIDENTIAL AND SHALL NOT PUBLISH OR OTHERWISE DISCLOSE OR USE FOR
ANY PURPOSE OTHER THAN AS PROVIDED FOR IN THIS AGREEMENT ANY DATA, RESULTS,
REPORTS OR OTHER KNOW-HOW DIRECTLY RELATED TO THE PRODUCT WHICH IS GENERATED IN
THE PERFORMANCE OF THE DEVELOPMENTAL STUDIES (“DEVELOPMENT DATA”).


 


11.3.               EXCEPTIONS. NOTWITHSTANDING SECTIONS 11.1 AND 11.2, THE
OBLIGATIONS OF CONFIDENTIALITY SHALL NOT APPLY TO CONFIDENTIAL INFORMATION OR
DEVELOPMENT DATA THAT, IN EACH CASE AS DEMONSTRATED BY COMPETENT EVIDENCE:


 


(A)           WAS ALREADY KNOWN TO THE RECEIVING PARTY OR ANY AFFILIATE, OTHER
THAN UNDER AN OBLIGATION OF CONFIDENTIALITY, AT THE TIME OF DISCLOSURE;


 


(B)           WAS GENERALLY AVAILABLE TO THE PUBLIC OR WAS OTHERWISE PART OF THE
PUBLIC DOMAIN AT THE TIME OF ITS DISCLOSURE TO THE RECEIVING PARTY;


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


(C)           BECAME GENERALLY AVAILABLE TO THE PUBLIC OR OTHERWISE PART OF THE
PUBLIC DOMAIN AFTER ITS DISCLOSURE BY THE DISCLOSING PARTY AND OTHER THAN
THROUGH ANY ACT OR OMISSION OF THE RECEIVING PARTY OR ANY AFFILIATE IN BREACH OF
THIS AGREEMENT;


 


(D)           WAS SUBSEQUENTLY LAWFULLY DISCLOSED TO THE RECEIVING PARTY OR ANY
AFFILIATE BY A PERSON OTHER THAN THE DISCLOSING PARTY, AND WHO, TO THE BEST
KNOWLEDGE OF THE RECEIVING PARTY, DID NOT DIRECTLY OR INDIRECTLY RECEIVE SUCH
INFORMATION FROM THE DISCLOSING PARTY UNDER AN OBLIGATION OF CONFIDENCE; OR


 


(E)           IS DEVELOPED BY THE RECEIVING PARTY OR ITS AFFILIATE WITHOUT USE
OF OR REFERENCE TO ANY INFORMATION OR MATERIALS DISCLOSED BY THE DISCLOSING
PARTY.


 


11.4.               PERMITTED DISCLOSURES. NOTWITHSTANDING THE PROVISIONS OF
SECTION 11.1 ABOVE, AND SUBJECT TO SECTIONS 11.5 AND 11.6 BELOW, EACH PARTY
HERETO MAY DISCLOSE CONFIDENTIAL INFORMATION OF THE OTHER PARTY AND DEVELOPMENT
DATA TO ITS AFFILIATES, PERMITTED SUBLICENSEES AND ANY OTHER THIRD PARTIES TO
THE EXTENT SUCH DISCLOSURE: (A) IS FOR THE PURPOSE OF EXERCISING THE RIGHTS
GRANTED TO IT UNDER THIS AGREEMENT; (B) IS REASONABLY NECESSARY TO PROSECUTE OR
DEFEND LITIGATION; (C) IS REASONABLY NECESSARY TO COMPLY WITH APPLICABLE
GOVERNMENTAL LAWS OR REGULATIONS; (D) IS REASONABLY NECESSARY TO SUBMIT
INFORMATION TO TAX OR OTHER GOVERNMENTAL AUTHORITIES; OR (E) IS REASONABLY
NECESSARY TO CONDUCT CLINICAL TRIALS HEREUNDER WITH RESPECT TO THE PRODUCT. IF A
PARTY IS REQUIRED BY LAW OR REGULATIONS TO MAKE ANY SUCH DISCLOSURE OF
CONFIDENTIAL INFORMATION OF THE OTHER PARTY OR DEVELOPMENT DATA, TO THE EXTENT
IT MAY LEGALLY DO SO, IT WILL GIVE REASONABLE ADVANCE NOTICE TO THE OTHER PARTY
OF SUCH DISCLOSURE AND, SAVE TO THE EXTENT INAPPROPRIATE IN THE CASE OF PATENT
APPLICATIONS OR OTHERWISE, WILL USE ITS GOOD FAITH EFFORTS TO SECURE
CONFIDENTIAL TREATMENT OF SUCH CONFIDENTIAL INFORMATION OR DEVELOPMENT DATA
PRIOR TO ITS DISCLOSURE (WHETHER THROUGH PROTECTIVE ORDERS OR OTHERWISE) AND
DISCLOSE ONLY THE MINIMUM AMOUNT OF CONFIDENTIAL INFORMATION OR DEVELOPMENT DATA
NECESSARY TO COMPLY WITH THE REQUIREMENT. FOR ALL OTHER DISCLOSURES OF
CONFIDENTIAL INFORMATION OF THE OTHER PARTY OR DEVELOPMENT DATA PERMITTED
PURSUANT TO THIS SECTION 11.4, INCLUDING TO AFFILIATES, PERMITTED SUBLICENSEES
AND OTHER THIRD PARTIES, A PARTY SHALL ENSURE THAT THE RECIPIENT THEREOF IS
BOUND BY A WRITTEN CONFIDENTIALITY AGREEMENT AS MATERIALLY PROTECTIVE OF SUCH
CONFIDENTIAL INFORMATION OR DEVELOPMENT DATA AS THIS ARTICLE XI.


 


11.5.               CONFIDENTIALITY OF THIS AGREEMENT AND ITS TERMS. EXCEPT AS
OTHERWISE PROVIDED IN SECTION 11.6, EACH PARTY AGREES NOT TO DISCLOSE TO ANY
THIRD PARTY THE EXISTENCE OF THIS AGREEMENT OR THE TERMS OF THIS AGREEMENT
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY HERETO, EXCEPT THAT EACH
PARTY MAY DISCLOSE THE TERMS OF THIS AGREEMENT: (A) TO ADVISORS (INCLUDING
FINANCIAL ADVISORS, ATTORNEYS AND ACCOUNTANTS) IN EACH CASE UNDER
CONFIDENTIALITY OBLIGATIONS SUBSTANTIALLY EQUIVALENT TO THOSE IN THIS AGREEMENT;
OR (B) ACTUAL OR POTENTIAL ACQUISITION OR MERGER PARTNERS OR SUBLICENSEES ON A
NEED TO KNOW BASIS, IN EACH CASE UNDER WRITTEN CONFIDENTIALITY AGREEMENTS
SUBSTANTIALLY EQUIVALENT TO THOSE IN THIS AGREEMENT.


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


11.6.               PUBLIC ANNOUNCEMENTS.


 


(A)           AS SOON AS PRACTICABLE FOLLOWING THE DATE HEREOF, THE PARTIES WILL
ISSUE A JOINT PRESS RELEASE ANNOUNCING THE EXISTENCE OF THIS AGREEMENT. EXCEPT
AS REQUIRED BY LAW (INCLUDING, WITHOUT LIMITATION, DISCLOSURE REQUIREMENTS OF
THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”), THE LONDON, NEW YORK AND
NASDAQ STOCK EXCHANGES, OR ANY OTHER STOCK EXCHANGE ON WHICH SECURITIES ISSUED
BY A PARTY OR ITS AFFILIATES ARE TRADED), NEITHER PARTY SHALL MAKE ANY OTHER
PUBLIC ANNOUNCEMENT CONCERNING THIS AGREEMENT OR THE SUBJECT MATTER HEREOF
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER, WHICH SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED; PROVIDED, THAT IT SHALL NOT BE UNREASONABLE FOR A PARTY TO
WITHHOLD CONSENT WITH RESPECT TO ANY PUBLIC ANNOUNCEMENT CONTAINING ANY
FINANCIAL TERMS OR ANY OF SUCH PARTY’S CONFIDENTIAL INFORMATION. IN THE EVENT OF
A REQUIRED PUBLIC ANNOUNCEMENT, TO THE EXTENT PRACTICABLE UNDER THE
CIRCUMSTANCES, THE PARTY MAKING SUCH ANNOUNCEMENT SHALL PROVIDE THE OTHER PARTY
WITH A COPY OF THE PROPOSED TEXT OF SUCH ANNOUNCEMENT SUFFICIENTLY IN ADVANCE OF
THE SCHEDULED RELEASE TO AFFORD SUCH OTHER PARTY A REASONABLE OPPORTUNITY TO
REVIEW AND COMMENT UPON THE PROPOSED TEXT.


 


(B)           THE PARTIES WILL COORDINATE IN ADVANCE WITH EACH OTHER IN
CONNECTION WITH THE REDACTION OF CERTAIN PROVISIONS OF THIS AGREEMENT WITH
RESPECT TO ANY FILINGS WITH THE SEC, THE LONDON, NEW YORK, AND NASDAQ STOCK
EXCHANGES OR ANY OTHER STOCK EXCHANGE OR GOVERNMENTAL AGENCY ON WHICH SECURITIES
ISSUED BY A PARTY OR ITS AFFILIATE ARE TRADED, AND EACH PARTY WILL USE
REASONABLE EFFORTS TO SEEK CONFIDENTIAL TREATMENT FOR SUCH TERMS; PROVIDED, THAT
EACH PARTY WILL ULTIMATELY RETAIN CONTROL OVER WHAT INFORMATION TO DISCLOSE TO
THE SEC, LONDON, NEW YORK, AND THE NASDAQ STOCK EXCHANGE OR ANY OTHER STOCK
EXCHANGE OR GOVERNMENTAL AGENCY, AS THE CASE MAY BE, AND PROVIDED FURTHER THAT
THE PARTIES WILL USE THEIR REASONABLE EFFORTS TO FILE REDACTED VERSIONS WITH ANY
GOVERNING BODIES WHICH ARE CONSISTENT WITH REDACTED VERSIONS PREVIOUSLY FILED
WITH ANY OTHER GOVERNING BODIES. OTHER THAN SUCH OBLIGATION, NEITHER PARTY (OR
ITS AFFILIATES) WILL BE OBLIGATED TO CONSULT WITH OR OBTAIN APPROVAL FROM THE
OTHER PARTY WITH RESPECT TO ANY FILINGS TO THE SEC, THE NASDAQ STOCK EXCHANGE OR
ANY OTHER STOCK EXCHANGE OR GOVERNMENTAL AGENCY.


 


11.7.               PUBLICATION OF THE PRODUCT INFORMATION. AT LEAST THIRTY (30)
DAYS PRIOR TO PUBLISHING, PUBLICLY PRESENTING, AND/OR SUBMITTING FOR WRITTEN OR
ORAL PUBLICATION A MANUSCRIPT, ABSTRACT OR THE LIKE THAT INCLUDES DEVELOPMENT
DATA OR OTHER INFORMATION RELATING TO THE PRODUCT SUPPLIED OR GENERATED BY GSK
UNDER THIS AGREEMENT THAT HAS NOT BEEN PREVIOUSLY PUBLISHED, GSK SHALL PROVIDE
TO SEPRACOR A DRAFT COPY THEREOF FOR ITS REVIEW AND APPROVAL (UNLESS GSK IS
REQUIRED BY LAW TO PUBLISH SUCH INFORMATION SOONER). IN ADDITION, GSK SHALL, AT
THE REQUEST OF SEPRACOR, REMOVE THEREFROM ANY CONFIDENTIAL INFORMATION OF
SEPRACOR (OTHER THAN DEVELOPMENT DATA), EXCEPT GSK SHALL HAVE THE RIGHT TO
PUBLICLY DISCLOSE ANY INFORMATION, INCLUDING CONFIDENTIAL INFORMATION,
PERTAINING TO SAFETY OF THE PRODUCT THAT GSK HAS BEEN ADVISED BY ITS LEGAL
COUNSEL TO DISCLOSE. FOR THE AVOIDANCE OF DOUBT, AND WITHOUT LIMITING IN ANY WAY
THE ABOVE, GSK MAY POST SUMMARIES ON THE GSK CLINICAL TRIAL REGISTER OF THE
RESULTS OF ANY CLINICAL TRIALS CONDUCTED WITH RESPECT TO THE PRODUCT PURSUANT TO
THIS AGREEMENT WITHOUT FURTHER APPROVAL FROM SEPRACOR.


 


11.8.               PRIOR NON-DISCLOSURE AGREEMENTS. AS OF THE EFFECTIVE DATE OF
THIS AGREEMENT, THE TERMS OF THIS ARTICLE XI SHALL SUPERSEDE ANY PRIOR
NON-DISCLOSURE, SECRECY OR CONFIDENTIALITY AGREEMENT BETWEEN THE PARTIES (OR
THEIR AFFILIATES) DEALING WITH THE SUBJECT OF THIS


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


AGREEMENT, INCLUDING WITHOUT LIMITATION THE CONFIDENTIALITY AGREEMENT. ANY
INFORMATION DISCLOSED UNDER SUCH PRIOR AGREEMENTS SHALL BE DEEMED DISCLOSED
UNDER THIS AGREEMENT.


 

ARTICLE XII.

PATENT PROSECUTION AND ENFORCEMENT

 


12.1.               OWNERSHIP OF INTELLECTUAL PROPERTY.


 


(A)           SUBJECT TO THE LICENSES GRANTED TO GSK PURSUANT TO SECTION 2,
SEPRACOR HAS, AND SHALL RETAIN ALL RIGHT, TITLE AND INTEREST IN AND TO, THE
SEPRACOR TECHNOLOGY (INCLUDING WITHOUT LIMITATION THE SEPRACOR PATENTS AND
SEPRACOR KNOW-HOW).


 


(B)           SUBJECT TO SECTION 12.1(C) BELOW, EACH PARTY SHALL HAVE AND RETAIN
ALL RIGHT, TITLE AND INTEREST IN ALL INVENTIONS, DISCOVERIES AND KNOW-HOW WHICH
ARE MADE, CONCEIVED, REDUCED TO PRACTICE OR GENERATED BY ITS EMPLOYEES, AGENTS
OR OTHER PERSONS ACTING UNDER ITS AUTHORITY IN THE COURSE OF OR AS A RESULT OF
THIS AGREEMENT.


 


(C)           SEPRACOR SHALL SOLELY OWN ALL RIGHT, TITLE AND INTEREST IN AND TO
ANY NON-SEVERABLE IMPROVEMENTS. GSK SHALL PROMPTLY DISCLOSE TO SEPRACOR ANY AND
ALL NON-SEVERABLE IMPROVEMENTS CONCEIVED OR REDUCED TO PRACTICE BY GSK, ITS
AFFILIATES AND SUBLICENSEES, OR ANY OF ITS OR THEIR OFFICERS, DIRECTORS,
EMPLOYEES, CONSULTANTS OR OTHER PERSONNEL IN THE PERFORMANCE OF THE
DEVELOPMENTAL STUDIES. ALL NON-SEVERABLE IMPROVEMENTS SHALL BE THE EXCLUSIVE
PROPERTY OF SEPRACOR AND GSK SHALL TAKE, AND SHALL CAUSE ITS AFFILIATES AND
SUBLICENSEES TO TAKE, APPROPRIATE STEPS TO ENSURE THAT ITS, OR THEIR OFFICERS,
DIRECTORS, EMPLOYEES, CONSULTANTS AND ALL OTHER PERSONNEL ARE OBLIGATED TO
ASSIGN TO SEPRACOR ALL RIGHT, TITLE AND INTEREST EACH MAY HAVE IN ANY SUCH
NON-SEVERABLE IMPROVEMENT AND WILL COOPERATE TO EFFECT THE FOREGOING. IN
CONSIDERATION OF THIS ASSIGNMENT, SEPRACOR AGREES THAT IN THE EVENT THAT THE
LAST VALID CLAIM WITHIN A PATENT CONTROLLED BY SEPRACOR THAT WOULD BE INFRINGED
BY THE LICENSED ACTIVITIES IN SUCH COUNTRY IN THE ABSENCE OF THE LICENSES
GRANTED UNDER THIS AGREEMENT COVERS A NON-SEVERABLE IMPROVEMENT, THEN FOR THE
PURPOSES OF SECTION 7.3(C)(I), IT SHALL BE DEEMED THAT SUCH VALID CLAIM HAS
EXPIRED.


 


(D)           GSK HEREBY GRANTS SEPRACOR A WORLDWIDE, NON-EXCLUSIVE, IRREVOCABLE
AND FULLY PAID UP LICENSE, WITH RIGHT TO SUB-LICENSE, TO USE IN RELATION TO
SEPRACOR’S, ITS AFFILIATE’S AND SUBLICENSEES’ COMMERCIALIZATION OF THE PRODUCT
IN THE SEPRACOR TERRITORY ANY SEVERABLE IMPROVEMENTS OR DEVELOPMENT DATA WHICH
ARE MADE, CONCEIVED, REDUCED TO PRACTICE OR GENERATED BY GSK, ITS AFFILIATES AND
SUBLICENSEES, OR ANY OF ITS OR THEIR OFFICERS, DIRECTORS, EMPLOYEES, CONSULTANTS
OR OTHER PERSONNEL IN THE PERFORMANCE OF THE DEVELOPMENT STUDIES.


 


(E)           JOINT INVENTIONS. SUBJECT TO THE RIGHTS GRANTED UNDER THIS
AGREEMENT, EACH PARTY CAN USE, AND GRANT NON-EXCLUSIVE LICENSES TO USE, AN
INVENTION OR DISCOVERY JOINTLY OWNED BY GSK AND SEPRACOR PURSUANT TO SECTION
12.1(B) WITHOUT THE OTHER PARTY’S CONSENT AND HAS NO DUTY TO ACCOUNT TO THE
OTHER PARTY FOR SUCH USE OR LICENSE, AND EACH PARTY HEREBY WAIVES ANY RIGHT IT
MAY HAVE UNDER THE LAWS OF ANY COUNTRY TO REQUIRE ANY SUCH CONSENT OR
ACCOUNTING.


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


(F)            INVENTORSHIP. FOR PURPOSES OF DETERMINING QUESTIONS OF
INVENTORSHIP FOR PURPOSES OF SECTION 12.1(B) THE PARTIES SHALL APPLY THE LAW OF
THE COUNTRY IN WHICH THE PATENT APPLICATIONS DIRECTED TO THE RELEVANT INVENTIONS
ARE FILED.


 


12.2.                  PROSECUTION AND MAINTENANCE OF SEPRACOR PATENTS.


 


(A)           PROSECUTION. SEPRACOR SHALL, [**], BE RESPONSIBLE FOR THE FILING,
PROSECUTION AND MAINTENANCE OF ALL SEPRACOR PATENTS IN THE GSK TERRITORY, [**].
GSK SHALL HAVE THE RIGHT TO REVIEW NEW OR PENDING PATENT APPLICATIONS IN THE GSK
TERRITORY AND MAKE RECOMMENDATIONS TO SEPRACOR CONCERNING SUCH PATENT
APPLICATIONS. SEPRACOR WILL CONSIDER IN GOOD FAITH ALL REASONABLE SUGGESTIONS OF
GSK WITH RESPECT THERETO, AND AGREES TO KEEP GSK GENERALLY INFORMED OF THE
COURSE OF PATENT PROSECUTION OR OTHER PROCEEDINGS WITH RESPECT TO THE SEPRACOR
PATENTS WITHIN THE GSK TERRITORY, INCLUDING WITHOUT LIMITATION PROVIDING
CONFIRMATION THAT ALL RENEWAL AND MAINTENANCE FEES HAVE BEEN PAID IN A TIMELY
FASHION. GSK SHALL PROVIDE SUCH PATENT CONSULTATION TO SEPRACOR AT NO COST TO
SEPRACOR BUT SHALL HAVE NO OBLIGATION TO PROVIDE SUCH. GSK SHALL HOLD ALL
INFORMATION DISCLOSED TO IT UNDER THIS SECTION AS CONFIDENTIAL INFORMATION. IF
SEPRACOR ELECTS NOT TO UNDERTAKE THE FILING, PROSECUTION AND/OR MAINTENANCE OF
ANY SEPRACOR PATENTS IN THE GSK TERRITORY (OR, AFTER COMMENCEMENT OF SUCH
FILING, PROSECUTION AND/OR MAINTENANCE, DESIRES TO CEASE THE PROSECUTION OR THE
MAINTENANCE OF ANY SUCH SEPRACOR PATENTS IN THE GSK TERRITORY), THEN SEPRACOR
WILL NOTIFY GSK OF SUCH ELECTION WITH AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN
NOTICE, IDENTIFYING THE SPECIFIC SEPRACOR PATENT(S) TO WHICH SUCH ELECTION
PERTAINS AND GSK WILL BE, AT ITS OWN EXPENSE AND DISCRETION, ENTITLED TO FILE,
PROSECUTE AND/OR MAINTAIN SUCH SEPRACOR PATENT(S) IN THE GSK TERRITORY IN THE
NAME OF SEPRACOR, GSK, OR BOTH GSK AND SEPRACOR, AS THE CASE MAY BE.


 


(B)           PATENT TERM EXTENSIONS. THE PARTIES WILL DISCUSS AND RECOMMEND FOR
WHICH, IF ANY, OF THE PATENTS WITHIN THE SEPRACOR PATENTS IN THE GSK TERRITORY
SHOULD SEEK PATENT TERM EXTENSIONS. SEPRACOR SHALL HAVE THE FINAL
DECISION-MAKING AUTHORITY WHETHER, AT ITS OWN EXPENSE, TO FILE ALL APPLICATIONS
AND TAKE ACTIONS NECESSARY TO OBTAIN PATENT TERM EXTENSIONS WITH RESPECT TO THE
PRODUCT PURSUANT TO STATUTES IN THE GSK TERRITORY, WHICH EXTENSIONS SHALL BE
OWNED BY SEPRACOR. IF SEPRACOR DECLINES TO PURSUE SUCH PATENT TERM EXTENSIONS IN
THE GSK TERRITORY, THEN GSK SHALL HAVE THE RIGHT AT ITS OWN EXPENSE ON BEHALF OF
SEPRACOR TO FILE ALL SUCH APPLICATIONS AND TAKE ALL SUCH ACTIONS NECESSARY TO
OBTAIN SUCH PATENT TERM EXTENSIONS WITH RESPECT TO THE PRODUCT. IN EACH CASE,
THE PARTIES SHALL PROVIDE REASONABLE COOPERATION TO THE OTHER PARTY WHICH IS
SEEKING TO OBTAIN SUCH EXTENSIONS AND ADDITIONAL PROTECTION. IN THE EVENT THAT
GSK HAS EXERCISED THE RIGHT TO FILE, PROSECUTE AND/OR MAINTAIN ANY SEPRACOR
PATENTS PURSUANT TO SECTION 12.2(A) ABOVE, THE DECISION AS TO WHETHER TO PURSUE
PATENT TERM EXTENSIONS ON SUCH SEPRACOR PATENTS SHALL BE AT GSK’S SOLE
DISCRETION.


 


12.3.               PATENT ENFORCEMENT. IN THE EVENT THAT SEPRACOR OR GSK
BECOMES AWARE OF (I) AN ACTUAL OR THREATENED INFRINGEMENT OR MISAPPROPRIATION OF
ANY SEPRACOR TECHNOLOGY IN THE GSK TERRITORY BY THE MANUFACTURE, SALE, OFFER FOR
SALE OR USE OF ANY PRODUCT (“INFRINGING PRODUCT”), OR (II) AN ACTUAL OR
THREATENED CHALLENGE TO ANY SEPRACOR PATENTS WITHIN THE GSK TERRITORY, THAT
PARTY SHALL PROMPTLY NOTIFY THE OTHER PARTY IN WRITING. SEPRACOR SHALL HAVE THE
FIRST RIGHT, BUT NOT THE OBLIGATION, TO INITIATE PROCEEDINGS OR TAKE OTHER
APPROPRIATE ACTION, AT ITS OWN


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


EXPENSE, AGAINST ANY THIRD PARTY TAKING OR THREATENING TO TAKE SUCH ACTION. IF
SEPRACOR DOES NOT INITIATE PROCEEDINGS OR TAKE OTHER APPROPRIATE ACTION WITHIN
[**] OF A REQUEST BY GSK TO INITIATE AN ENFORCEMENT PROCEEDING OR DEFENSE TO A
CHALLENGE TO THE SEPRACOR PATENTS THEN GSK SHALL BE ENTITLED, WITHOUT
OBLIGATION, TO INITIATE INFRINGEMENT PROCEEDINGS OR TAKE OTHER APPROPRIATE
ACTION AGAINST AN INFRINGING PRODUCT OR SEPRACOR PATENT CHALLENGE AT ITS OWN
EXPENSE AND TO INCLUDE SEPRACOR AS A NOMINAL PARTY PLAINTIFF. THE PARTY
CONDUCTING SUCH ACTION SHALL HAVE FULL CONTROL OVER ITS CONDUCT, INCLUDING
SETTLEMENT THEREOF; PROVIDED, HOWEVER, THAT THE PARTY CONDUCTING SUCH ACTION MAY
NOT SETTLE ANY SUCH ACTION, OR MAKE ANY ADMISSIONS OR ASSERT ANY POSITION IN
SUCH ACTION, IN A MANNER THAT WOULD MATERIALLY ADVERSELY AFFECT THE RIGHTS OR
INTERESTS OF THE OTHER PARTY WHETHER WITHIN OR OUTSIDE THE JURISDICTION IN WHICH
THE ACTION IS BROUGHT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED. IN ANY EVENT, THE
PARTIES SHALL ASSIST ONE ANOTHER AND COOPERATE IN ANY SUCH LITIGATION AT THE
REASONABLE REQUEST OF THE OTHER PARTY.


 


12.4.               TRADEMARK ENFORCEMENT AND PROTECTION. IN THE EVENT THAT
SEPRACOR OR GSK BECOMES AWARE OF (I) ACTUAL OR THREATENED INFRINGEMENT, PASSING
OFF, MISAPPROPRIATION OR UNFAIR ADVANTAGE BEING TAKEN OF A PRODUCT TRADEMARK OR
OTHER TRADEMARK OR MISAPPROPRIATION OF ANY PRODUCT TRADEMARK OR OTHER TRADEMARK
IN THE GSK TERRITORY BY THE MANUFACTURE, MARKETING, PROMOTION, DISTRIBUTION,
SALE OR USE OF ANY PRODUCT (“TRADEMARK INFRINGING PRODUCT”) OR TRADEMARK
(“INFRINGING TRADEMARK”), OR (II) AN ACTUAL OR THREATENED CHALLENGE, SUCH AS AN
INVALIDITY OR REVOCATION ACTION, TO ANY PRODUCT TRADEMARK OR OTHER TRADEMARK
WITHIN THE GSK TERRITORY, THAT PARTY SHALL PROMPTLY NOTIFY THE OTHER PARTY IN
WRITING. GSK SHALL HAVE THE FIRST RIGHT, BUT NOT THE OBLIGATION, TO INITIATE
PROCEEDINGS OR TAKE OTHER APPROPRIATE ACTION, AT ITS OWN EXPENSE, AGAINST ANY
THIRD PARTY TAKING OR THREATENING TO TAKE SUCH ACTION. SEPRACOR SHALL ALSO HAVE
THE RIGHT, BUT NOT THE OBLIGATION, TO PARTICIPATE IN ANY LEGAL PROCEEDINGS IN
CONNECTION WITH SUCH ACTION INITIATED BY GSK AT SEPRACOR’S OWN EXPENSE AND TO
MAKE RECOMMENDATIONS TO GSK CONCERNING SUCH ACTION; GSK SHALL CONSIDER IN GOOD
FAITH ALL REASONABLE SUGGESTIONS OF SEPRACOR WITH RESPECT THERETO. IF THE
APPLICABLE LAW IN A COUNTRY OF THE GSK TERRITORY DOES NOT PERMIT GSK, AS AN
EXCLUSIVE LICENSEE, TO INITIATE SUCH ACTIONS, GSK SHALL BE ENTITLED TO REQUIRE
SEPRACOR TO INITIATE AND DILIGENTLY PURSUE SUCH ACTION ON GSK’S BEHALF AND AT
GSK’S EXPENSE. IF GSK DOES NOT INITIATE PROCEEDINGS OR TAKE OTHER APPROPRIATE
ACTION WITHIN [**] OF A REQUEST BY SEPRACOR TO INITIATE AN ENFORCEMENT
PROCEEDING OR DEFENSE TO A TRADEMARK CHALLENGE, THEN SEPRACOR SHALL BE ENTITLED,
WITHOUT OBLIGATION, TO INITIATE INFRINGEMENT PROCEEDINGS OR TAKE OTHER
APPROPRIATE ACTION AGAINST A TRADEMARK INFRINGING PRODUCT, INFRINGING TRADEMARK
OR TRADEMARK CHALLENGE AT ITS OWN EXPENSE AND TO INCLUDE GSK AS A NOMINAL PARTY
PLAINTIFF. THE PARTY CONDUCTING SUCH ACTION SHALL HAVE FULL CONTROL OVER ITS
CONDUCT, INCLUDING SETTLEMENT THEREOF; PROVIDED, HOWEVER, THAT THE PARTY
CONDUCTING SUCH ACTION MAY NOT SETTLE ANY SUCH ACTION, OR MAKE ANY ADMISSIONS OR
ASSERT ANY POSITION IN SUCH ACTION, IN A MANNER THAT WOULD MATERIALLY ADVERSELY
AFFECT THE RIGHTS OR INTERESTS OF THE OTHER PARTY WHETHER WITHIN OR OUTSIDE THE
JURISDICTION IN WHICH THE ACTION IS BROUGHT, WITHOUT THE PRIOR WRITTEN CONSENT
OF THE OTHER PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.
IN ANY EVENT, THE PARTIES SHALL ASSIST ONE ANOTHER AND COOPERATE IN ANY SUCH
LITIGATION AT THE REASONABLE REQUEST OF THE OTHER PARTY.


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


12.5.               RECOVERY. WITH RESPECT TO ANY SUIT OR ACTION REFERRED TO IN
SECTIONS 12.3 AND 12.4 ANY RECOVERY OBTAINED AS A RESULT OF ANY SUCH
PROCEEDINGS, BY SETTLEMENT OR OTHERWISE, SHALL BE APPLIED IN THE FOLLOWING ORDER
OF PRIORITY:


 


(A)           FIRST, [**];


 


(B)           SECOND, GSK SHALL RECOVER [**], AND SEPRACOR SHALL RECOVER [**];
AND


 


(C)           THIRD, [**].


 


12.6.               COOPERATION. THE PARTIES SHALL KEEP ONE ANOTHER INFORMED OF
THE STATUS OF THEIR RESPECTIVE ACTIVITIES REGARDING ANY LITIGATION OR SETTLEMENT
THEREOF CONCERNING SEPRACOR TECHNOLOGY, PRODUCT TRADEMARKS AND OTHER TRADEMARKS
WITHIN THE GSK TERRITORY AND SHALL ASSIST ONE ANOTHER AND COOPERATE IN ANY SUCH
LITIGATION AT THE REASONABLE REQUEST OF THE OTHER (INCLUDING, WITHOUT
LIMITATION, JOINING AS A PARTY PLAINTIFF TO THE EXTENT NECESSARY AND REQUESTED
IN WRITING BY THE OTHER PARTY).


 


12.7.               INFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY. IN THE
EVENT ANY ACTION IS TAKEN BY A THIRD PARTY AGAINST GSK OR ANY AFFILIATE ON THE
BASIS OF ALLEGED INFRINGEMENT OF A PATENT OF SUCH THIRD PARTY OR OF
MISAPPROPRIATION OF THE KNOW-HOW OF A THIRD PARTY, OR ALLEGED INFRINGEMENT OR
PASSING OFF OR MISAPPROPRIATION OF A THIRD PARTY TRADEMARK, PURSUANT TO THE
EXERCISE BY GSK OR ANY AFFILIATE OR SUBLICENSEE OF ITS RIGHTS HEREUNDER, GSK
SHALL PROMPTLY INFORM SEPRACOR AND GSK SHALL BE ENTITLED AT GSK’S EXPENSE TO
TAKE WHATEVER REASONABLE ACTION IT CONSIDERS NECESSARY OR USEFUL AND SEPRACOR
WILL PROVIDE ANY AND ALL REASONABLE ASSISTANCE, FREE OF CHARGE, TO GSK. SEPRACOR
SHALL ALSO HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO PARTICIPATE IN ANY LEGAL
PROCEEDINGS IN CONNECTION WITH SUCH ACTION AT ITS OWN EXPENSE AND MAKE
RECOMMENDATIONS TO GSK CONCERNING SUCH ACTION. GSK WILL CONSIDER IN GOOD FAITH
ALL REASONABLE SUGGESTIONS OF SEPRACOR WITH RESPECT THERETO, AND AGREES TO KEEP
SEPRACOR INFORMED OF THE COURSE SUCH ACTION OR LEGAL PROCEEDINGS WITH RESPECT
THERETO. GSK SHALL CONTROL THE LEGAL PROCEEDINGS, INCLUDING THE RIGHT TO ENTER
INTO ANY SETTLEMENT, IN ORDER TO BE ABLE TO RESUME THE EXERCISE OF THE RIGHTS
GRANTED TO GSK UNDER THE TERMS IF THIS AGREEMENT; PROVIDED, HOWEVER, THAT GSK
MAY NOT SETTLE ANY SUCH ACTION, OR MAKE ANY ADMISSIONS OR ASSERT ANY POSITION IN
SUCH ACTION, IN A MANNER THAT WOULD ADVERSELY AFFECT THE RIGHTS OR INTERESTS OF
SEPRACOR (WHETHER WITHIN THE GSK TERRITORY OR OTHERWISE), OR MAKE ANY FINANCIAL
PAYMENT WITHOUT THE PRIOR WRITTEN CONSENT OF SEPRACOR, WHICH CONSENT SHALL NOT
BE UNREASONABLY WITHHELD OR DELAYED. IF AS A RESULT OF SUCH ACTION OR
SETTLEMENT, GSK HAS TO PAY ANY AMOUNT TO THE THIRD PARTY, INCLUDING DAMAGES,
LICENSE FEES OR ROYALTIES ON SALES OF THE PRODUCT, ANY AND ALL SUCH AMOUNTS AS
WELL AS THE COST RELATED TO SUCH ACTION OR SETTLEMENT SHALL BE BORNE EQUALLY BY
SEPRACOR AND GSK.


 


12.8.               PATENT MARKING. GSK AGREES TO MARK, AND HAVE ITS AFFILIATES
AND SUBLICENSEES MARK, ALL PATENTED PRODUCTS THEY SELL OR DISTRIBUTE PURSUANT TO
THIS AGREEMENT IN ACCORDANCE WITH THE APPLICABLE PATENT STATUTES AND REGULATIONS
IN THE COUNTRY OR COUNTRIES OF SALE THEREOF.


 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

ARTICLE XIII.

TRADEMARKS

 


13.1.               COOPERATION. THROUGH THE JSC, THE PARTIES WILL JOINTLY
DETERMINE WHETHER THE PRODUCT IN EACH OF THE COUNTRIES OF THE GSK TERRITORY WILL
USE THE PRODUCT TRADEMARKS LISTED IN SCHEDULE 1.39, OR OTHER PRODUCT-SPECIFIC
TRADEMARKS (“OTHER TRADEMARKS”). UPON THE DETERMINATION OF AN OTHER TRADEMARK,
OR AT THE REQUEST OF GSK ANY TIME THEREAFTER, THE PARTIES SHALL PROMPTLY AMEND
THIS AGREEMENT TO UPDATE PART B OF SCHEDULE 1.39, AT WHICH TIME THE
REPRESENTATIONS AND WARRANTIES PROVIDED BY SEPRACOR UNDER SECTION 16.2 SHALL BE
REPEATED IN RESPECT OF SUCH OTHER TRADEMARKS.


 


13.2.               OWNERSHIP. SEPRACOR SHALL OWN, AND IS HEREBY ASSIGNED, ALL
RIGHT, TITLE AND INTEREST IN AND TO ALL TRADEMARKS USED FOR THE PRODUCT IN THE
GSK TERRITORY, INCLUDING, THE PRODUCT TRADEMARKS AND OTHER TRADEMARKS, AND
INCLUDING ANY INTELLECTUAL PROPERTY RIGHTS IN THE PRODUCT TRADEMARKS AND OTHER
TRADEMARKS, BUT NOT INCLUDING ANY COMPANY MARKS OR LOGOS OF GSK OR ITS
AFFILIATES.


 


13.3.               REGISTRATION OF TRADEMARKS OF THE PRODUCT IN THE GSK
TERRITORY. SEPRACOR SHALL, IN A TIMELY MANNER, FILE, SEEK REGISTRATION AND
MAINTAIN, FOR THE TERM OF THIS AGREEMENT AND FOR ANY TIME GSK CONTINUES TO USE
THE PRODUCT TRADEMARKS AND OTHER TRADEMARKS IN ACCORDANCE WITH THE WIND-DOWN
PERIOD IN SECTION 15.2(A) AND/OR SECTION 15.3(A), [**], APPROPRIATE
REGISTRATIONS AND PROSECUTE AND DEFEND OPPOSITIONS TO APPLICATIONS FOR SUCH
REGISTRATIONS FOR THE PRODUCT TRADEMARKS AND OTHER TRADEMARKS IN THE GSK
TERRITORY. FOR THE AVOIDANCE OF DOUBT, SEPRACOR SHALL PERFORM SUCH ACTIONS IN
ALL COUNTRIES IN THE GSK TERRITORY WHERE THE PRODUCT TRADEMARKS AND OTHER
TRADEMARKS WILL BE USED IN ACCORDANCE WITH THIS AGREEMENT AND SHALL FILE
APPLICATIONS IN TIME FOR RELEVANT MAAS TO BE GRANTED AND FOR LAUNCH OF THE
PRODUCT TO PROGRESS IN ACCORDANCE WITH THE COMMERCIALIZATION PLAN. AT GSK’S
REQUEST, SEPRACOR WILL KEEP GSK INFORMED OF THE STATUS OF SUCH APPLICATIONS,
REGISTRATIONS, ACTIONS AND RELEVANT PROCEEDINGS.


 


13.4.               GRANT OF LICENSE. SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, SEPRACOR HEREBY GRANTS TO GSK AN EXCLUSIVE LICENSE TO USE THE
PRODUCT TRADEMARKS AND OTHER TRADEMARKS, INCLUDING AS A DOMAIN NAME OR PART
THEREOF, TO PACKAGE, MARKET, PROMOTE, DISTRIBUTE, IMPORT, OFFER FOR SALE AND
SELL THE PRODUCT IN THE GSK TERRITORY DURING THE TERM AND IN ACCORDANCE WITH
THIS AGREEMENT. ANY USE OF THE PRODUCT TRADEMARKS AND OTHER TRADEMARKS SHALL
INURE TO THE SOLE BENEFIT OF SEPRACOR.


 


13.5.               TRADEMARK RESTRICTIONS. DURING THE TERM OF THIS AGREEMENT,
SEPRACOR MAY NOT USE, OR AUTHORIZE A THIRD PARTY NOT ALREADY AUTHORIZED TO USE,
THE PRODUCT TRADEMARKS AND OTHER TRADEMARKS (OR ANY MARKS WHICH ARE CONFUSINGLY
SIMILAR TO THE PRODUCT TRADEMARKS AND OTHER TRADEMARKS TAKING INTO ACCOUNT THE
NATURE OF THE USE, INCLUDING THE SIMILARITY OR DISSIMILARITY OF THE RELEVANT
GOODS) IN ANY COUNTRY OF THE GSK TERRITORY OR SEPRACOR TERRITORY FOR THE
PACKAGING, MARKETING, PROMOTION, DISTRIBUTION, IMPORTATION, OFFERING FOR SALE
AND SALE OF THE PRODUCT OR ANY OTHER PRODUCT. SEPRACOR ALSO AGREES NOT TO USE OR
AUTHORIZE ANOTHER TO USE DURING THE TERM OF THIS AGREEMENT, THE LUNESTA®
TRADEMARK (OR ANY CONFUSINGLY SIMILAR MARK TAKING

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

into account the nature of the use, including the similarity or dissimilarity of
the relevant goods) in any country of the GSK Territory for the packaging,
marketing, promotion, distribution, importation, offering for sale and sale of
any products within the GSK Territory. For the avoidance of doubt, where this
Agreement allows Sepracor or GSK to terminate the Agreement in a particular
country, then upon such termination and in conjunction with the transfer
obligations in Section 13.9 herein, Sepracor shall have the right to use or
allow the use of any Product Trademark, Other Trademark or the LUNESTA®
trademark in such country. Sepracor shall promptly notify GSK in the event that
Sepracor becomes aware that any Third Party to which Sepracor has, as of the
Effective Date, already authorized to use the Product Trademarks and/or Other
Trademarks in the Sepracor Territory is using or planning to use the Product
Trademarks and/or Other Trademarks for the packaging, marketing, promotion,
distribution, importation, offering for sale and sale of the Product or any
other product. In such event, Sepracor will cooperate in good faith and use its
reasonable endeavours to resolve with GSK and the Third Party any concerns that
GSK has regarding the use of the Product Trademarks and/or Other Trademarks by
such Third Party.


 


13.6.               RECORDATION OF LICENSES. IF A TRADEMARK LICENSE MUST BE
RECORDED IN THE GSK TERRITORY, OR IF GSK WISHES TO RECORD ITS INTEREST AS A
LICENSEE ON A TRADEMARKS REGISTER ANYWHERE IN THE GSK TERRITORY AND A TRADEMARK
LICENCE IS REQUIRED TO DO SO, SEPRACOR WILL PROVIDE REASONABLE ASSISTANCE TO
ALLOW GSK TO BECOME RECORDED AS A LICENSEE OF THE PRODUCT TRADEMARKS AND OTHER
TRADEMARKS ON ANY TRADEMARKS REGISTER IN THE GSK TERRITORY, INCLUDING, WITHOUT
LIMITATION, PROMPTLY PROVIDING TO GSK, AT GSK’S WRITTEN REQUEST, A SEPARATE
TRADEMARK LICENSE FOR THE PRODUCT TRADEMARKS AND/OR OTHER TRADEMARKS ON TERMS
THAT ARE CONSISTENT WITH, AND NO BROADER OR MORE ONEROUS THAN, THE TERMS OF THIS
AGREEMENT, AND GSK WILL ARRANGE FOR THE PROMPT RECORDATION OF SUCH TRADEMARK
LICENSE WITH THE APPROPRIATE GOVERNMENTAL AGENCY, AT GSK’S EXPENSE. GSK SHALL
COOPERATE IN THE PREPARATION AND EXECUTION OF SUCH DOCUMENTS. NO SUCH
RECORDATION SHALL GIVE GSK ANY OWNERSHIP OR CLAIM TO OWNERSHIP OF THE PRODUCT
TRADEMARKS OR OTHER TRADEMARKS.


 


13.7.               DISPLAY. ALL PACKAGING MATERIALS, LABELS AND PROMOTIONAL
MATERIALS FOR THE PRODUCT IN THE GSK TERRITORY SHALL DISPLAY THE PRODUCT
TRADEMARKS AND/OR OTHER TRADEMARKS APPROVED BY THE JSC AND NO OTHER
PRODUCT-SPECIFIC TRADEMARKS OR BRANDING. IN ADDITION, SUCH PACKAGING MATERIALS,
LABELS AND PROMOTIONAL MATERIALS SHALL DISPLAY THE TRADE NAME(S) OF GSK, OR ITS
AFFILIATES OR SUBLICENSEES, IN REASONABLE SIZE AND PROMINENCE AS ALLOWED BY
APPLICABLE LOCAL REGULATIONS. THE TRADEMARKS OF GSK, TRADE DRESS, STYLE OF
PACKAGING AND THE LIKE WITH RESPECT TO THE PRODUCT IN THE GSK TERRITORY MAY BE
DETERMINED BY GSK IN A MANNER THAT IS CONSISTENT WITH GSK’S STANDARD TRADE DRESS
AND STYLE. ALL PACKAGING MATERIALS, LABELS AND PROMOTIONAL MATERIALS FOR THE
PRODUCT IN THE GSK TERRITORY SHALL DISPLAY THE FOLLOWING: “MANUFACTURED AND SOLD
UNDER LICENSE FROM SEPRACOR INC.” AND “[THE PRODUCT TRADEMARK OR OTHER
TRADEMARK] IS A TRADEMARK OF SEPRACOR INC.”. GSK SHALL MAKE NO OTHER USE OF
SEPRACOR’S NAME OR LOGO ON PACKAGING MATERIALS.


 


13.8.               APPROVAL OF PACKAGING. SO THAT SEPRACOR CAN PROPERLY
EVALUATE THE PROTECTION OF ITS TRADEMARKS AND OTHER TRADE DRESS, GSK SHALL
SUBMIT REPRESENTATIVE EXAMPLES OF PACKAGING AND THE PRODUCT DISPLAYING THE
PRODUCT TRADEMARKS AND/OR OTHER TRADEMARKS, TO

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


SEPRACOR FOR REVIEW AND WRITTEN APPROVAL AT LEAST [**] PRIOR TO THE FIRST USE OF
SUCH PACKAGING FOR OR ON THE PRODUCT AND [**] PRIOR TO USE OF ANY SUBSEQUENT
PACKAGING WHICH ARE A MATERIAL CHANGE TO SUCH PACKAGING. FOR THE AVOIDANCE OF
DOUBT, SUCH REVIEW DOES NOT EXTEND TO A RIGHT TO REVIEW AND APPROVE THE
TRADEMARKS, TRADE DRESS AND STYLE OF PACKAGING AND THE LIKE OF GSK WHICH MAY BE
DETERMINED BY GSK IN ACCORDANCE WITH SECTION 13.7. SEPRACOR SHALL NOT
UNREASONABLY WITHHOLD OR DELAY APPROVAL, BUT IN ANY EVENT, IF SEPRACOR HAS NOT
RESPONDED IN WRITING WITHIN [**] AFTER THE SUBMISSION TO SEPRACOR OF SUCH
PACKAGING FOR OR ON THE PRODUCT, SEPRACOR’S APPROVAL WILL BE DEEMED TO HAVE BEEN
RECEIVED.


 


13.9.               TERMINATION OF TRADEMARK LICENSE. GSK’S RIGHT TO USE THE
PRODUCT TRADEMARKS AND OTHER TRADEMARKS) SHALL TERMINATE ON A COUNTRY-BY-COUNTRY
BASIS WHEN GSK’S RIGHTS TO THE PRODUCT PURSUANT TO THIS AGREEMENT ARE TERMINATED
OR EXPIRE IN ANY COUNTRY. GSK SHALL TAKE ALL SUCH STEPS AS SEPRACOR MAY
REASONABLY REQUEST TO GIVE EFFECT TO THE TERMINATION OF ANY LICENSE TO THE
PRODUCT TRADEMARKS AND OTHER TRADEMARKS, AND TO RECORD ANY DOCUMENTS THAT MAY BE
REQUIRED TO EVIDENCE THE TERMINATION OF SUCH LICENSES AND TRANSFER TO SEPRACOR
OF ALL RIGHTS, REGISTRATIONS, RECORDATION AND THE LIKE FOR SUCH PRODUCT
TRADEMARKS AND OTHER TRADEMARKS.


 

ARTICLE XIV.

 

TERM AND TERMINATION

 


14.1.               TERM.         THIS AGREEMENT SHALL COMMENCE ON THE EFFECTIVE
DATE AND, UNLESS EARLIER TERMINATED PURSUANT TO SECTIONS 14.2, 14.3 OR 14.4,
SHALL CONTINUE IN EACH COUNTRY OF THE GSK TERRITORY ON A COUNTRY BY COUNTRY
BASIS UNTIL THE LATER OF (A) THE TENTH ANNIVERSARY OF THE EFFECTIVE DATE, AND
(B) THE DATE ON WHICH GSK CEASES TO CONTINUE TO MARKET, PROMOTE, DISTRIBUTE,
IMPORT OR SELL THE PRODUCT IN ANY COUNTRY OF THE GSK TERRITORY (THE “TERM”).


 


14.2.               EARLY TERMINATION. EACH PARTY SHALL HAVE THE RIGHT TO
TERMINATE THIS AGREEMENT IN ITS ENTIRETY BEFORE THE END OF THE TERM;


 


(A)           BY MUTUAL WRITTEN AGREEMENT OF THE PARTIES;


 


(B)           UPON WRITTEN NOTICE BY EITHER PARTY IF THE OTHER PARTY IS IN
MATERIAL BREACH OF THIS AGREEMENT AND HAS NOT CURED SUCH BREACH AFTER NOTICE
FROM THE TERMINATING PARTY REQUESTING CURE OF THE BREACH; PROVIDED, HOWEVER, IN
THE EVENT OF A GOOD FAITH DISPUTE WITH RESPECT TO THE EXISTENCE OF A MATERIAL
BREACH, THE CURE PERIOD SHALL BE TOLLED UNTIL SUCH TIME AS THE DISPUTE IS
RESOLVED PURSUANT TO SECTION 18; AND PROVIDED THAT THE TERMINATING PARTY HAS
GIVEN THE DEFAULTING PARTY THE FOLLOWING OPPORTUNITIES TO REMEDY ANY BREACH:


 

(I)            THE WRITTEN NOTICE OF BREACH REFERENCED ABOVE SHALL DETAIL THE
SPECIFIC OBLIGATION UNDER THIS AGREEMENT WHICH IS ALLEGED TO HAVE BEEN BREACHED;
THE MANNER OF SUCH ALLEGED BREACH; AND THE STEPS WHICH MUST BE TAKEN IN ORDER TO
REMEDY SUCH BREACH; AND

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

(II)           THE TERMINATING PARTY HAS PROVIDED THE DEFAULTING PARTY WITH A
REASONABLE AMOUNT OF TIME (BUT NO MORE THAN [**]) IN WHICH (X) TO COMPLETE ANY
STEPS WHICH MIGHT BE TAKEN TO REMEDY THE BREACH, AS STATED IN THE NOTIFICATION
OF BREACH, OR (Y) IF COMPLETION OF THOSE STEPS IS NOT POSSIBLE WITHIN A [**]
PERIOD, TO COMMENCE THOSE STEPS REQUIRED AS STATED IN THE NOTIFICATION OF
BREACH, ON THE CONDITION THAT THE DEFAULTING PARTY CONTINUES TO PERFORM THOSE
STEPS WITH DUE DILIGENCE AND THE BREACH CAN BE CURED WITHIN A MUTUALLY AGREEABLE
PERIOD OF TIME; OR

 


(C)           UPON THE BANKRUPTCY OR INSOLVENCY, OR THE FILING OF AN ACTION TO
COMMENCE INSOLVENCY PROCEEDINGS AGAINST THE OTHER PARTY, OR THE MAKING OR
SEEKING TO MAKE OR ARRANGE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS OF THE
OTHER PARTY, OR THE INITIATION OF PROCEEDINGS IN VOLUNTARY OR INVOLUNTARY
BANKRUPTCY, OR THE APPOINTMENT OF A RECEIVER OR TRUSTEE OF SUCH PARTY’S PROPERTY
THAT IS NOT DISCHARGED WITHIN NINETY (90) DAYS.


 


14.3.               OTHER GSK TERMINATION RIGHTS.


 


(A)           GSK HAS THE RIGHT TO TERMINATE THIS AGREEMENT IN ITS ENTIRETY AT
ANY TIME PRIOR TO THE EARLIER OF (I) FIRST LAUNCH OF THE PRODUCT IN THE GSK
TERRITORY OR (II) THE DATE SIX MONTHS AFTER EMEA APPROVAL OF THE PRODUCT, BY
GIVING AT LEAST SIXTY (60) DAYS’ WRITTEN NOTICE TO SEPRACOR.


 


(B)           ON A COUNTRY-BY-COUNTRY BASIS, GSK HAS THE RIGHT TO TERMINATE THIS
AGREEMENT IN RESPECT OF ANY COUNTRY IN THE GSK TERRITORY IN WHICH THE PRODUCT
HAS NOT BEEN LAUNCHED AT THE TIME OF PROVIDING NOTICE OF TERMINATION, BY GIVING
AT LEAST SIXTY (60) DAYS’ WRITTEN NOTICE TO SEPRACOR.


 


(C)           ON A COUNTRY-BY-COUNTRY BASIS, GSK HAS THE RIGHT TO TERMINATE THIS
AGREEMENT IN RESPECT OF ANY COUNTRY IN THE GSK TERRITORY IN WHICH THE PRODUCT
HAS ALREADY BEEN LAUNCHED AT THE TIME OF PROVIDING NOTICE OF TERMINATION, BY
GIVING AT LEAST ONE HUNDRED AND EIGHTY (180) DAYS’ WRITTEN NOTICE TO SEPRACOR.
FOR THE AVOIDANCE OF DOUBT, IN RELATION TO ANY COUNTRY IN WHICH THE
COMMERCIALIZATION OPTION HAS BEEN EXERCISED, IF GSK EXERCISES ITS RIGHT TO
TERMINATE UNDER THIS SECTION 14.3(C) DURING THE TWELVE MONTH PERIOD FOLLOWING
GSK’S DECISION TO EXERCISE THE COMMERCIALIZATION OPTION PURSUANT TO SECTION
9.1(E)(II), THE TERMINATION UNDER THIS SECTION 14.3(C) SHALL NOT TAKE EFFECT
UNTIL THE LATER OF: (I) EXPIRY OF THE (180) DAYS’ WRITTEN NOTICE PROVIDED
HEREUNDER AND (II) EXPIRY OF THE TWELVE MONTH PERIOD FOLLOWING GSK’S DECISION TO
EXERCISE THE COMMERCIALIZATION OPTION PURSUANT TO SECTION 9.1(E)(II).


 


(D)           GSK HAS THE RIGHT TO TERMINATE THIS AGREEMENT, ON A
COUNTRY-BY-COUNTRY BASIS, AT ANY TIME UPON TEN (10) DAYS’ WRITTEN NOTICE TO
SEPRACOR, IF THE APPLICABLE REGULATORY AUTHORITY DECIDES TO WITHDRAW THE PRODUCT
FROM SUCH COUNTRY IN THE GSK TERRITORY.


 


(E)           GSK HAS THE RIGHT TO TERMINATE THIS AGREEMENT WITH IMMEDIATE
EFFECT IN ITS ENTIRETY, OR ON A COUNTRY-BY-COUNTRY BASIS, UPON TERMINATION OF
THE SUPPLY AGREEMENT FOR ANY REASON.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


(F)            PURSUANT TO AND ON THE TERMS OF SECTION 9.1(E).


 


14.4.               OTHER SEPRACOR TERMINATION RIGHTS.


 


(A)           SEPRACOR MAY TERMINATE THIS AGREEMENT IN ITS ENTIRETY UPON THIRTY
(30) DAYS PRIOR WRITTEN NOTICE TO GSK, IF GSK OR ITS AFFILIATES CHALLENGE ANY OF
THE PRODUCT TRADEMARKS OR SEPRACOR TECHNOLOGY THAT RELATES TO THE PRODUCT,
INCLUDING, WITHOUT LIMITATION, THE SEPRACOR PATENTS SPECIFIED ON SCHEDULE 1.44
OF THIS AGREEMENT. ANY SUCH TERMINATION SHALL ONLY BECOME EFFECTIVE IF GSK AND
ITS AFFILIATES HAVE NOT WITHDRAWN SUCH CHALLENGE BEFORE THE END OF THE ABOVE
NOTICE PERIOD.


 


(B)           SEPRACOR MAY TERMINATE THIS AGREEMENT IN ITS ENTIRETY UPON SIXTY
(60) DAYS PRIOR WRITTEN NOTICE TO GSK, IF ANY OF GSK’S SUBLICENSEES CHALLENGE
ANY OF THE PRODUCT TRADEMARKS OR SEPRACOR TECHNOLOGY THAT RELATES TO THE
PRODUCT, INCLUDING, WITHOUT LIMITATION, THE SEPRACOR PATENTS SPECIFIED ON
SCHEDULE 1.44 OF THIS AGREEMENT. ANY SUCH TERMINATION SHALL ONLY BECOME
EFFECTIVE IF GSK’S SUBLICENSEE HAS NOT WITHDRAWN SUCH CHALLENGE BEFORE THE END
OF THE ABOVE NOTICE PERIOD.


 


(C)           SEPRACOR MAY TERMINATE THIS AGREEMENT IN ITS ENTIRETY UPON SIXTY
(60) DAYS PRIOR WRITTEN NOTICE TO GSK, IF LAUNCH OF THE PRODUCT HAS NOT OCCURRED
IN [**] WITHIN THE [**] PERIOD FOLLOWING EMEA APPROVAL. HOWEVER, FOR THE
AVOIDANCE OF DOUBT, FAILURE TO [**] SHALL NOT BE COUNTED UNDER THIS SECTION
14.4(C) IF GSK HAS GIVEN PROPER NOTICE UNDER SECTION 6.4(A) AND COMPLIED WITH
THE TERMS OF THAT SECTION IN RESPECT OF THAT COUNTRY.


 


(D)           PURSUANT TO AND ON THE TERMS OF SECTION 4.3, SEPRACOR MAY
TERMINATE THIS AGREEMENT IN RELATION TO THE EUROPEAN UNION IN THE EVENT THAT GSK
NOTIFIES SEPRACOR THAT IT DOES NOT WISH TO UNDERTAKE THE REQUIRED STUDIES.


 


(E)           PURSUANT TO AND ON THE TERMS OF SECTION 5.3, SEPRACOR MAY
TERMINATE THIS AGREEMENT ON A COUNTRY-BY-COUNTRY BASIS IN THE EVENT THAT GSK
NOTIFIES SEPRACOR THAT IT DOES NOT WISH TO UNDERTAKE THE REQUIRED STUDIES IN
SUCH COUNTRY.

 


(F)            PURSUANT TO AND ON THE TERMS OF SECTION 6.4(B).


 


(G)           PURSUANT TO AND ON THE TERMS OF SECTION 9.1(C).


 

ARTICLE XV.

EFFECT OF TERMINATION

 


15.1.               ACCRUED OBLIGATIONS. THE TERMINATION OF THIS AGREEMENT, IN
WHOLE OR PART, FOR ANY REASON SHALL NOT RELEASE EITHER PARTY FROM ANY LIABILITY
WHICH, AT THE TIME OF SUCH TERMINATION, HAS ALREADY ACCRUED TO SUCH PARTY OR
WHICH IS ATTRIBUTABLE TO A PERIOD PRIOR TO SUCH TERMINATION, NOR WILL ANY
TERMINATION OF THIS AGREEMENT PRECLUDE EITHER PARTY FROM PURSUING ALL

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


RIGHTS AND REMEDIES IT MAY HAVE UNDER THIS AGREEMENT, AT LAW OR IN EQUITY, WITH
RESPECT TO BREACH OF THIS AGREEMENT.


 


15.2.               RIGHTS ON TERMINATION. THIS SECTION 15.2 SHALL APPLY UPON
THE TERMINATION OF GSK’S RIGHTS UNDER THIS AGREEMENT IF, AND ONLY IF, SUCH
TERMINATION IS MADE BY SEPRACOR PURSUANT TO SECTIONS 14.2(B), 14.4(A), 14.4(B),
OR 14.4(G) OR IS MADE BY GSK PURSUANT TO SECTION 14.3(C):


 


(A)           WIND-DOWN PERIODS.


 

(I)            DEVELOPMENT. IN THE EVENT THERE ARE ANY ON-GOING DEVELOPMENTAL
STUDIES OF THE PRODUCT IN THE GSK TERRITORY (OR, IF THE TERMINATION IS LIMITED
TO A SPECIFIC COUNTRY, WITHIN SUCH COUNTRY), AT SEPRACOR’S REQUEST IN WRITING,
GSK AGREES:  (A) TO COMPLETE, [**], ANY SUCH DEVELOPMENTAL STUDIES, OR (B) TO
THE EXTENT SO REQUESTED BY SEPRACOR, TO PROMPTLY TRANSITION, [**], TO SEPRACOR
OR ITS DESIGNEE SUCH DEVELOPMENTAL STUDIES OR PORTIONS THEREOF FOR SEPRACOR OR
ITS DESIGNEE TO COMPLETE [**]. IF GSK SHALL CONTINUE TO CONDUCT ANY SUCH
DEVELOPMENTAL STUDIES, IT SHALL DO SO IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT IN NO CASE SHALL GSK BE
OBLIGATED TO PURSUE SUCH ACTIVITIES FOR A PERIOD EXCEEDING [**] AFTER THE DATE
OF NOTICE OF SUCH TERMINATION.

 

(II)           PACKAGING. GSK SHALL, AT THE WRITTEN REQUEST OF SEPRACOR,
CONTINUE TO PACKAGE THE BULK TABLETS AT COSTS TO BE NEGOTIATED IN GOOD FAITH AT
THE TIME  UNTIL SEPRACOR NOTIFIES GSK IN WRITING THAT IT HAS MADE OTHER
ARRANGEMENTS. GSK’S PACKAGING OBLIGATIONS UNDER THIS SECTION 15.2(A)(II) SHALL
NOT EXCEED [**] FOLLOWING THE EFFECTIVE DATE OF THE TERMINATION. UPON
NOTIFICATION BY SEPRACOR OR THE EXPIRY OF THE [**], WHICHEVER IS SOONER, GSK
SHALL CEASE PACKAGING OF THE PRODUCT UNLESS THE PARTIES MUTUALLY AGREE TERMS
UNDER WHICH PACKAGING MAY BE CONTINUED.

 

(III)          COMMERCIALIZATION. GSK, ITS AFFILIATES AND SUBLICENSEES, SHALL
CONTINUE, TO THE EXTENT THAT GSK, ITS AFFILIATES AND SUBLICENSEES CONTINUE TO
HAVE STOCKS OF USABLE PRODUCT, TO FULFILL ORDERS RECEIVED FROM CUSTOMERS FOR THE
PRODUCT IN THE GSK TERRITORY (OR, IF THE TERMINATION IS LIMITED TO A SPECIFIC
COUNTRY, WITHIN SUCH COUNTRY) UNTIL UP TO [**] DAYS AFTER THE LATER OF (A) THE
DATE ON WHICH SEPRACOR NOTIFIES GSK IN WRITING THAT SEPRACOR HAS SECURED AN
ALTERNATIVE DISTRIBUTOR OR LICENSEE FOR THE PRODUCT IN THE GSK TERRITORY AND (B)
GSK HAS INITIATED TRANSITION OF THE MAAS AND MARKETING APPROVALS FOR THE PRODUCT
IN THE GSK TERRITORY (OR, IF THE TERMINATION IS LIMITED TO A SPECIFIC COUNTRY,
WITHIN SUCH COUNTRY) TO SUCH DISTRIBUTOR OR LICENSEE, BUT IN NO EVENT FOR MORE
FOR THAN [**] AFTER THE DATE OF NOTICE OF TERMINATION. FOR THE PRODUCTS SOLD BY
GSK AFTER THE EFFECTIVE DATE OF A TERMINATION (I.E., AFTER THE EXPIRATION OF THE
APPLICABLE TERMINATION NOTICE PERIOD), GSK SHALL CONTINUE TO PAY ROYALTIES ON
THE AMOUNT OF NET SALES FROM SUCH SALES PURSUANT TO SECTION 7.3. NOTWITHSTANDING
THE FOREGOING, GSK, ITS AFFILIATES AND ITS SUBLICENSEES SHALL CEASE SUCH
ACTIVITIES IN THE GSK TERRITORY (OR, IF TERMINATION IS LIMITED TO A SPECIFIC
COUNTRY, WITHIN SUCH COUNTRY), AS THE CASE MAY BE, UPON [**] WRITTEN NOTICE
GIVEN BY SEPRACOR AT ANY TIME AFTER THE EFFECTIVE DATE OF A TERMINATION
REQUESTING THAT SUCH ACTIVITIES (OR PORTION THEREOF) CEASE. IN THE CASE OF A
TERMINATION OF THIS AGREEMENT IN ITS ENTIRETY, WITHIN [**] AFTER SEPRACOR HAS
GIVEN NOTICE TO GSK REQUESTING THE CESSATION OF ACTIVITIES PURSUANT TO THE

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

PROVISION OF THIS SECTION, GSK SHALL NOTIFY SEPRACOR OF AN ESTIMATE OF THE
QUANTITY OF THE PRODUCT AND ITS SHELF LIFE REMAINING IN GSK’S INVENTORY AND
SEPRACOR SHALL HAVE THE RIGHT TO PURCHASE ANY SUCH QUANTITIES OF THE PRODUCT
FROM GSK FOR [**], BEING THE AMOUNT [**]. TO THE EXTENT SEPRACOR DOES NOT
PURCHASE SUCH QUANTITIES, GSK MAY SELL SUCH QUANTITIES IN THE GSK TERRITORY
DURING THE [**] AFTER THE EFFECTIVE DATE OF SUCH TERMINATION WITHIN THE SHELF
LIFE REMAINING FOR THE PRODUCT.

 


(B)           ASSIGNMENT OF FILINGS AND MARKETING APPROVALS. AS SOON AS
PRACTICABLE FOLLOWING THE EFFECTIVE DATE OF TERMINATION, GSK SHALL ASSIGN OR
CAUSE TO BE ASSIGNED TO SEPRACOR OR ITS DESIGNEE (OR TO THE EXTENT NOT SO
ASSIGNABLE, GSK SHALL TAKE ALL REASONABLE ACTIONS TO MAKE AVAILABLE TO SEPRACOR
OR ITS DESIGNEE THE BENEFITS OF) ALL REGULATORY FILINGS AND REGISTRATIONS
(INCLUDING INDS, MAAS AND MARKETING APPROVALS) FOR THE PRODUCT IN THE GSK
TERRITORY (OR, IF TERMINATION IS LIMITED TO A SPECIFIC COUNTRY, WITHIN SUCH
COUNTRY), INCLUDING ANY SUCH REGULATORY FILINGS AND REGISTRATIONS MADE OR OWNED
BY ITS AFFILIATES AND/OR SUBLICENSEES. SEPRACOR SHALL NOTIFY GSK BEFORE THE
EFFECTIVE DATE OF TERMINATION, WHETHER THE REGULATORY FILINGS AND REGISTRATIONS
SHOULD BE ASSIGNED TO SEPRACOR OR ITS DESIGNEE, AND IF THE LATTER, IDENTIFY THE
DESIGNEE, AND PROVIDE GSK WITH ALL NECESSARY DETAILS TO ENABLE GSK TO EFFECT THE
ASSIGNMENT (OR AVAILABILITY). IF SEPRACOR FAIL TO PROVIDE SUCH NOTIFICATION
PRIOR TO THE EFFECTIVE DATE OF TERMINATION, GSK SHALL ASSIGN THE REGULATORY
FILINGS AND REGISTRATIONS TO SEPRACOR.


 


(C)           TRANSITION. GSK SHALL USE DILIGENT EFFORTS TO COOPERATE WITH
SEPRACOR AND/OR ITS DESIGNEE TO EFFECT A SMOOTH AND ORDERLY TRANSITION IN THE
DEVELOPMENT, SALE AND MARKETING, PROMOTION AND COMMERCIALIZATION OF THE PRODUCT
IN THE GSK TERRITORY (OR, IF TERMINATION IS LIMITED TO A SPECIFIC COUNTRY,
WITHIN SUCH COUNTRY) DURING THE NOTICE AND THE WIND-DOWN PERIODS. WITHOUT
LIMITING THE FOREGOING, GSK SHALL USE DILIGENT EFFORTS TO CONDUCT, IN AN
EXPEDITIOUS MANNER, ANY ACTIVITIES TO BE CONDUCTED UNDER THIS SECTION 15.2.
SEPRACOR SHALL USE DILIGENT EFFORTS TO IDENTIFY AND FINALIZE AN AGREEMENT OR
OTHER ARRANGEMENT WITH A THIRD PARTY IN RELATION TO THE PRODUCT AND/OR, TO THE
EXTENT SEPRACOR IS ABLE TO TAKE OVER SUCH ACTIVITIES UNDER APPLICABLE LAW OR
REGULATIONS, TAKE OVER, DIRECTLY OR THROUGH AN AFFILIATE, ALL ACTIVITIES RELATED
TO THE PRODUCT, AND IN PARTICULAR DEVELOPMENT ACTIVITIES ON-GOING AT THE TIME OF
THE EFFECTIVE DATE OF THE TERMINATION AND THE TRANSFER OF THE REGULATORY FILINGS
AND REGISTRATIONS (INCLUDING INDS, MAAS AND MARKETING APPROVALS) INTO THE NAME
OF SEPRACOR OR SEPRACOR’S DESIGNEE SO THAT THE WIND-DOWN PERIOD BE AS LIMITED AS
POSSIBLE.


 


(D)           RIGHTS BECOME NON-EXCLUSIVE. NOTWITHSTANDING ANY OTHER PROVISION
OF THIS AGREEMENT, FOLLOWING THE EFFECTIVE DATE OF TERMINATION AND DURING THE
WIND-DOWN PERIODS, GSK’S, ITS AFFILIATES’ AND SUBLICENSEES’, RIGHTS WITH RESPECT
TO THE PRODUCT IN THE GSK TERRITORY (OR, IF TERMINATION IS LIMITED TO A SPECIFIC
COUNTRY, WITHIN SUCH COUNTRY) SHALL BE NON-EXCLUSIVE, AND, WITHOUT LIMITING THE
FOREGOING, SEPRACOR SHALL HAVE THE RIGHT TO ENGAGE ONE OR MORE OTHER
DISTRIBUTORS AND/OR LICENSEES OF THE PRODUCT IN ALL OR PART OF THE GSK
TERRITORY.


 


(E)           CONTINUING PAYMENT OBLIGATIONS. ANY PRODUCT SOLD OR DISPOSED OF BY
GSK, ITS AFFILIATES OR SUBLICENSEES, IN THE GSK TERRITORY IN ACCORDANCE WITH
THIS SECTION 15.2 SHALL BE SUBJECT TO THE APPLICABLE PAYMENT OBLIGATIONS UNDER
ARTICLE VII ABOVE.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


(F)            LICENSES. SEPRACOR HEREBY GRANTS TO GSK A LIMITED, NON-EXCLUSIVE
LICENSE UNDER THE SEPRACOR TECHNOLOGY, THE PRODUCT TRADEMARKS AND OTHER
TRADEMARKS, FROM THE EFFECTIVE DATE OF ANY TERMINATION UNTIL THE EXPIRATION OF
THE APPLICABLE WIND-DOWN PERIOD(S), SOLELY FOR THE PURPOSES OF PERMITTING GSK TO
COMPLY WITH ITS OBLIGATIONS UNDER THIS SECTION 15.2 AND SECTION 15.3. EFFECTIVE
AS THE DATE OF TRANSFER OF ANY PACKAGED PRODUCT FROM GSK TO SEPRACOR PURSUANT TO
SECTION 15.2(A)(III), GSK HEREBY GRANTS TO SEPRACOR A LIMITED, NON-EXCLUSIVE
LICENSE TO USE ANY TRADE NAMES, TRADEMARKS, OR OTHER IDENTIFYING MARKINGS OF GSK
OR ITS AFFILIATES INCLUDED IN THE PACKAGING AND LABELING OF SUCH PRODUCT, SOLELY
FOR THE PURPOSES OF SELLING AND DISTRIBUTING ANY PRODUCT, WITHIN THE SHELF LIFE
REMAINING FOR THE PRODUCT, WHICH HAS ALREADY BEEN PACKAGED BY GSK, ITS
AFFILIATES OR SUBLICENSEES TO INCLUDE SUCH MARKINGS AS AT THE DATE OF TRANSFER; 
THE “USE” RIGHTS GRANTED BY GSK DO NOT INCLUDE A RIGHT TO PRINT ANY GSK TRADE
NAMES, TRADEMARKS OR OTHER IDENTIFYING MARKINGS OF GSK, ITS AFFILIATES OR
SUBLICENSEES.


 


(G)           SUBLICENSEES; THIRD PARTY AGREEMENTS. UPON THE COMPLETION OF THE
OBLIGATIONS DEFINED IN SECTIONS 15.2 AND 15.3, ANY CONTRACTS WITH SUBLICENSEES
OF THE PRODUCT IN THE GSK TERRITORY ENGAGED BY GSK SHALL TERMINATE AT THE SAME
TIME AS THE AGREEMENT WITH GSK. AT THE WRITTEN REQUEST OF SEPRACOR, GSK WILL
ASSIGN ANY PRODUCT-SPECIFIC THIRD PARTY AGREEMENTS REQUESTED BY SEPRACOR FOR
ASSIGNMENT TO THE FURTHEST EXTENT POSSIBLE, PROVIDED THAT SUCH ASSIGNMENT IS
PERMITTED UNDER THE PRODUCT-SPECIFIC THIRD PARTY AGREEMENT OR ACCEPTED BY THE
THIRD PARTY. IN THE EVENT SUCH ASSIGNMENT IS NOT REQUESTED BY SEPRACOR OR IS NOT
ACCEPTED BY SUCH THIRD PARTY, THEN THE RIGHTS OF SUCH THIRD PARTY WITH RESPECT
TO THE PRODUCT SHALL TERMINATE UPON TERMINATION OF GSK’S RIGHTS. GSK SHALL
ENSURE THAT ITS AFFILIATES, SUBLICENSEES AND SUCH THIRD PARTY (IF ITS CONTRACT
IS NOT ASSIGNED TO SEPRACOR PURSUANT TO THIS SECTION 15.2(G)) SHALL TRANSITION
ANY REMAINING PRODUCT BACK TO SEPRACOR IN THE MANNER SET FORTH IN THIS SECTION
15.2(A)(III) AS IF SUCH AFFILIATE OR THIRD PARTY WERE NAMED HEREIN. GSK SHALL
INCLUDE PROVISIONS REQUIRING COMPLIANCE WITH THESE PROVISIONS IN THE AGREEMENTS
WITH SUBLICENSEES AND THIRD PARTIES.


 


15.3.               RIGHTS ON TERMINATION UNDER SECTION 14.3(B). THIS SECTION
15.3 SHALL APPLY UPON THE TERMINATION OF GSK’S RIGHTS UNDER THIS AGREEMENT IF,
AND ONLY IF, SUCH TERMINATION IS MADE BY GSK PURSUANT TO SECTION 14.3(B):


 


(A)           WIND-DOWN PERIOD FOR DEVELOPMENT. IN THE EVENT THERE ARE ANY
ON-GOING DEVELOPMENTAL STUDIES OF THE PRODUCT IN THE GSK TERRITORY (OR, IF THE
TERMINATION IS LIMITED TO A SPECIFIC COUNTRY, WITHIN SUCH COUNTRY), AT
SEPRACOR’S REQUEST IN WRITING, GSK AGREES:  (A) TO COMPLETE, AT GSK’S EXPENSE,
ANY SUCH DEVELOPMENTAL STUDIES, OR (B) TO THE EXTENT SO REQUESTED BY SEPRACOR,
TO PROMPTLY TRANSITION, AT GSK’S EXPENSE, TO SEPRACOR OR ITS DESIGNEE SUCH
DEVELOPMENTAL STUDIES OR PORTIONS THEREOF FOR SEPRACOR OR ITS DESIGNEE TO
COMPLETE AT THEIR EXPENSE. IF GSK SHALL CONTINUE TO CONDUCT ANY SUCH
DEVELOPMENTAL STUDIES, IT SHALL DO SO IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT IN NO CASE SHALL GSK BE
OBLIGATED TO PURSUE SUCH ACTIVITIES FOR A PERIOD EXCEEDING TWELVE (12) CALENDAR
MONTHS AFTER THE DATE OF NOTICE OF SUCH TERMINATION.


 


15.4.               NO RENEWAL, EXTENSION OR WAIVER. ACCEPTANCE OF ANY ORDER
FROM, OR SALE OR LICENSE OF ANY THE PRODUCT TO GSK AFTER THE NOTICE OR EFFECTIVE
DATE OF TERMINATION OF THIS

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


AGREEMENT SHALL NOT BE CONSTRUED AS A RENEWAL OR EXTENSION HEREOF, OR AS A
WAIVER OF TERMINATION OF THIS AGREEMENT.


 


15.5.               SURVIVAL. UPON THE TERMINATION OF THIS AGREEMENT, ALL RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL TERMINATE FOR THE
COUNTRY(IES) EFFECTED BY SUCH TERMINATION, EXCEPT THOSE DESCRIBED IN THE
FOLLOWING ARTICLES AND SECTIONS: ARTICLES I, VIII, XI, XIV, XV, XVI, XVII,
XVIII, XIX AND XX AND SECTIONS 5.14, 12.1 AND 13.2. TERMINATION SHALL NOT AFFECT
ANY RIGHTS TO RECEIVE PAYMENTS THAT HAVE ACCRUED UNDER SECTIONS 7.2 AND 7.3 AT
THE TIME OF TERMINATION. THE SURVIVAL OF RIGHTS AND OBLIGATIONS UNDER THE SUPPLY
AGREEMENT AND QUALITY AGREEMENT SHALL BE DETERMINED UNDER THE TERMS OF SUCH
AGREEMENTS.


 

ARTICLE XVI.

REPRESENTATIONS, WARRANTIES AND COVENANTS

 


16.1.               GENERAL REPRESENTATIONS. EACH PARTY HEREBY REPRESENTS AND
WARRANTS TO THE OTHER PARTY, AS OF THE EFFECTIVE DATE, AS FOLLOWS:


 


(A)           DULY ORGANIZED. SUCH PARTY IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION, IS QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING AS A FOREIGN
CORPORATION IN EACH JURISDICTION IN WHICH THE CONDUCT OF ITS BUSINESS OR THE
OWNERSHIP OF ITS PROPERTIES REQUIRES SUCH QUALIFICATION AND FAILURE TO HAVE SUCH
WOULD PREVENT SUCH PARTY FROM PERFORMING ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


(B)           DUE EXECUTION BINDING AGREEMENT. THIS AGREEMENT IS A LEGAL AND
VALID OBLIGATION BINDING ON SUCH PARTY AND ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS. THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY SUCH PARTY
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION AND DO NOT AND WILL
NOT: (I) REQUIRE ANY CONSENT OR APPROVAL OF ITS STOCKHOLDERS; (II) TO SUCH
PARTY’S KNOWLEDGE AND BELIEF, VIOLATE ANY LAW, RULE, REGULATION, ORDER, WRIT,
JUDGMENT, DECREE, DETERMINATION OR AWARD OF ANY COURT, GOVERNMENTAL BODY OR
ADMINISTRATIVE OR OTHER AGENCY HAVING JURISDICTION OVER SUCH PARTY; NOR (III)
CONFLICT WITH, OR CONSTITUTE A DEFAULT UNDER, ANY AGREEMENT, INSTRUMENT OR
UNDERSTANDING, ORAL OR WRITTEN, TO WHICH SUCH PARTY IS A PARTY OR BY WHICH IT IS
BOUND.


 


(C)           CONSENTS. SUCH PARTY HAS OBTAINED, OR IS NOT REQUIRED TO OBTAIN,
THE CONSENT, APPROVAL, ORDER OR AUTHORIZATION OF ANY THIRD PARTY, OR HAS
COMPLETED, OR IS NOT REQUIRED TO COMPLETE ANY REGISTRATION, QUALIFICATION,
DESIGNATION, DECLARATION, OR FILING WITH, ANY REGULATORY AUTHORITY OR
GOVERNMENTAL AUTHORITY, IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE PERFORMANCE BY SUCH PARTY OF ITS OBLIGATIONS UNDER THIS
AGREEMENT.


 


(D)           DEBARMENT.  SUCH PARTY IS NOT DEBARRED UNDER THE UNITED STATES
FEDERAL FOOD, DRUG AND COSMETIC ACT AND IT DOES NOT, AND WILL NOT DURING THE
TERM OF THIS AGREEMENT, EMPLOY OR USE THE SERVICES OF ANY PERSON WHO IS
DEBARRED, IN CONNECTION WITH THE DEVELOPMENT, MANUFACTURE OR COMMERCIALIZATION
OF THE PRODUCT. IN THE EVENT THAT EITHER PARTY BECOMES AWARE OF THE DEBARMENT OR
THREATENED DEBARMENT OF ANY PERSON PROVIDING SERVICES TO SUCH PARTY,

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


INCLUDING THE PARTY ITSELF AND ITS AFFILIATES OR SUBLICENSEES, WHICH DIRECTLY OR
INDIRECTLY RELATE TO ACTIVITIES UNDER THIS AGREEMENT, THE OTHER PARTY SHALL BE
IMMEDIATELY NOTIFIED IN WRITING.


 


16.2.               REPRESENTATIONS AND WARRANTIES OF SEPRACOR. SEPRACOR
REPRESENTS AND WARRANTS TO GSK THAT, AS OF THE EFFECTIVE DATE:


 


(A)           IT HAS THE FULL RIGHT AND AUTHORITY TO GRANT THE RIGHTS AND
LICENSES PROVIDED HEREIN;


 


(B)           SEPRACOR IS THE EXCLUSIVE OWNER OF ALL RIGHT, TITLE AND INTEREST
IN THE SEPRACOR PATENTS LISTED IN SCHEDULE 1.44. TO THE BEST OF SEPRACOR’S
KNOWLEDGE, THE ISSUED CLAIMS IN THE SEPRACOR PATENTS LISTED IN SCHEDULE 1.44 ARE
VALID AND ENFORCEABLE, AND THE PATENT APPLICATIONS HAVE BEEN DULY FILED;


 


(C)           TO THE BEST OF SEPRACOR’S KNOWLEDGE, NEITHER THE DEVELOPMENT, USE,
SALE OR IMPORT OF THE PRODUCT IN THE GSK TERRITORY, AS CURRENTLY BEING
MANUFACTURED AND COMMERCIALIZED IN THE SEPRACOR TERRITORY, INFRINGES ANY THIRD
PARTY’S VALID PATENTS OR CONSTITUTES A MISAPPROPRIATION OF A THIRD PARTY’S TRADE
SECRETS OR OTHER INTELLECTUAL PROPERTY RIGHTS. FOR PURPOSES OF THIS SECTION
16.2(C) AND SECTION 16.2(D) BELOW, THE PHRASE “TO THE BEST OF SEPRACOR’S
KNOWLEDGE” MEANS THE ACTUAL KNOWLEDGE OF THE ATTORNEYS IN SEPRACOR’S LEGAL
DEPARTMENT AND THE MEMBERS OF SEPRACOR’S CORPORATE SENIOR MANAGEMENT TEAM;


 


(D)           TO THE BEST OF SEPRACOR’S KNOWLEDGE, IN THE GSK TERRITORY, THERE
IS NO THIRD PARTY INFRINGING ANY OF THE SEPRACOR PATENTS OR MISAPPROPRIATING
SEPRACOR KNOW-HOW IN DEROGATION OF THE RIGHTS GRANTED TO GSK IN THIS AGREEMENT
WITH RESPECT TO THE PRODUCT;


 


(E)           SEPRACOR IS THE EXCLUSIVE OWNER OF ALL RIGHT, TITLE AND INTEREST
IN THE PRODUCT TRADEMARKS. THE PRODUCT TRADEMARKS ARE AVAILABLE FOR VALID
REGISTRATION, OR HAVE BEEN VALIDLY REGISTERED, BY SEPRACOR IN ALL THE MAJOR
MARKETS EXCEPT AS SET FORTH ON SCHEDULE 16.2(G);


 


(F)            IT HAS NOT PREVIOUSLY GRANTED ANY RIGHT, LICENSE OR INTEREST IN
OR TO THE SEPRACOR TECHNOLOGY, OR ANY PORTION THEREOF, OR THE PRODUCT
TRADEMARKS, OR ANY CONFUSING SIMILAR TRADEMARKS, THAT IS IN CONFLICT WITH THE
RIGHTS OR LICENSES GRANTED TO GSK UNDER THIS AGREEMENT;


 


(G)           EXCEPT AS SET FORTH ON SCHEDULE 16.2(G), THERE ARE NO ACTUAL OR TO
THE BEST OF SEPRACOR’S KNOWLEDGE, THREATENED, ANTICIPATED, PENDING OR ALLEGED
ACTIONS, SUITS, CLAIMS, INTERFERENCE PROCEEDINGS OR GOVERNMENTAL INVESTIGATIONS
IN THE GSK TERRITORY INVOLVING THE PRODUCT, SEPRACOR TECHNOLOGY OR THE PRODUCT
TRADEMARKS BY OR AGAINST SEPRACOR, OR ANY OF ITS AFFILIATES;


 


(H)           TO SEPRACOR’S KNOWLEDGE, THERE IS NO ACTUAL, PENDING, ALLEGED OR
THREATENED PRODUCT LIABILITY ACTION NOR INTELLECTUAL PROPERTY RIGHT LITIGATION
IN RELATION TO THE PRODUCT, ALL THE FOREGOING BEING APPLICABLE FOR THE GSK
TERRITORY;

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


(I)            TO SEPRACOR’S KNOWLEDGE, THERE IS NO ACTUAL, PENDING, ALLEGED OR
THREATENED INFRINGEMENT IN THE GSK TERRITORY BY A THIRD PARTY OF ANY OF THE
SEPRACOR TECHNOLOGY OR PRODUCT TRADEMARKS RELATING TO THE PRODUCT IN THE GSK
TERRITORY; AND


 


(J)            SEPRACOR HAS NOT FAILED TO FURNISH GSK WITH ANY INFORMATION
REQUESTED BY GSK, OR INTENTIONALLY CONCEALED FROM GSK, ANY INFORMATION IN ITS
POSSESSION WHICH SEPRACOR REASONABLY BELIEVES WOULD BE MATERIAL TO GSK’S
DECISION TO ENTER INTO THIS AGREEMENT AND UNDERTAKE THE COMMITMENTS AND
OBLIGATIONS SET FORTH HEREIN


 


16.3.               REPRESENTATIONS AND WARRANTIES OF GSK. GSK REPRESENTS AND
WARRANTS TO SEPRACOR THAT, AS OF THE EFFECTIVE DATE IT HAS THE FULL RIGHT AND
AUTHORITY TO GRANT THE RIGHTS GRANTED HEREIN.


 


16.4.               DISCLAIMER. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
OR ANY OTHER AGREEMENT CONTEMPLATED HEREUNDER, NEITHER PARTY MAKES ANY
REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, AND EACH PARTY EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES OF
MERCHANTABILITY AND OF FITNESS FOR A PARTICULAR PURPOSE OR USE,
NON-INFRINGEMENT, VALIDITY AND ENFORCEABILITY OF PATENTS, OR THE PROSPECTS OR
LIKELIHOOD OF DEVELOPMENT OR COMMERCIAL SUCCESS OF THE PRODUCT. IN NO EVENT WILL
EITHER PARTY BE LIABLE FOR THE OTHER PARTY’S LOST PROFITS, LOSS OF DATA, OR FOR
ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, HOWEVER
CAUSED, ON ANY THEORY OF LIABILITY AND WHETHER OR NOT SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, ARISING UNDER ANY CAUSE OF ACTION
AND ARISING IN ANY WAY OUT OF THIS AGREEMENT. THE FOREGOING LIMITATIONS WILL NOT
LIMIT EITHER PARTY’S OBLIGATIONS TO THE OTHER PARTY UNDER SECTION XVII OF THIS
AGREEMENT.


 


16.5.               PRIOR KNOWLEDGE. NO LIABILITY FOR ANY BREACH OF ANY
REPRESENTATION OR WARRANTY GIVEN BY A PARTY UNDER THIS SECTION 16 SHALL ARISE TO
THE EXTENT TO WHICH THE OTHER PARTY HAS KNOWLEDGE AT THE EFFECTIVE DATE THAT
SUCH REPRESENTATION OR WARRANTY IS UNTRUE OR INACCURATE.


 

ARTICLE XVII.

INDEMNIFICATION; RECALLS

 


17.1.               INDEMNIFICATION OF SEPRACOR. GSK SHALL INDEMNIFY AND HOLD
HARMLESS EACH OF SEPRACOR, ITS AFFILIATES AND THE DIRECTORS, OFFICERS,
SHAREHOLDERS AND EMPLOYEES OF SUCH ENTITIES AND THE SUCCESSORS AND ASSIGNS OF
ANY OF THE FOREGOING (THE “SEPRACOR INDEMNITEES”), FROM AND AGAINST ANY AND ALL
LIABILITIES, DAMAGES, PENALTIES, FINES, COSTS AND EXPENSES (INCLUDING,
REASONABLE ATTORNEYS’ FEES AND OTHER EXPENSES OF LITIGATION) (“LIABILITIES”)
FROM ANY CLAIMS,

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


ACTIONS, SUITS OR PROCEEDINGS BROUGHT BY A THIRD PARTY (A “THIRD PARTY CLAIM”)
INCURRED BY ANY SEPRACOR INDEMNITEE, ARISING FROM, OR OCCURRING AS A RESULT OF:
(A) PACKAGING, USE, MARKETING, DISTRIBUTION, IMPORTATION, OFFER FOR SALE OR SALE
OF THE PRODUCT BY GSK, ITS AFFILIATES OR SUBLICENSEES INCLUDING, ANY PRODUCTS
LIABILITY CLAIM (SUBJECT TO AND SHARED IN ACCORDANCE WITH THE MECHANISM SET
FORTH IN SECTION 17.5, BELOW); (B) THE PERFORMANCE OF ANY DEVELOPMENTAL STUDY
REGARDING THE PRODUCT COMMENCED BY GSK, ITS AFFILIATES OR SUBLICENSEES AND (C)
ANY MATERIAL BREACH OF ANY REPRESENTATIONS, WARRANTIES OR COVENANTS BY GSK UNDER
THIS AGREEMENT; EXCEPT TO THE EXTENT SUCH THIRD PARTY CLAIMS FALL WITHIN THE
SCOPE OF THE INDEMNIFICATION OBLIGATIONS OF SEPRACOR SET FORTH IN SECTION 17.2,
BELOW, OR RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF A SEPRACOR
INDEMNITEE.


 


17.2.               INDEMNIFICATION OF GSK. SEPRACOR SHALL INDEMNIFY AND HOLD
HARMLESS EACH OF GSK, ITS AFFILIATES AND SUBLICENSEES, AND THE DIRECTORS,
OFFICERS AND EMPLOYEES OF GSK, ITS AFFILIATES AND SUBLICENSEES, AND THE
SUCCESSORS AND ASSIGNS OF ANY OF THE FOREGOING (THE “GSK INDEMNITEES”), FROM AND
AGAINST ANY AND ALL LIABILITIES FROM ANY THIRD PARTY CLAIMS INCURRED BY ANY GSK
INDEMNITEE, ARISING FROM, OR OCCURRING AS A RESULT OF: (A) THE MANUFACTURING,
USE, MARKETING, DISTRIBUTION, OFFER FOR SALE OR SALE OF THE PRODUCT BY SEPRACOR,
AN AFFILIATE OR ITS LICENSEE, INCLUDING ANY PRODUCTS LIABILITY CLAIM (SUBJECT TO
AND SHARED IN ACCORDANCE WITH THE MECHANISM SET FORTH IN SECTION 17.5, BELOW);
(B) THE DEVELOPMENT OF THE PRODUCT BY SEPRACOR (BUT ONLY WHERE NOT PERFORMED
UNDER GSK’S DIRECTION); (C) THE USE OF THE PRODUCT TRADEMARKS BY GSK IN THE GSK
TERRITORY IN ACCORDANCE WITH THIS AGREEMENT, AND (D) ANY MATERIAL BREACH OF ANY
REPRESENTATIONS, WARRANTIES OR COVENANTS BY SEPRACOR UNDER THIS AGREEMENT,
EXCEPT TO THE EXTENT SUCH THIRD PARTY CLAIMS FALLS WITHIN THE SCOPE OF THE
INDEMNIFICATION OBLIGATIONS OF GSK SET FORTH IN SECTION 17.1, ABOVE, OR RESULT
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF AN GSK INDEMNITEE.


 


17.3.               PROCEDURE. EXCEPT WITH RESPECT TO THE PRODUCT LIABILITY
CLAIMS SUBJECT TO SECTION 17.5, BELOW, A PARTY THAT INTENDS TO CLAIM
INDEMNIFICATION UNDER THIS ARTICLE XVII (THE “INDEMNITEE”) SHALL PROMPTLY NOTIFY
THE OTHER PARTY (THE “INDEMNITOR”) IN WRITING OF ANY THIRD PARTY CLAIM, IN
RESPECT OF WHICH THE INDEMNITEE INTENDS TO CLAIM SUCH INDEMNIFICATION, AND THE
INDEMNITOR SHALL HAVE SOLE CONTROL OF THE DEFENSE AND/OR SETTLEMENT THEREOF. THE
INDEMNITY ARRANGEMENT IN THIS SECTION 17.1, 17.2 AND 17.3 SHALL NOT APPLY TO
AMOUNTS PAID IN SETTLEMENT OF ANY ACTION WITH RESPECT TO A THIRD PARTY CLAIM, IF
SUCH SETTLEMENT IS EFFECTED WITHOUT THE CONSENT OF THE INDEMNITOR, WHICH CONSENT
SHALL NOT BE WITHHELD OR DELAYED UNREASONABLY. THE FAILURE TO DELIVER WRITTEN
NOTICE TO THE INDEMNITOR WITHIN A REASONABLE TIME AFTER THE COMMENCEMENT OF ANY
ACTION WITH RESPECT TO A THIRD PARTY CLAIM SHALL ONLY RELIEVE THE INDEMNITOR OF
ITS INDEMNIFICATION OBLIGATIONS UNDER THIS ARTICLE XVII IF AND TO THE EXTENT THE
INDEMNITOR IS ACTUALLY PREJUDICED THEREBY. THE INDEMNITEE SHALL COOPERATE FULLY
WITH THE INDEMNITOR AND ITS LEGAL REPRESENTATIVES IN THE INVESTIGATION OF ANY
ACTION WITH RESPECT TO A THIRD PARTY CLAIM COVERED BY THIS INDEMNIFICATION.


 


17.4.               RECALLS.


 


(A)           VOLUNTARY AND MANDATORY RECALLS: DECISION-MAKING. TO THE EXTENT
THAT: (I) ANY REGULATORY AUTHORITY IN THE GSK TERRITORY ISSUES A DIRECTIVE OR
ORDER OR REQUESTS THAT THE

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


PRODUCT BE RECALLED OR WITHDRAWN; (II) A COURT OF COMPETENT JURISDICTION ORDERS
A RECALL OR WITHDRAWAL OF THE PRODUCT IN THE GSK TERRITORY OR (III) GSK, AFTER
CONSULTATION WITH SEPRACOR, DETERMINES THAT AN EVENT, INCIDENT OR CIRCUMSTANCE
HAS OCCURRED THAT MEANS THAT THE PRODUCT SHOULD BE RECALLED OR WITHDRAWN
VOLUNTARILY IN THE GSK TERRITORY, THE PARTIES SHALL RECALL OR WITHDRAW THE
PRODUCT AS SET FORTH IN THIS SECTION 17.4. AS BETWEEN THE PARTIES, GSK SHALL
CONTROL AND COORDINATE ALL ACTIVITIES THAT GSK DEEMS REASONABLY NECESSARY IN
CONNECTION WITH SUCH RECALL OR WITHDRAWAL OF THE PRODUCT IN THE GSK TERRITORY,
INCLUDING MAKING ALL CONTACT WITH RELEVANT REGULATORY AUTHORITIES; PROVIDED,
HOWEVER, THAT GSK SHALL NOT TAKE ANY ACTION WITH RESPECT TO ANY SUCH RECALL
WITHOUT FIRST NOTIFYING SEPRACOR IN WRITING, AND TO THE EXTENT PRACTICAL,
CONSULTING IN GOOD FAITH WITH SEPRACOR. GSK SHALL CONSIDER IN GOOD FAITH ANY
COMMENTS OF SEPRACOR IN CONNECTION WITH ANY ASPECT OF THE MANAGEMENT OF ANY SUCH
RECALL. FOR CLARITY, ALL MATTERS RELATING TO A WITHDRAWAL OR RECALL OF THE
PRODUCT IN THE SEPRACOR TERRITORY SHALL BE DETERMINED, CONTROLLED AND
COORDINATED SOLELY BY SEPRACOR.


 


(B)           COSTS OF RECALL. ALL ACTUAL DIRECT AND DOCUMENTED OUT-OF-POCKET
EXPENSES FOR THE EXECUTION OF ANY RECALL OR WITHDRAWAL OF THE PRODUCT (INCLUDING
THE COST OF ANY INVESTIGATION LEADING TO THE DECISION TO RECALL) (“RECALL
COSTS”) PURSUANT TO SECTION 17.4(A), ABOVE, SHALL INITIALLY BE SHARED EQUALLY
BETWEEN THE PARTIES; PROVIDED THAT, IN EACH CASE, RESPONSIBILITY FOR THE RECALL
COSTS SHALL BE SUBJECT TO THE FINAL ALLOCATION BETWEEN THE PARTIES AS SET OUT IN
PARAGRAPHS (I) TO (III) BELOW. FOR CLARITY, RECALL COSTS DO NOT INCLUDE ANY LOST
OR REFUNDED SALES. IN THE EVENT THAT IT IS FINALLY DETERMINED, OR AGREED BETWEEN
THE PARTIES, THAT SUCH RECALL OR WITHDRAWAL IS CAUSED BY:


 

(I)            BREACH OF SEPRACOR’S REPRESENTATIONS, WARRANTIES OR COVENANTS AS
SET FORTH IN THIS AGREEMENT, INCLUDING FAILURE TO SUPPLY BULK TABLETS CONFORMING
TO THE STANDARDS SET FORTH IN THE SUPPLY AGREEMENT OR QUALITY AGREEMENT, OR THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SEPRACOR OR SEPRACOR’S FAILURE TO
COMPLY WITH APPLICABLE LAWS AND REGULATIONS INCLUDING CGMP (TO BE DEFINED IN THE
QUALITY AGREEMENT) (COLLECTIVELY, THE “FAULT OF SEPRACOR”), SEPRACOR SHALL BE
RESPONSIBLE FOR ALL RECALL COSTS;

 

(II)           FAILURE OF GSK, OR ITS AFFILIATES OR SUBLICENSEES, TO HANDLE,
STORE, PACKAGE, TRANSPORT, DISTRIBUTE OR USE THE BULK TABLETS SUPPLIED BY
SEPRACOR OR PRODUCT IN ACCORDANCE WITH APPLICABLE LAWS AND REGULATIONS OR THE
TERMS OF THE APPLICABLE MARKETING APPROVAL, THE SUPPLY AGREEMENT, THE QUALITY
AGREEMENT OR THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF GSK, ITS AFFILIATES
OR SUBLICENSEES, (COLLECTIVELY, “FAULT OF GSK”), GSK SHALL BE RESPONSIBLE FOR
ALL RECALL COSTS; AND

 

(III)          IN ALL OTHER CASES, THE RECALL COSTS SHALL BE BORNE EQUALLY BY
SEPRACOR AND GSK.

 


17.5.        PRODUCT LIABILITY CLAIMS.


 


(A)           NOTIFICATION TO THE OTHER. EACH PARTY SHALL NOTIFY THE OTHER PARTY
AS PROMPTLY AS PRACTICABLE IF ANY THIRD PARTY CLAIM IS COMMENCED OR THREATENED
AGAINST SUCH PARTY ALLEGING PRODUCT LIABILITY, PRODUCT DEFECT, DESIGN, PACKAGING
OR LABELING DEFECT, FAILURE TO WARN

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


OR ANY SIMILAR ACTION RELATING TO THE USE OR SAFETY OF THE PRODUCT SOLD BY OR
UNDER AUTHORITY OF GSK IN THE GSK TERRITORY (THE “PRODUCT LIABILITY CLAIM”).


 


(B)           COOPERATION, COUNSEL AND CONTROL. EACH PARTY SHALL COOPERATE WITH
THE OTHER PARTY IN CONNECTION WITH ANY SUCH PRODUCT LIABILITY CLAIM THAT IS
COMMENCED OR THREATENED AGAINST THE OTHER PARTY. IF A PRODUCT LIABILITY CLAIM IS
ASSERTED AGAINST BOTH PARTIES, EACH PARTY WILL HAVE THE RIGHT TO DESIGNATE
COUNSEL TO DEFEND ITSELF IN THE PRODUCT LIABILITY CLAIM. IF A PRODUCT LIABILITY
CLAIM IS BROUGHT AGAINST ONE PARTY BUT NOT THE OTHER PARTY, THE NAMED PARTY
SHALL CONTROL THE DEFENSE AND/OR SETTLEMENT THEREOF AT ITS OWN EXPENSE WITH
COUNSEL OF ITS CHOICE, SUBJECT TO THIS SECTION 17.5. IN SUCH CASE, THE OTHER
PARTY MAY PARTICIPATE IN THE DEFENSE AND/OR SETTLEMENT THEREOF AT ITS OWN
EXPENSE WITH COUNSEL OF ITS CHOICE. IN ANY EVENT, THE PARTY THAT IS SUBJECT TO A
PRODUCT LIABILITY CLAIM (IF NOT ASSERTED AGAINST BOTH PARTIES) AGREES TO KEEP
THE OTHER PARTY HERETO INFORMED OF ALL MATERIAL DEVELOPMENTS IN CONNECTION WITH
ANY SUCH PRODUCT LIABILITY CLAIM.


 


(C)           SETTLEMENT, ADMISSIONS AND ASSERTING POSITIONS. NEITHER PARTY
SHALL SETTLE ANY PRODUCT LIABILITY CLAIM, OR MAKE ANY ADMISSIONS OR ASSERT ANY
POSITION IN SUCH PRODUCT LIABILITY CLAIM, IN A MANNER THAT WOULD ADVERSELY
AFFECT THE OTHER PARTY, THE PRODUCT OR THE DEVELOPMENT, MANUFACTURE, USE OR SALE
THEREOF WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, WHICH SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.


 


(D)           BEARING THE LIABILITIES. TO THE EXTENT A PRODUCT LIABILITY CLAIM
IS CAUSED BY: (I) THE FAULT OF SEPRACOR, SEPRACOR SHALL BEAR ALL LIABILITIES
FROM SUCH PRODUCT LIABILITY CLAIM TO THE EXTENT OF ITS FAULT; (II) THE FAULT OF
GSK, GSK SHALL BEAR ALL LIABILITIES FROM SUCH A PRODUCT LIABILITY CLAIM TO THE
EXTENT OF ITS FAULT OR (III) CIRCUMSTANCES OTHER THAN THOSE DESCRIBED IN
SUB-SECTION (I) OR (II), ABOVE, THE PARTIES SHALL SHARE EQUALLY THE LIABILITIES
FROM SUCH PRODUCT LIABILITY CLAIM.


 

ARTICLE XVIII.

DISPUTE RESOLUTION

 


18.1.               DISPUTE RESOLUTION PROCESS. THE PARTIES RECOGNIZE THAT
DISPUTES AS TO CERTAIN MATTERS MAY FROM TIME TO TIME ARISE DURING THE TERM OF
THIS AGREEMENT THAT RELATE TO A PARTY’S RIGHTS AND/OR OBLIGATIONS HEREUNDER. IF
THE PARTIES CANNOT RESOLVE ANY SUCH DISPUTE WITHIN THIRTY (30) DAYS AFTER
WRITTEN NOTICE OF A DISPUTE FROM ONE PARTY TO ANOTHER, ANY PARTY MAY, BY WRITTEN
NOTICE TO THE OTHER PARTY, HAVE SUCH DISPUTE REFERRED TO THE SENIOR EXECUTIVES.
THE SENIOR EXECUTIVES SHALL NEGOTIATE IN GOOD FAITH TO RESOLVE THE DISPUTE
WITHIN THIRTY (30) DAYS. DURING SUCH PERIOD OF NEGOTIATIONS, ANY APPLICABLE TIME
PERIODS UNDER THIS AGREEMENT SHALL BE TOLLED. IF THE SENIOR EXECUTIVES ARE
UNABLE TO RESOLVE THE DISPUTE WITHIN SUCH TIME PERIOD, EITHER PARTY MAY PURSUE
ANY REMEDY AVAILABLE TO SUCH PARTY AT LAW OR IN EQUITY, SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND THE OTHER AGREEMENTS EXPRESSLY CONTEMPLATED
HEREUNDER.


 


18.2.               GOVERNING LAW; LITIGATION; EXCLUSIVE VENUE. THIS AGREEMENT
AND ALL QUESTIONS REGARDING ITS EXISTENCE, VALIDITY, INTERPRETATION, BREACH OR
PERFORMANCE OF THIS

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, UNITED STATES, WITHOUT REFERENCE TO ITS
CONFLICTS OF LAW PRINCIPLES. IF ANY DISPUTE CANNOT BE RESOLVED BY, AND SUBJECT
TO THE EXHAUSTION OF THE PROCEDURE SET OUT IN SECTION 18.1, ABOVE, ANY DISPUTE
SHALL BE FINALLY SETTLED BY LITIGATION BROUGHT SOLELY IN A UNITED STATES FEDERAL
COURT OF COMPETENT JURISDICTION (OR STATE COURT IF NO FEDERAL COURT HAS
JURISDICTION) LOCATED IN THE STATE OF NEW YORK, UNITED STATES, AND THE PARTIES
HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS.


 

ARTICLE XIX.

GENERAL PROVISIONS

 


19.1.               INTERVENING EVENTS. IF THE PERFORMANCE OF ANY PART OF THIS
AGREEMENT BY EITHER PARTY IS PREVENTED, RESTRICTED, INTERFERED WITH OR DELAYED
BY ANY REASON OR CAUSE BEYOND THE REASONABLE CONTROL OF SUCH PARTY (INCLUDING:
FIRE, FLOOD, EMBARGO, POWER SHORTAGE OR FAILURE, ACTS OF WAR, INSURRECTION,
RIOT, TERRORISM, STRIKE, LOCKOUT OR OTHER LABOR DISTURBANCE, ACTS OF GOD OR ANY
ACTS, OMISSIONS OR DELAYS IN ACTING OF THE OTHER PARTY) (AN “INTERVENING
EVENT”), THE PARTY SO AFFECTED SHALL, UPON GIVING WRITTEN NOTICE TO THE OTHER
PARTY, BE EXCUSED FROM SUCH PERFORMANCE TO THE EXTENT OF SUCH INTERVENING EVENT,
PROVIDED THAT THE AFFECTED PARTY SHALL USE ITS SUBSTANTIAL EFFORTS TO AVOID OR
REMOVE SUCH CAUSES OF NON-PERFORMANCE AND SHALL CONTINUE PERFORMANCE WITH THE
UTMOST DISPATCH WHENEVER SUCH CAUSES ARE REMOVED.


 


(A)           NOTIFICATION OF THE OTHER. IF EITHER PARTY BECOMES AWARE THAT SUCH
AN INTERVENING EVENT HAS OCCURRED, IS IMMINENT OR LIKELY, IT WILL IMMEDIATELY
NOTIFY THE OTHER;


 


(B)           EFFORTS TO OVERCOME. THE PARTY WHICH IS SUBJECT TO SUCH
INTERVENING EVENT SHALL EXERT ALL REASONABLE EFFORTS TO OVERCOME IT;


 


(C)           KEEPING THE OTHER INFORMED. SUCH PARTY WILL KEEP THE OTHER
INFORMED AS TO THE PROGRESS OF OVERCOMING IT; AND


 


19.2.               WAIVER OF BREACH. THE FAILURE OF EITHER PARTY AT ANY TIME OR
TIMES TO REQUIRE PERFORMANCE OF ANY PROVISION OF THIS AGREEMENT SHALL IN NO
MANNER AFFECT ITS RIGHTS AT A LATER TIME TO ENFORCE SUCH RIGHTS. NO WAIVER BY
EITHER PARTY OF ANY CONDITION OR TERM IN ANY ONE OR MORE INSTANCES SHALL BE
CONSTRUED AS A FURTHER OR CONTINUING WAIVER OF SUCH CONDITION OR TERM OR OF
ANOTHER CONDITION OR TERM.


 


19.3.               PERFORMANCE BY AFFILIATES. TO THE EXTENT THAT THIS AGREEMENT
IMPOSES OBLIGATIONS ON AFFILIATES OF A PARTY, SUCH PARTY AGREES TO CAUSE ITS
AFFILIATES TO PERFORM SUCH OBLIGATION. EITHER PARTY MAY USE ONE OR MORE OF ITS
AFFILIATES TO PERFORM ITS OBLIGATION HEREUNDER, PROVIDED THAT THE PARTIES WILL
REMAIN LIABLE HEREUNDER FOR THE PROMPT PAYMENT AND PERFORMANCE OF ALL THEIR
RESPECTIVE OBLIGATIONS HEREUNDER.


 


19.4.               PERFORMANCE BY SUBCONTRACTORS. EITHER PARTY MAY PERFORM ANY
OF ITS OBLIGATIONS OR EXERCISE ANY OF ITS RIGHTS UNDER THIS AGREEMENT THROUGH
SUBCONTRACTORS. SUCH

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


PARTY SHALL ENSURE THAT ALL OF ITS SUBCONTRACTORS COMPLY WITH, AND PERFORM ITS
OBLIGATIONS IN ACCORDANCE WITH, THE TERMS OF THIS AGREEMENT; PROVIDED, HOWEVER,
THAT THE USE OF SUCH SUBCONTRACTORS BY SUCH PARTY SHALL NOT RELIEVE SUCH PARTY
OF ITS RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT.


 


19.5.               MODIFICATION. NO AMENDMENT OR MODIFICATION OF ANY PROVISION
OF THIS AGREEMENT SHALL BE EFFECTIVE UNLESS IN A PRIOR WRITING SIGNED BY BOTH
PARTIES HERETO. NO PROVISION OF THIS AGREEMENT SHALL BE VARIED, CONTRADICTED OR
EXPLAINED BY ANY ORAL AGREEMENT, COURSE OF DEALING OR PERFORMANCE OR ANY OTHER
MATTER NOT SET FORTH IN AN AGREEMENT IN WRITING AND SIGNED BY BOTH PARTIES
HERETO.


 


19.6.               SEVERABILITY. IN THE EVENT ANY PROVISION OF THIS AGREEMENT
SHOULD BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION, THE
PARTIES SHALL NEGOTIATE, IN GOOD FAITH AND ENTER INTO A VALID, LEGAL AND
ENFORCEABLE SUBSTITUTE PROVISION THAT MOST NEARLY REFLECTS THE ORIGINAL INTENT
OF THE PARTIES. ALL OTHER PROVISIONS OF THIS AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT IN SUCH JURISDICTION. SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY SHALL NOT AFFECT THE VALIDITY, LEGALITY OR ENFORCEABILITY OF
SUCH PROVISION IN ANY OTHER JURISDICTION.


 


19.7.               ENTIRE AGREEMENT. THIS AGREEMENT (INCLUDING THE EXHIBITS AND
SCHEDULES ATTACHED HERETO) AND THE SUPPLY AGREEMENT, PHARMACOVIGILANCE
AGREEMENT, AND QUALITY AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES AND CANCELS ALL
PREVIOUS EXPRESS OR IMPLIED AGREEMENTS AND UNDERSTANDINGS, NEGOTIATIONS,
WRITINGS AND COMMITMENTS, EITHER ORAL OR WRITTEN, IN RESPECT TO THE SUBJECT
MATTER HEREOF. EACH OF THE PARTIES ACKNOWLEDGES AND AGREES THAT IN ENTERING INTO
THIS AGREEMENT, AND THE DOCUMENTS REFERRED TO IN IT, IT DOES NOT RELY ON, AND
SHALL HAVE NO REMEDY IN RESPECT OF, ANY STATEMENT, REPRESENTATION, WARRANTY OR
UNDERSTANDING (WHETHER NEGLIGENTLY OR INNOCENTLY MADE) OF ANY PERSON (WHETHER
PARTY TO THIS AGREEMENT OR NOT) OTHER THAN AS EXPRESSLY SET OUT IN THIS
AGREEMENT. NOTHING IN THIS CLAUSE SHALL, HOWEVER, OPERATE TO LIMIT OR EXCLUDE
ANY LIABILITY FOR FRAUD.


 


19.8.               LANGUAGE. THE LANGUAGE OF THIS AGREEMENT AND ALL ACTIVITIES
TO BE PURSUED UNDER THIS AGREEMENT IS ENGLISH. ANY AND ALL DOCUMENTS PROFFERED
BY ONE PARTY TO THE OTHER IN FULFILLMENT OF ANY PROVISION OF THIS AGREEMENT
SHALL ONLY BE IN COMPLIANCE IF IN ENGLISH. ANY TRANSLATION OF THIS AGREEMENT IN
ANOTHER LANGUAGE SHALL BE DEEMED FOR CONVENIENCE ONLY AND SHALL NEVER PREVAIL
OVER THE ORIGINAL ENGLISH VERSION. THIS AGREEMENT IS ESTABLISHED IN THE ENGLISH
LANGUAGE.


 


19.9.               NOTICES. UNLESS OTHERWISE AGREED BY THE PARTIES IN WRITING
OR SPECIFIED IN THIS AGREEMENT, ALL COMMUNICATIONS BETWEEN THE PARTIES RELATING
TO, AND ALL WRITTEN DOCUMENTATION TO BE PREPARED AND PROVIDED UNDER, THIS
AGREEMENT SHALL BE IN THE ENGLISH LANGUAGE. ANY NOTICE REQUIRED OR PERMITTED
UNDER THIS AGREEMENT SHALL BE IN WRITING IN THE ENGLISH LANGUAGE, DELIVERED
PERSONALLY, SENT BY FACSIMILE (AND PROMPTLY CONFIRMED BY PERSONAL DELIVERY,
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT COURIER), SENT BY
INTERNATIONALLY-RECOGNIZED COURIER OR SENT BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID TO THE FOLLOWING ADDRESSES OF THE

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


PARTIES (OR SUCH OTHER ADDRESS FOR A PARTY AS MAY BE AT ANY TIME THEREAFTER
SPECIFIED BY LIKE NOTICE):


 

To Sepracor:

 

To GSK:

 

 

 

Sepracor Inc.

 

Glaxo Group Limited

84 Waterford Drive

 

Glaxo Wellcome House

Marlborough, MA 01752-7010

 

Berkeley Avenue

USA

 

Greenford

Telephone:

+ 1- 508-481- 6700

 

Middlesex

Facsimile:

+ 1-508-357-7492

 

UB6 0NN

Attention:

Adrian Adams

 

UK

 

President & CEO

 

Facsimile: + 44-20-8047- 6905

 

 

Attention: Company Secretary

 

 

 

with a copy to:

 

with a copy to:

 

 

 

Sepracor Inc.

 

GlaxoSmithKline

84 Waterford Drive

 

980 Great West Road

Marlborough, MA 01752-7010

 

Brentford

USA

 

Middlesex

Telephone: + 1- 508-481- 6700

 

TW8 9GS, UK.

Facsimile: + 1-508-357- 7506

 

Facsimile: + 44-20-8047- 6897

Attention:       Andrew I. Koven

 

Attention: Legal Operations,

Executive Vice President, General

 

Business Development

Counsel and Corporate Secretary

 

Transactions

 

Any such notice shall be deemed to have been given: (a) when delivered if
personally delivered; (b) on the next Business Day after dispatch if sent by
facsimile or by internationally-recognized overnight courier; and/or (c) on the
fifth (5th) Business Day following the date of mailing if sent by mail or other
internationally-recognized courier. Notices hereunder will not be deemed
sufficient if provided only between or among each Party’s representatives on the
JSC.

 


19.10.             ASSIGNMENT. THIS AGREEMENT SHALL NOT BE ASSIGNABLE OR
OTHERWISE TRANSFERRED, NOR MAY ANY RIGHT OR OBLIGATIONS HEREUNDER BE ASSIGNED OR
TRANSFERRED, BY EITHER PARTY TO ANY THIRD PARTY WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY; EXCEPT EITHER PARTY MAY ASSIGN THIS AGREEMENT
WITHOUT THE CONSENT OF THE OTHER PARTY TO AN ENTITY THAT ACQUIRES ALL OR A
SUBSTANTIAL PART OF THE BUSINESS OR ASSETS OF THE ASSIGNING PARTY, WHETHER BY
MERGER, ACQUISITION OR OTHERWISE, PROVIDED THAT THE ACQUIRING PARTY ASSUMES THIS
AGREEMENT IN WRITING OR BY OPERATION OF LAW. IN ADDITION, EITHER PARTY SHALL
HAVE THE RIGHT TO ASSIGN THIS AGREEMENT TO AN AFFILIATE UPON WRITTEN NOTICE TO
THE NON-ASSIGNING PARTY; PROVIDED, HOWEVER, THE ASSIGNING PARTY HEREBY
GUARANTEES THE PERFORMANCE OF THIS AGREEMENT BY SUCH AFFILIATE. SUBJECT TO THE
FOREGOING, THIS

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


AGREEMENT SHALL INURE TO THE BENEFIT OF EACH PARTY, ITS SUCCESSORS AND PERMITTED
ASSIGNS. ANY ASSIGNMENT OF THIS AGREEMENT IN CONTRAVENTION OF THIS SECTION 19.10
SHALL BE NULL AND VOID.


 


19.11.             NO PARTNERSHIP OR JOINT VENTURE. NOTHING IN THIS AGREEMENT OR
ANY ACTION WHICH MAY BE TAKEN PURSUANT TO ITS TERMS IS INTENDED, OR SHALL BE
DEEMED, TO ESTABLISH A JOINT VENTURE OR PARTNERSHIP BETWEEN GSK AND SEPRACOR.
NEITHER PARTY TO THIS AGREEMENT SHALL HAVE ANY EXPRESS OR IMPLIED RIGHT OR
AUTHORITY TO ASSUME OR CREATE ANY OBLIGATIONS ON BEHALF OF, OR IN THE NAME OF,
THE OTHER PARTY, OR TO BIND THE OTHER PARTY TO ANY CONTRACT, AGREEMENT OR
UNDERTAKING WITH ANY THIRD PARTY.


 


19.12.             INTERPRETATION. THE CAPTIONS TO THE SEVERAL ARTICLES AND
SECTIONS OF THIS AGREEMENT ARE NOT A PART OF THIS AGREEMENT BUT ARE INCLUDED FOR
CONVENIENCE OF REFERENCE AND SHALL NOT AFFECT ITS MEANING OR INTERPRETATION. IN
THIS AGREEMENT: (A) THE WORD “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE
PHRASE “WITHOUT LIMITATION” OR LIKE EXPRESSION; (B) THE SINGULAR SHALL INCLUDE
THE PLURAL AND VICE VERSA; AND (C) MASCULINE, FEMININE AND NEUTER PRONOUNS AND
EXPRESSIONS SHALL BE INTERCHANGEABLE. EACH ACCOUNTING TERM USED HEREIN THAT IS
NOT SPECIFICALLY DEFINED HEREIN SHALL HAVE THE MEANING GIVEN TO IT UNDER
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE INTERNATIONAL FINANCIAL
REPORTING STANDARDS CONSISTENTLY APPLIED, BUT ONLY TO THE EXTENT CONSISTENT WITH
ITS USAGE AND THE OTHER DEFINITIONS IN THIS AGREEMENT.


 


19.13.             COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

ARTICLE XX.

COMPLIANCE WITH LAW

 


20.1.               EXPORT LAWS. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, ALL OBLIGATIONS OF SEPRACOR AND GSK ARE SUBJECT TO PRIOR
COMPLIANCE WITH EXPORT AND IMPORT REGULATIONS AND SUCH OTHER LAWS AND
REGULATIONS IN EFFECT IN SUCH JURISDICTIONS OR ANY OTHER RELEVANT COUNTRY AS MAY
BE APPLICABLE, AND TO OBTAINING ALL NECESSARY APPROVALS REQUIRED BY THE
APPLICABLE AGENCIES OF THE GOVERNMENTS OF ANY RELEVANT COUNTRIES. SEPRACOR AND
GSK SHALL COOPERATE WITH EACH OTHER AND SHALL PROVIDE ASSISTANCE TO THE OTHER AS
REASONABLY NECESSARY TO OBTAIN ANY REQUIRED APPROVALS.


 


20.2.               SECURITIES LAWS. EACH OF THE PARTIES ACKNOWLEDGES THAT IT IS
AWARE THAT THE SECURITIES LAWS OF THE UNITED STATES AND THE SECURITIES LAWS OF
OTHER COUNTRIES PROHIBIT ANY PERSON WHO HAS MATERIAL NON-PUBLIC INFORMATION
ABOUT A PUBLICLY LISTED COMPANY FROM PURCHASING OR SELLING SECURITIES OF SUCH
COMPANY OR FROM COMMUNICATING SUCH INFORMATION TO ANY PERSON UNDER CIRCUMSTANCES
IN WHICH IT IS REASONABLY FORESEEABLE THAT SUCH PERSON IS LIKELY TO PURCHASE OR
SELL SUCH SECURITIES. EACH PARTY AGREES TO COMPLY WITH SUCH SECURITIES LAWS MAKE
ITS AFFILIATES,

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


SUBLICENSEES, EMPLOYEES AND AGENTS AWARE OF THE EXISTENCE OF SUCH SECURITIES
LAWS AND THEIR NEED TO COMPLY WITH SUCH LAWS.


 


20.3.               CERTAIN PAYMENTS. EACH OF THE PARTIES ACKNOWLEDGES THAT IT
IS AWARE THAT THE UNITED STATES AND OTHER COUNTRIES HAVE STRINGENT LAWS WHICH
PROHIBIT PERSONS DIRECTLY OR INDIRECTLY TO MAKE UNLAWFUL PAYMENTS TO, AND FOR
THE BENEFIT OF, GOVERNMENT OFFICIALS AND RELATED PARTIES TO SECURE APPROVALS OR
PERMISSION FOR THEIR ACTIVITIES. EACH PARTY AGREES THAT IT WILL MAKE NO SUCH
PROHIBITED PAYMENTS, IT WILL NOT INDIRECTLY MAKE OR HAVE MADE SUCH PAYMENTS AND
IT WILL MAKE ITS AFFILIATES, EMPLOYEES AND AGENTS AWARE OF THE EXISTENCE OF SUCH
LAWS AND THEIR NEED TO COMPLY WITH SUCH LAWS.


 


20.4.               CONDUCT OF ACTIVITIES. AS TO ALL MATTERS CONTAINED IN THIS
AGREEMENT, EACH PARTY SHALL CONDUCT THE ACTIVITIES ALLOCATED TO IT IN COMPLIANCE
IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS, RULES AND REGULATIONS AND IN
ACCORDANCE WITH GOOD SCIENTIFIC, CLINICAL AND MANUFACTURING PRACTICES,
APPLICABLE UNDER THE LAWS AND REGULATIONS OF THE COUNTRY IN WHICH SUCH
ACTIVITIES ARE CONDUCTED.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

IN WITNESS WHEREOF, Sepracor Inc. and Glaxo Group Limited, have executed this
Development, License and Commercialization Agreement as of the Effective Date.

 

Sepracor Inc.

 

 

BY:

/s/ Adrian Adams

 

Date:

9/10/07

 

 

 

 

 

NAME: Mr. Adrian Adams

 

 

 

 

 

TITLE: President & CEO

 

 

 

 

 

 

 

Glaxo Group Limited

 

 

 

 

 

BY:

/s/ Paul Williamson

 

Date:

 

 

 

 

 

 

NAME: Paul Williamson on behalf of

 

 

 

 

 

Edinburgh Pharmaceutical Industries Limited

 

 

 

 

 

TITLE: Corporate Director

 

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

Schedules and Exhibits

 

Schedules

 

 

 

 

 

Schedule 1.39

 

Trademarks

Part A:

Product Trademarks

Part B:

Other Trademarks

Schedule 1.44

 

Sepracor Patents

Schedule 1.50

 

FDA-approved label

Schedule 7.3(c)

 

Hypothetical Royalty Calculation

Schedule 7.3(e)

 

Hypothetical Calculation of Cost of Bulk Tablets and Net Sales

Schedule 10.2

 

Heads of Terms for Supply Agreement

Schedule 16.2(g)

 

Threatened and Pending Litigation in GSK Territory

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

SCHEDULE 1.39

 

TRADEMARKS

 

Part A: Product Trademarks

 

Jurisdiction

 

Trademark

 

Status

 

App. No.

 

Filing Date

 

Reg. No.

 

Reg. Date

Brazil

 

LUNIVIA

 

Published

 

825757444

 

11-Aug-2003

 

 

 

 

Chile

 

LUNIVIA

 

Registered

 

617060

 

08-Aug-2003

 

787236

 

15-May-2007

China

 

LUNIVIA

 

Registered

 

3516600

 

07-Apr-2003

 

3516600

 

07-Feb-2005

Colombia

 

LUNIVIA

 

Registered

 

 

 

 

 

296477

 

27-Apr-2004

European Community

 

LUNIVIA

 

Registered

 

3077088

 

10-Mar-2003

 

3077088

 

23-Nov-2004

Hong Kong

 

LUNIVIA

 

Registered

 

300003040

 

07-Apr-2003

 

300003040

 

06-Oct-2003

Indonesia

 

LUNIVIA

 

Registered

 

 

 

07-Apr-2003

 

IDM000029089

 

04-Feb-2005

Peru

 

LUNIVIA

 

Registered

 

 

 

 

 

93025

 

12-Nov-2003

Belarus

 

LUNIVIA

 

Pending

 

20070930

 

16-Mar-2007

 

 

 

 

United Kingdom

 

LUNIVIA

 

Published

 

2449182

 

12-Mar-2007

 

 

 

 

Ireland

 

LUNIVIA

 

Published

 

235997

 

12-Mar-2007

 

 

 

 

Russia

 

LUNIVIA

 

Pending

 

708067

 

14-Mar-2007

 

 

 

 

Korea

 

LUNIVIA

 

Pending

 

25997

 

14-May-2007

 

 

 

 

Venezuela

 

LUNIVIA

 

Registered

 

11085

 

11-Nov-2005

 

P264537

 

11-Nov-2005

Switzerland

 

LUNIVIA

 

Registered

 

01636

 

18-Mar-2003

 

510653

 

22-May-2003

Taiwan

 

LUNIVIA

 

Registered

 

92017207

 

10-Apr-2003

 

1074103

 

01-Nov-2003

Thailand

 

LUNIVIA

 

Registered

 

515824

 

01-Aug-2002

 

KOR2215802

 

10-Apr-2003

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

SCHEDULE 1.39

 

TRADEMARKS

 

Part B: Other Trademarks

 

None

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

SCHEDULE 1.44

 

SEPRACOR  PATENTS

 

COUNTRY

 

PATENT NO.

 

FILING DATE

Argentina

 

248024

 

16 Jan. 1992

Australia

 

671797

 

16 Jan. 1992

Austria

 

121089

 

16 Jan. 1992

Bangladesh

 

1002434

 

15 Jan. 1992

Belarus

 

1854

 

16 Jan. 1992

Belgium

 

EP609210 B1

 

16 Jan. 1992

Czech Republic

 

281011

 

16 Jan. 1992

Denmark

 

EP609210 B1

 

16 Jan. 1992

Finland

 

100331

 

16 Jan. 1992

France

 

EP609210 B1

 

16 Jan. 1992

Germany

 

EP609210 B1

 

16 Jan. 1992

Great Britain

 

EP609210 B1

 

16 Jan. 1992

Greece

 

EP609210 B1

 

16 Jan. 1992

Hungary

 

218928

 

16 Jan. 1992

Ireland

 

66110

 

16 Jan. 1992

Israel

 

100677

 

16 Jan. 1992

Italy

 

EP609210 B1

 

16 Jan. 1992

Luxembourg

 

EP609210 B1

 

16 Jan. 1992

Morocco

 

22392

 

15 Jan. 1992

Netherlands

 

EP609210 B1

 

16 Jan. 1992

New Zealand

 

241313

 

16 Jan. 1992

Nigeria

 

11252

 

16 Jan. 1992

Norway

 

EP609210 B1

 

16 Jan. 1992

Pakistan

 

132928

 

16 Jan. 1992

Philippines

 

30982

 

16 Jan. 1992

Poland

 

166976

 

16 Jan. 1992

Portugal

 

EP609210 B1

 

16 Jan. 1992

Russia

 

2110519

 

16 Jan. 1992

Serbia

 

48878

 

17 Jan. 1992

Slovakia

 

279060

 

16 Jan. 1992

South Africa

 

92302

 

15 Jan. 1992

Spain

 

2071486

 

16 Jan. 1992

Sweden

 

EP609210 B1

 

16 Jan. 1992

Switzerland

 

EP609210 B1

 

16 Jan. 1992

Tunisia

 

16531

 

17 Jan. 1992

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

SCHEDULE 1.50

 

FDA-APPROVED LABEL

 

(Attached)

 

--------------------------------------------------------------------------------


 

Rx only

 

C-IV

 

LUNESTA® (eszopiclone) TABLETS

1 mg, 2 mg, 3 mg

 

PRESCRIBING INFORMATION

 

DESCRIPTION:

 

LUNESTA (eszopiclone) is a nonbenzodiazepine hypnotic agent that is a
pyrrolopyrazine derivative of the cyclopyrrolone class. The chemical name of
eszopiclone is
(+)-(5S)-6-(5-chloropyridin-2-yl)-7-oxo-6,7-dihydro-5H-pyrrolo[3,4-b]
pyrazin-5-yl 4-methylpiperazine-1-carboxylate. Its molecular weight is 388.81,
and its empirical formula is C17H17ClN6O3. Eszopiclone has a single chiral
center with an (S)-configuration. It has the following chemical structure:

 

[g257002ka07i001.gif]

 

Eszopiclone is a white to light-yellow crystalline solid. Eszopiclone is very
slightly soluble in water, slightly soluble in ethanol, and soluble in phosphate
buffer (pH 3.2).

 

Eszopiclone is formulated as film-coated tablets for oral administration.
LUNESTA tablets contain 1 mg, 2 mg, or 3 mg eszopiclone and the following
inactive ingredients:  calcium phosphate, colloidal silicon dioxide,
croscarmellose sodium, hypromellose, lactose, magnesium stearate,
microcrystalline cellulose, polyethylene glycol, titanium dioxide, and
triacetin. In addition, both the 1 mg and 3 mg tablets contain FD&C Blue #2.

 


CLINICAL PHARMACOLOGY:

 


PHARMACODYNAMICS


 

The precise mechanism of action of eszopiclone as a hypnotic is unknown, but its
effect is believed to result from its interaction with GABA-receptor complexes
at binding domains located close to or allosterically coupled to benzodiazepine
receptors. Eszopiclone is a nonbenzodiazepine hypnotic that is a pyrrolopyrazine
derivative of the cyclopyrrolone class with a chemical structure unrelated to
pyrazolopyrimidines, imidazopyridines, benzodiazepines, barbiturates, or other
drugs with known hypnotic properties.

 

1

--------------------------------------------------------------------------------


 


PHARMACOKINETICS


 

The pharmacokinetics of eszopiclone have been investigated in healthy subjects
(adult and elderly) and in patients with hepatic disease or renal disease. In
healthy subjects, the pharmacokinetic profile was examined after single doses of
up to 7.5 mg and after once-daily administration of 1, 3, and 6 mg for 7 days.
Eszopiclone is rapidly absorbed, with a time to peak concentration (tmax) of
approximately 1 hour and a terminal-phase elimination half-life (t1/2) of
approximately 6 hours. In healthy adults, LUNESTA does not accumulate with
once-daily administration, and its exposure is dose-proportional over the range
of 1 to 6 mg.

 


ABSORPTION AND DISTRIBUTION


 

Eszopiclone is rapidly absorbed following oral administration. Peak plasma
concentrations are achieved within approximately 1 hour after oral
administration. Eszopiclone is weakly bound to plasma protein (52-59%). The
large free fraction suggests that eszopiclone disposition should not be affected
by drug-drug interactions caused by protein binding. The blood-to-plasma ratio
for eszopiclone is less than one, indicating no selective uptake by red blood
cells.

 


METABOLISM


 

Following oral administration, eszopiclone is extensively metabolized by
oxidation and demethylation. The primary plasma metabolites are
(S)-zopiclone-N-oxide and (S)-N-desmethyl zopiclone; the latter compound binds
to GABA receptors with substantially lower potency than eszopiclone, and the
former compound shows no significant binding to this receptor. In vitro studies
have shown that CYP3A4 and CYP2E1 enzymes are involved in the metabolism of
eszopiclone. Eszopiclone did not show any inhibitory potential on CYP450 1A2,
2A6, 2C9, 2C19, 2D6, 2E1, and 3A4 in cryopreserved human hepatocytes.

 


ELIMINATION


 

After oral administration, eszopiclone is eliminated with a mean t1/2 of
approximately 6 hours. Up to 75% of an oral dose of racemic zopiclone is
excreted in the urine, primarily as metabolites. A similar excretion profile
would be expected for eszopiclone, the S-isomer of racemic zopiclone. Less than
10% of the orally administered eszopiclone dose is excreted in the urine as
parent drug.

 


EFFECT OF FOOD


 

In healthy adults, administration of a 3 mg dose of eszopiclone after a high-fat
meal resulted in no change in AUC, a reduction in mean Cmax of 21%, and delayed
tmax by approximately 1 hour. The half-life remained unchanged, approximately 6
hours. The effects of LUNESTA on sleep onset may be reduced if it is taken with
or immediately after a high-fat/heavy meal.

 

2

--------------------------------------------------------------------------------


 


SPECIAL POPULATIONS


 


AGE


 

Compared with non-elderly adults, subjects 65 years and older had an increase of
41% in total exposure (AUC) and a slightly prolonged elimination of eszopiclone
(t1/2 approximately 9 hours). Cmax was unchanged. Therefore, in elderly patients
the starting dose of LUNESTA should be decreased to 1 mg and the dose should not
exceed 2 mg.

 


GENDER


 

The pharmacokinetics of eszopiclone in men and women are similar.

 


RACE


 

In an analysis of data on all subjects participating in Phase 1 studies of
eszopiclone, the pharmacokinetics for all races studied appeared similar.

 


HEPATIC IMPAIRMENT


 

Pharmacokinetics of a 2 mg eszopiclone dose were assessed in 16 healthy
volunteers and in 8 subjects with mild, moderate, and severe liver disease.
Exposure was increased 2-fold in severely impaired patients compared with the
healthy volunteers. Cmax and tmax were unchanged. The dose of LUNESTA should not
be increased above 2 mg in patients with severe hepatic impairment. No dose
adjustment is necessary for patients with mild-to-moderate hepatic impairment.
LUNESTA should be used with caution in patients with hepatic impairment. (See
Dosage AND Administration.)

 


RENAL IMPAIRMENT


 

The pharmacokinetics of eszopiclone were studied in 24 patients with mild,
moderate, or severe renal impairment. AUC and Cmax were similar in the patients
compared with demographically matched healthy control subjects. No dose
adjustment is necessary in patients with renal impairment, since less than 10%
of the orally administered eszopiclone dose is excreted in the urine as parent
drug.

 


DRUG INTERACTIONS


 

Eszopiclone is metabolized by CYP3A4 and CYP2E1 via demethylation and oxidation.
There were no pharmacokinetic or pharmacodynamic interactions between
eszopiclone and paroxetine, digoxin, or warfarin. When eszopiclone was
coadministered with olanzapine, no pharmacokinetic interaction was detected in
levels of eszopiclone or olanzapine, but a pharmacodynamic interaction was seen
on a measure of psychomotor function. Eszopiclone and lorazepam decreased each
other’s Cmax by 22%. Coadministration of eszopiclone 3 mg to subjects receiving
ketoconazole 400 mg, a potent inhibitor of CYP3A4, resulted in a 2.2-fold

 

3

--------------------------------------------------------------------------------


 

increase in exposure to eszopiclone. LUNESTA would not be expected to alter the
clearance of drugs metabolized by common CYP450 enzymes. (See PRECAUTIONS.)

 


CLINICAL TRIALS:


 

The effect of LUNESTA on reducing sleep latency and improving sleep maintenance
was established in studies with 2100 subjects (ages 18-86) with chronic and
transient insomnia in six placebo-controlled trials of up to 6 months’ duration.
Two of these trials were in elderly patients (n=523). Overall, at the
recommended adult dose (2-3 mg) and elderly dose (1-2 mg), LUNESTA significantly
decreased sleep latency and improved measures of sleep maintenance (objectively
measured as wake time after sleep onset [WASO] and subjectively measured as
total sleep time).

 


TRANSIENT INSOMNIA


 

Healthy adults were evaluated in a model of transient insomnia (n=436) in a
sleep laboratory in a double-blind, parallel-group, single-night trial comparing
two doses of eszopiclone and placebo. LUNESTA 3 mg was superior to placebo on
measures of sleep latency and sleep maintenance, including polysomnographic
(PSG) parameters of latency to persistent sleep (LPS) and WASO.

 


CHRONIC INSOMNIA (ADULTS AND ELDERLY)


 

The effectiveness of LUNESTA was established in five controlled studies in
chronic insomnia. Three controlled studies were in adult subjects, and two
controlled studies were in elderly subjects with chronic insomnia.

 


ADULTS


 

In the first study, adults with chronic insomnia (n=308) were evaluated in a
double-blind, parallel-group trial of 6 weeks’ duration comparing LUNESTA 2 mg
and 3 mg with placebo. Objective endpoints were measured for 4 weeks. Both 2 mg
and 3 mg were superior to placebo on LPS at 4 weeks. The 3 mg dose was superior
to placebo on WASO.

 

In the second study, adults with chronic insomnia (n=788) were evaluated using
subjective measures in a double-blind, parallel-group trial comparing the safety
and efficacy of LUNESTA 3 mg with placebo administered nightly for 6 months.
LUNESTA was superior to placebo on subjective measures of sleep latency, total
sleep time, and WASO.

 

In addition, a 6-period cross-over PSG study evaluating eszopiclone doses of 1
to 3 mg, each given over a 2-day period, demonstrated effectiveness of all doses
on LPS, and of 3 mg on WASO. In this trial, the response was dose-related.

 

4

--------------------------------------------------------------------------------


 


ELDERLY


 

Elderly subjects (ages 65-86) with chronic insomnia were evaluated in two
double-blind, parallel-group trials of 2 weeks’ duration. One study (n=231)
compared the effects of LUNESTA with placebo on subjective outcome measures, and
the other (n=292) on objective and subjective outcome measures. The first study
compared 1 mg and 2 mg of LUNESTA with placebo, while the second study compared
2 mg of LUNESTA with placebo. All doses were superior to placebo on measures of
sleep latency. In both studies, 2 mg of LUNESTA was superior to placebo on
measures of sleep maintenance.

 


STUDIES PERTINENT TO SAFETY CONCERNS FOR SEDATIVE/HYPNOTIC DRUGS


 


COGNITIVE, MEMORY, SEDATIVE, AND PSYCHOMOTOR EFFECTS


 

In two double-blind, placebo-controlled, single-dose cross-over studies of 12
patients each (one study in patients with insomnia; one in normal volunteers),
the effects of LUNESTA 2 and 3 mg were assessed on 20 measures of cognitive
function and memory at 9.5 and 12 hours after a nighttime dose. Although results
suggested that patients receiving LUNESTA 3 mg performed more poorly than
patients receiving placebo on a very small number of these measures at 9.5 hours
post-dose, no consistent pattern of abnormalities was seen.

 

In a 6-month double-blind, placebo-controlled trial of nightly administered
LUNESTA 3 mg, 8/593 subjects treated with LUNESTA 3 mg (1.3%) and 0/195 subjects
treated with placebo (0%) spontaneously reported memory impairment. The majority
of these events were mild in nature (5/8), and none were reported as severe.
Four of these events occurred within the first 7 days of treatment and did not
recur. The incidence of spontaneously reported confusion in this 6-month study
was 0.5% in both treatment arms. In a 6-week adult study of nightly administered
LUNESTA 2 mg or 3 mg or placebo, the spontaneous reporting rates for confusion
were 0%, 3.0%, and 0%, respectively, and for memory impairment were 1%, 1%, and
0%, respectively.

 

In a 2-week study of 264 elderly insomniacs randomized to either nightly LUNESTA
2 mg or placebo, spontaneous reporting rates of confusion and memory impairment
were 0% vs. 0.8% and 1.5% vs. 0%, respectively. In another 2-week study of 231
elderly insomniacs, the spontaneous reporting rates for the 1 mg, 2 mg, and
placebo groups for confusion were 0%, 2.5%, and 0%, respectively, and for memory
impairment were 1.4%, 0%, and 0%, respectively.

 

A study of normal subjects exposed to single fixed doses of LUNESTA from 1 to
7.5 mg using the DSST to assess sedation and psychomotor function at fixed times
after dosing (hourly up to 16 hours) found the expected sedation and reduction
in psychomotor function. This was maximal at 1 hour and present up to 4 hours,
but was no longer present by 5 hours.

 

In another study, patients with insomnia were given 2 or 3 mg doses of LUNESTA
nightly, with DSST assessed on the mornings following days 1, 15, and 29 of
treatment. While both the placebo and LUNESTA 3 mg groups showed an improvement
in DSST scores relative to baseline the following morning (presumably due to a
learning effect), the improvement in the

 

5

--------------------------------------------------------------------------------


 

placebo group was greater and reached statistical significance on night 1,
although not on nights 15 and 29. For the LUNESTA 2 mg group, DSST change scores
were not significantly different from placebo at any time point.

 


WITHDRAWAL-EMERGENT ANXIETY AND INSOMNIA


 

During nightly use for an extended period, pharmacodynamic tolerance or
adaptation has been observed with other hypnotics. If a drug has a short
elimination half-life, it is possible that a relative deficiency of the drug or
its active metabolites (i.e., in relationship to the receptor site) may occur at
some point in the interval between each night’s use. This is believed to be
responsible for two clinical findings reported to occur after several weeks of
nightly use of other rapidly eliminated hypnotics:  increased wakefulness during
the last quarter of the night and the appearance of increased signs of daytime
anxiety.

 

In a 6-month double-blind, placebo-controlled study of nightly administration of
LUNESTA 3 mg, rates of anxiety reported as an adverse event were 2.1% in the
placebo arm and 3.7% in the LUNESTA arm. In a 6-week adult study of nightly
administration, anxiety was reported as an adverse event in 0%, 2.9%, and 1.0%
of the placebo, 2 mg, and 3 mg treatment arms, respectively. In this study,
single-blind placebo was administered on nights 45 and 46, the first and second
days of withdrawal from study drug. New adverse events were recorded during the
withdrawal period, beginning with day 45, up to 14 days after discontinuation.
During this withdrawal period, 105 subjects previously taking nightly LUNESTA 3
mg for 44 nights spontaneously reported anxiety (1%), abnormal dreams (1.9%),
hyperesthesia (1%), and neurosis (1%), while none of 99 subjects previously
taking placebo reported any of these adverse events during the withdrawal
period.

 

Rebound insomnia, defined as a dose-dependent temporary worsening in sleep
parameters (latency, sleep efficiency, and number of awakenings) compared with
baseline following discontinuation of treatment, is observed with short- and
intermediate-acting hypnotics. Rebound insomnia following discontinuation of
LUNESTA relative to placebo and baseline was examined objectively in a 6-week
adult study on the first 2 nights of discontinuation (nights 45 and 46)
following 44 nights of active treatment with 2 mg or 3 mg. In the LUNESTA 2 mg
group, compared with baseline, there was a significant increase in WASO and a
decrease in sleep efficiency, both occurring only on the first night after
discontinuation of treatment. No changes from baseline were noted in the LUNESTA
3 mg group on the first night after discontinuation, and there was a significant
improvement in LPS and sleep efficiency compared with baseline following the
second night of discontinuation. Comparisons of changes from baseline between
LUNESTA and placebo were also performed. On the first night after
discontinuation of LUNESTA 2 mg, LPS and WASO were significantly increased and
sleep efficiency was reduced; there were no significant differences on the
second night. On the first night following discontinuation of LUNESTA 3 mg,
sleep efficiency was significantly reduced. No other differences from placebo
were noted in any other sleep parameter on either the first or second night
following discontinuation. For both doses, the discontinuation-emergent effect
was mild, had the characteristics of the return of the symptoms of chronic
insomnia, and appeared to resolve by the second night after LUNESTA
discontinuation.

 

6

--------------------------------------------------------------------------------


 


INDICATIONS AND USAGE:

 

LUNESTA is indicated for the treatment of insomnia. In controlled outpatient and
sleep laboratory studies, LUNESTA administered at bedtime decreased sleep
latency and improved sleep maintenance.

 

The clinical trials performed in support of efficacy were up to 6 months in
duration. The final formal assessments of sleep latency and maintenance were
performed at 4 weeks in the 6-week study, at the end of both 2-week studies and
at the end of the 6-month study.

 


CONTRAINDICATIONS:


 

None known.

 


WARNINGS:


 

Because sleep disturbances may be the presenting manifestation of a physical
and/or psychiatric disorder, symptomatic treatment of insomnia should be
initiated only after a careful evaluation of the patient. The failure of
insomnia to remit after 7 to 10 days of treatment may indicate the presence of a
primary psychiatric and/or medical illness that should be evaluated. Worsening
of insomnia or the emergence of new thinking or behavior abnormalities may be
the consequence of an unrecognized psychiatric or physical disorder. Such
findings have emerged during the course of treatment with sedative/hypnotic
drugs, including LUNESTA. Because some of the important adverse effects of
LUNESTA appear to be dose-related, it is important to use the lowest possible
effective dose, especially in the elderly (see DOSAGE AND ADMINISTRATION).

 

A variety of abnormal thinking and behavior changes have been reported to occur
in association with the use of sedative/hypnotics. Some of these changes may be
characterized by decreased inhibition (e.g., aggressiveness and extroversion
that seem out of character), similar to effects produced by alcohol and other
CNS depressants. Other reported behavioral changes have included bizarre
behavior, agitation, hallucinations, and depersonalization. Complex behaviors
such as “sleep-driving” (i.e., driving while not fully awake after ingestion of
a sedative-hypnotic, with amnesia for the event) have been reported. These
events can occur in sedative-hypnotic-naïve as well as in
sedative-hypnotic-experienced persons. Although behaviors such as sleep-driving
may occur with LUNESTA alone at therapeutic doses, the use of alcohol and other
CNS depressants with LUNESTA appears to increase the risk of such behaviors, as
does the use of LUNESTA at doses exceeding the maximum recommended dose. Due to
the risk to the patient and the community, discontinuation of LUNESTA should be
strongly considered for patients who report a “sleep-driving” episode. Other
complex behaviors (e.g., preparing and eating food, making phone calls, or
having sex) have been reported in patients who are not fully awake after taking
a sedative-hypnotic. As with sleep-driving, patients usually do not remember
these events. Amnesia and other neuropsychiatric symptoms may occur
unpredictably. In primarily

 

7

--------------------------------------------------------------------------------


 

depressed patients, worsening of depression, including suicidal thinking, has
been reported in association with the use of sedative/hypnotics.

 

It can rarely be determined with certainty whether a particular instance of the
abnormal behaviors listed above are drug-induced, spontaneous in origin, or a
result of an underlying psychiatric or physical disorder. Nonetheless, the
emergence of any new behavioral sign or symptom of concern requires careful and
immediate evaluation.

 

Following rapid dose decrease or abrupt discontinuation of the use of
sedative/hypnotics, there have been reports of signs and symptoms similar to
those associated with withdrawal from other CNS-depressant drugs (see Drug Abuse
and Dependence).

 

LUNESTA, like other hypnotics, has CNS-depressant effects. Because of the rapid
onset of action, LUNESTA should only be ingested immediately prior to going to
bed or after the patient has gone to bed and has experienced difficulty falling
asleep. Patients receiving LUNESTA should be cautioned against engaging in
hazardous occupations requiring complete mental alertness or motor coordination
(e.g., operating machinery or driving a motor vehicle) after ingesting the drug,
and be cautioned about potential impairment of the performance of such
activities on the day following ingestion of LUNESTA. LUNESTA, like other
hypnotics, may produce additive CNS-depressant effects when coadministered with
other psychotropic medications, anticonvulsants, antihistamines, ethanol, and
other drugs that themselves produce CNS depression. LUNESTA should not be taken
with alcohol. Dose adjustment may be necessary when LUNESTA is administered with
other CNS-depressant agents, because of the potentially additive effects.

 

Severe anaphylactic and anaphylactoid reactions

 

Rare cases of angioedema involving the tongue, glottis or larynx have been
reported in patients after taking the first or subsequent doses of
sedative-hypnotics, including LUNESTA. Some patients have had additional
symptoms such as dyspnea, throat closing, or nausea and vomiting that suggest
anaphylaxis. Some patients have required medical therapy in the emergency
department. If angioedema involves the tongue, glottis or larynx, airway
obstruction may occur and be fatal. Patients who develop angioedema after
treatment with LUNESTA should not be rechallenged with the drug.

 


PRECAUTIONS:


 


GENERAL


 


TIMING OF DRUG ADMINISTRATION


 

LUNESTA should be taken immediately before bedtime. Taking a sedative/hypnotic
while still up and about may result in short-term memory impairment,
hallucinations, impaired coordination, dizziness, and lightheadedness.

 

8

--------------------------------------------------------------------------------


 


USE IN THE ELDERLY AND/OR DEBILITATED PATIENTS

 

Impaired motor and/or cognitive performance after repeated exposure or unusual
sensitivity to sedative/hypnotic drugs is a concern in the treatment of elderly
and/or debilitated patients. The recommended starting dose of LUNESTA for these
patients is 1 mg. (See DOSAGE AND ADMINISTRATION.)

 


USE IN PATIENTS WITH CONCOMITANT ILLNESS


 

Clinical experience with eszopiclone in patients with concomitant illness is
limited. Eszopiclone should be used with caution in patients with diseases or
conditions that could affect metabolism or hemodynamic responses.

 

A study in healthy volunteers did not reveal respiratory-depressant effects at
doses 2.5-fold higher (7 mg) than the recommended dose of eszopiclone. Caution
is advised, however, if LUNESTA is prescribed to patients with compromised
respiratory function.

 

The dose of LUNESTA should be reduced to 1 mg in patients with severe hepatic
impairment, because systemic exposure is doubled in such subjects. No dose
adjustment appears necessary for subjects with mild or moderate hepatic
impairment. No dose adjustment appears necessary in subjects with any degree of
renal impairment, since less than 10% of eszopiclone is excreted unchanged in
the urine.

 

The dose of LUNESTA should be reduced in patients who are administered potent
inhibitors of CYP3A4, such as ketoconazole, while taking LUNESTA. Downward dose
adjustment is also recommended when LUNESTA is administered with agents having
known CNS-depressant effects.

 


USE IN PATIENTS WITH DEPRESSION


 

Sedative/hypnotic drugs should be administered with caution to patients
exhibiting signs and symptoms of depression. Suicidal tendencies may be present
in such patients, and protective measures may be required. Intentional overdose
is more common in this group of patients; therefore, the least amount of drug
that is feasible should be prescribed for the patient at any one time.

 


INFORMATION FOR PATIENTS


 

Patient information is printed at the bottom of this insert. To assure safe and
effective use of LUNESTA, this information and the instructions provided in the
patient information section should be discussed with patients.

 


SPECIAL CONCERNS “SLEEP-DRIVING” AND OTHER COMPLEX BEHAVIORS

 

There have been reports of people getting out of bed after taking a
sedative-hypnotic and driving their cars while not fully awake, often with no
memory of the event. If a patient experiences

 

9

--------------------------------------------------------------------------------


 

such an episode, it should be reported to his or her doctor immediately, since
“sleep-driving” can be dangerous. This behavior is more likely to occur when
LUNESTA is taken with alcohol or other central nervous system depressants (see
WARNINGS). Other complex behaviors (e.g., preparing and eating food, making
phone calls, or having sex) have been reported in patients who are not fully
awake after taking a sedative-hypnotic. As with sleep-driving, patients usually
do not remember these events.

 


LABORATORY TESTS

 

There are no specific laboratory tests recommended.

 


DRUG INTERACTIONS


 


CNS-ACTIVE DRUGS


 

Ethanol:  An additive effect on psychomotor performance was seen with
coadministration of eszopiclone and ethanol 0.70 g/kg for up to 4 hours after
ethanol administration.

 

Paroxetine:  Coadministration of single doses of eszopiclone 3 mg and paroxetine
20 mg daily for 7 days produced no pharmacokinetic or pharmacodynamic
interaction.

 

Lorazepam:  Coadministration of single doses of eszopiclone 3 mg and lorazepam 2
mg did not have clinically relevant effects on the pharmacodynamics or
pharmacokinetics of either drug.

 

Olanzapine:  Coadministration of eszopiclone 3 mg and olanzapine 10 mg produced
a decrease in DSST scores. The interaction was pharmacodynamic; there was no
alteration in the pharmacokinetics of either drug.

 


DRUGS THAT INHIBIT CYP3A4 (KETOCONAZOLE)


 

CYP3A4 is a major metabolic pathway for elimination of eszopiclone. The AUC of
eszopiclone was increased 2.2-fold by coadministration of ketoconazole, a potent
inhibitor of CYP3A4, 400 mg daily for 5 days. Cmax and t1/2 were increased
1.4-fold and 1.3-fold, respectively. Other strong inhibitors of CYP3A4 (e.g.,
itraconazole, clarithromycin, nefazodone, troleandomycin, ritonavir, nelfinavir)
would be expected to behave similarly.

 


DRUGS THAT INDUCE CYP3A4 (RIFAMPICIN)


 

Racemic zopiclone exposure was decreased 80% by concomitant use of rifampicin, a
potent inducer of CYP3A4. A similar effect would be expected with eszopiclone.

 


DRUGS HIGHLY BOUND TO PLASMA PROTEIN

 

Eszopiclone is not highly bound to plasma proteins (52-59% bound); therefore,
the disposition of eszopiclone is not expected to be sensitive to alterations in
protein binding. Administration of

 

10

--------------------------------------------------------------------------------


 

eszopiclone 3 mg to a patient taking another drug that is highly protein-bound
would not be expected to cause an alteration in the free concentration of either
drug.

 


DRUGS WITH A NARROW THERAPEUTIC INDEX


 

Digoxin:  A single dose of eszopiclone 3 mg did not affect the pharmacokinetics
of digoxin measured at steady state following dosing of 0.5 mg twice daily for
one day and 0.25 mg daily for the next 6 days.

 

Warfarin:  Eszopiclone 3 mg administered daily for 5 days did not affect the
pharmacokinetics of (R)- or (S)-warfarin, nor were there any changes in the
pharmacodynamic profile (prothrombin time) following a single 25 mg oral dose of
warfarin.

 


CARCINOGENESIS, MUTAGENESIS, IMPAIRMENT OF FERTILITY


 


CARCINOGENESIS


 

In a carcinogenicity study in Sprague-Dawley rats in which eszopiclone was given
by oral gavage, no increases in tumors were seen; plasma levels (AUC) of
eszopiclone at the highest dose used in this study (16 mg/kg/day) are estimated
to be 80 (females) and 20 (males) times those in humans receiving the maximum
recommended human dose (MRHD). However, in a carcinogenicity study in
Sprague-Dawley rats in which racemic zopiclone was given in the diet, and in
which plasma levels of eszopiclone were reached that were greater than those
reached in the above study of eszopiclone, an increase in mammary gland
adenocarcinomas in females and an increase in thyroid gland follicular cell
adenomas and carcinomas in males were seen at the highest dose of 100 mg/kg/day.
Plasma levels of eszopiclone at this dose are estimated to be 150 (females) and
70 (males) times those in humans receiving the MRHD. The mechanism for the
increase in mammary adenocarcinomas is unknown. The increase in thyroid tumors
is thought to be due to increased levels of TSH secondary to increased
metabolism of circulating thyroid hormones, a mechanism that is not considered
to be relevant to humans.

 

In a carcinogenicity study in B6C3F1 mice in which racemic zopiclone was given
in the diet, an increase in pulmonary carcinomas and carcinomas plus adenomas in
females and an increase in skin fibromas and sarcomas in males were seen at the
highest dose of 100 mg/kg/day. Plasma levels of eszopiclone at this dose are
estimated to be 8 (females) and 20 (males) times those in humans receiving the
MRHD. The skin tumors were due to skin lesions induced by aggressive behavior, a
mechanism that is not relevant to humans. A carcinogenicity study was also
performed in which CD-1 mice were given eszopiclone at doses up to 100 mg/kg/day
by oral gavage; although this study did not reach a maximum tolerated dose, and
was thus inadequate for overall assessment of carcinogenic potential, no
increases in either pulmonary or skin tumors were seen at doses producing plasma
levels of eszopiclone estimated to be 90 times those in humans receiving the
MRHD — i.e., 12 times the exposure in the racemate study.

 

Eszopiclone did not increase tumors in a p53 transgenic mouse bioassay at oral
doses up to 300 mg/kg/day.

 

11

--------------------------------------------------------------------------------


 


MUTAGENESIS


 

Eszopiclone was positive in the mouse lymphoma chromosomal aberration assay and
produced an equivocal response in the Chinese hamster ovary cell chromosomal
aberration assay. It was not mutagenic or clastogenic in the bacterial Ames gene
mutation assay, in an unscheduled DNA synthesis assay, or in an in vivo mouse
bone marrow micronucleus assay.

 

(S)-N-desmethyl zopiclone, a metabolite of eszopiclone, was positive in the
Chinese hamster ovary cell and human lymphocyte chromosomal aberration assays.
It was negative in the bacterial Ames mutation assay, in an in vitro
32P-postlabeling DNA adduct assay, and in an in vivo mouse bone marrow
chromosomal aberration and micronucleus assay.

 


IMPAIRMENT OF FERTILITY


 

Eszopiclone was given by oral gavage to male rats at doses up to 45 mg/kg/day
from 4 weeks premating through mating and to female rats at doses up to 180
mg/kg/day from 2 weeks premating through day 7 of pregnancy. An additional study
was performed in which only females were treated, up to 180 mg/kg/day.
Eszopiclone decreased fertility, probably because of effects in both males and
females, with no females becoming pregnant when both males and females were
treated with the highest dose; the no-effect dose in both sexes was 5 mg/kg (16
times the MRHD on a mg/m2 basis). Other effects included increased
pre-implantation loss (no-effect dose 25 mg/kg), abnormal estrus cycles
(no-effect dose 25 mg/kg), and decreases in sperm number and motility and
increases in morphologically abnormal sperm (no-effect dose 5 mg/kg).

 


PREGNANCY


 


PREGNANCY CATEGORY C


 

Eszopiclone administered by oral gavage to pregnant rats and rabbits during the
period of organogenesis showed no evidence of teratogenicity up to the highest
doses tested (250 and 16 mg/kg/day in rats and rabbits, respectively; these
doses are 800 and 100 times, respectively, the maximum recommended human dose
[MRHD] on a mg/m2 basis). In the rat, slight reductions in fetal weight and
evidence of developmental delay were seen at maternally toxic doses of 125 and
150 mg/kg/day, but not at 62.5 mg/kg/day (200 times the MRHD on a mg/m2 basis).

 

Eszopiclone was also administered by oral gavage to pregnant rats throughout the
pregnancy and lactation periods at doses of up to 180 mg/kg/day. Increased
post-implantation loss, decreased postnatal pup weights and survival, and
increased pup startle response were seen at all doses; the lowest dose tested,
60 mg/kg/day, is 200 times the MRHD on a mg/m2 basis. These doses did not
produce significant maternal toxicity. Eszopiclone had no effects on other
behavioral measures or reproductive function in the offspring.

 

There are no adequate and well-controlled studies of eszopiclone in pregnant
women. Eszopiclone should be used during pregnancy only if the potential benefit
justifies the potential risk to the fetus.

 

12

--------------------------------------------------------------------------------


 


LABOR AND DELIVERY


 

LUNESTA has no established use in labor and delivery.

 


NURSING MOTHERS


 

It is not known whether LUNESTA is excreted in human milk. Because many drugs
are excreted in human milk, caution should be exercised when LUNESTA is
administered to a nursing woman.

 


PEDIATRIC USE


 

Safety and effectiveness of eszopiclone in children below the age of 18 have not
been established.

 


GERIATRIC USE


 

A total of 287 subjects in double-blind, parallel-group, placebo-controlled
clinical trials who received eszopiclone were 65 to 86 years of age. The overall
pattern of adverse events for elderly subjects (median age = 71 years) in 2-week
studies with nighttime dosing of 2 mg eszopiclone was not different from that
seen in younger adults (see ADVERSE REACTIONS, Table 2). LUNESTA 2 mg exhibited
significant reduction in sleep latency and improvement in sleep maintenance in
the elderly population.

 


ADVERSE REACTIONS:


 

The premarketing development program for LUNESTA included eszopiclone exposures
in patients and/or normal subjects from two different groups of studies: 
approximately 400 normal subjects in clinical pharmacology/pharmacokinetic
studies, and approximately 1550 patients in placebo-controlled clinical
effectiveness studies, corresponding to approximately 263 patient-exposure
years. The conditions and duration of treatment with LUNESTA varied greatly and
included (in overlapping categories) open-label and double-blind phases of
studies, inpatients and outpatients, and short-term and longer-term exposure.
Adverse reactions were assessed by collecting adverse events, results of
physical examinations, vital signs, weights, laboratory analyses, and ECGs.

 

Adverse events during exposure were obtained primarily by general inquiry and
recorded by clinical investigators using terminology of their own choosing.
Consequently, it is not possible to provide a meaningful estimate of the
proportion of individuals experiencing adverse events without first grouping
similar types of events into a smaller number of standardized event categories.
In the tables and tabulations that follow, COSTART terminology has been used to
classify reported adverse events.

 

13

--------------------------------------------------------------------------------


 

The stated frequencies of adverse events represent the proportion of individuals
who experienced, at least once, a treatment-emergent adverse event of the type
listed. An event was considered treatment-emergent if it occurred for the first
time or worsened while the patient was receiving therapy following baseline
evaluation.

 


ADVERSE FINDINGS OBSERVED IN PLACEBO-CONTROLLED TRIALS


 


ADVERSE EVENTS RESULTING IN DISCONTINUATION OF TREATMENT

 

In placebo-controlled, parallel-group clinical trials in the elderly, 3.8% of
208 patients who received placebo, 2.3% of 215 patients who received 2 mg
LUNESTA, and 1.4% of 72 patients who received 1 mg LUNESTA discontinued
treatment due to an adverse event. In the 6-week parallel-group study in adults,
no patients in the 3 mg arm discontinued because of an adverse event. In the
long-term 6-month study in adult insomnia patients, 7.2% of 195 patients who
received placebo and 12.8% of 593 patients who received 3 mg LUNESTA
discontinued due to an adverse event. No event that resulted in discontinuation
occurred at a rate of greater than 2%.

 


ADVERSE EVENTS OBSERVED AT AN INCIDENCE OF > 2% IN CONTROLLED TRIALS

 

Table 1 shows the incidence of treatment-emergent adverse events from a Phase 3
placebo-controlled study of LUNESTA at doses of 2 or 3 mg in non-elderly adults.
Treatment duration in this trial was 44 days. The table includes only events
that occurred in 2% or more of patients treated with LUNESTA 2 mg or 3 mg in
which the incidence in patients treated with LUNESTA was greater than the
incidence in placebo-treated patients.

 

14

--------------------------------------------------------------------------------


 

Table 1:         Incidence (%) of Treatment-Emergent Adverse Events in a 6-Week
Placebo-Controlled Study in Non-Elderly Adults with LUNESTA(1)

 

Adverse Event

 

Placebo
(n=99)

 

LUNESTA 2 mg
(n=104)

 

LUNESTA 3 mg
(n=105)

 

Body as a Whole

 

 

 

 

 

 

 

Headache

 

13

 

21

 

17

 

Viral Infection

 

1

 

3

 

3

 

Digestive System

 

 

 

 

 

 

 

Dry Mouth

 

3

 

5

 

7

 

Dyspepsia

 

4

 

4

 

5

 

Nausea

 

4

 

5

 

4

 

Vomiting

 

1

 

3

 

0

 

Nervous System

 

 

 

 

 

 

 

Anxiety

 

0

 

3

 

1

 

Confusion

 

0

 

0

 

3

 

Depression

 

0

 

4

 

1

 

Dizziness

 

4

 

5

 

7

 

Hallucinations

 

0

 

1

 

3

 

Libido Decreased

 

0

 

0

 

3

 

Nervousness

 

3

 

5

 

0

 

Somnolence

 

3

 

10

 

8

 

Respiratory System

 

 

 

 

 

 

 

Infection

 

3

 

5

 

10

 

Skin and Appendages

 

 

 

 

 

 

 

Rash

 

1

 

3

 

4

 

Special Senses

 

 

 

 

 

 

 

Unpleasant Taste

 

3

 

17

 

34

 

Urogenital System

 

 

 

 

 

 

 

Dysmenorrhea *

 

0

 

3

 

0

 

Gynecomastia **

 

0

 

3

 

0

 

 

--------------------------------------------------------------------------------

(1)   Events for which the LUNESTA incidence was equal to or less than placebo
are not listed on the table, but included the following:  abnormal dreams,
accidental injury, back pain, diarrhea, flu syndrome, myalgia, pain,
pharyngitis, and rhinitis.

*      Gender-specific adverse event in females

**   Gender-specific adverse event in males

 

Adverse events from Table 1 that suggest a dose-response relationship in adults
include viral infection, dry mouth, dizziness, hallucinations, infection, rash,
and unpleasant taste, with this relationship clearest for unpleasant taste.

 

Table 2 shows the incidence of treatment-emergent adverse events from combined
Phase 3 placebo-controlled studies of LUNESTA at doses of 1 or 2 mg in elderly
adults (ages 65-86). Treatment duration in these trials was 14 days. The table
includes only events that occurred in 2% or more of patients treated with
LUNESTA 1 mg or 2 mg in which the incidence in patients treated with LUNESTA was
greater than the incidence in placebo-treated patients.

 

15

--------------------------------------------------------------------------------


 

Table 2:         Incidence (%) of Treatment-Emergent Adverse Events in Elderly
Adults (Ages 65-86) in 2-Week Placebo-Controlled Trials with LUNESTA(1)

 

Adverse Event

 

Placebo
(n=208)

 

LUNESTA 1 mg
(n=72)

 

LUNESTA 2 mg
(n=215)

 

Body as a Whole

 

 

 

 

 

 

 

Accidental Injury

 

1

 

0

 

3

 

Headache

 

14

 

15

 

13

 

Pain

 

2

 

4

 

5

 

Digestive System

 

 

 

 

 

 

 

Diarrhea

 

2

 

4

 

2

 

Dry Mouth

 

2

 

3

 

7

 

Dyspepsia

 

2

 

6

 

2

 

Nervous System

 

 

 

 

 

 

 

Abnormal Dreams

 

0

 

3

 

1

 

Dizziness

 

2

 

1

 

6

 

Nervousness

 

1

 

0

 

2

 

Neuralgia

 

0

 

3

 

0

 

Skin and Appendages

 

 

 

 

 

 

 

Pruritus

 

1

 

4

 

1

 

Special Senses

 

 

 

 

 

 

 

Unpleasant Taste

 

0

 

8

 

12

 

Urogenital System

 

 

 

 

 

 

 

Urinary Tract Infection

 

0

 

3

 

0

 

 

--------------------------------------------------------------------------------

(1)   Events for which the LUNESTA incidence was equal to or less than placebo
are not listed on the table, but included the following:  abdominal pain,
asthenia, nausea, rash, and somnolence.

 

Adverse events from Table 2 that suggest a dose-response relationship in elderly
adults include pain, dry mouth, and unpleasant taste, with this relationship
again clearest for unpleasant taste.

 

These figures cannot be used to predict the incidence of adverse events in the
course of usual medical practice because patient characteristics and other
factors may differ from those that prevailed in the clinical trials. Similarly,
the cited frequencies cannot be compared with figures obtained from other
clinical investigations involving different treatments, uses, and investigators.
The cited figures, however, do provide the prescribing physician with some basis
for estimating the relative contributions of drug and non-drug factors to the
adverse event incidence rate in the population studied.

 


OTHER EVENTS OBSERVED DURING THE PREMARKETING EVALUATION OF LUNESTA


 

Following is a list of modified COSTART terms that reflect treatment-emergent
adverse events as defined in the introduction to the ADVERSE REACTIONS section
and reported by approximately 1550 subjects treated with LUNESTA at doses in the
range of 1 to 3.5 mg/day during Phase 2 and 3 clinical trials throughout the
United States and Canada. All reported events are included except those already
listed in Tables 1 and 2 or elsewhere in labeling, minor events common in the
general population, and events unlikely to be drug-related. Although the events
reported occurred during treatment with LUNESTA, they were not necessarily
caused by it.

 

16

--------------------------------------------------------------------------------


 

Events are further categorized by body system and listed in order of decreasing
frequency according to the following definitions:  frequent adverse events are
those that occurred on one or more occasions in at least 1/100 patients;
infrequent adverse events are those that occurred in fewer than 1/100 patients
but in at least 1/1,000 patients; rare adverse events are those that occurred in
fewer than 1/1,000 patients. Gender-specific events are categorized based on
their incidence for the appropriate gender.

 

Body as a Whole:  Frequent: chest pain; Infrequent: allergic reaction,
cellulitis, face edema, fever, halitosis, heat stroke, hernia, malaise, neck
rigidity, photosensitivity.

 

Cardiovascular System:  Frequent: migraine; Infrequent: hypertension; Rare:
thrombophlebitis.

 

Digestive System:  Infrequent: anorexia, cholelithiasis, increased appetite,
melena, mouth ulceration, thirst, ulcerative stomatitis; Rare: colitis,
dysphagia, gastritis, hepatitis, hepatomegaly, liver damage, stomach ulcer,
stomatitis, tongue edema, rectal hemorrhage.

 

Hemic and Lymphatic System:  Infrequent: anemia, lymphadenopathy.

 

Metabolic and Nutritional:  Frequent: peripheral edema; Infrequent:
hypercholesteremia, weight gain, weight loss; Rare: dehydration, gout,
hyperlipemia, hypokalemia.

 

Musculoskeletal System:  Infrequent: arthritis, bursitis, joint disorder (mainly
swelling, stiffness, and pain), leg cramps, myasthenia, twitching; Rare:
arthrosis, myopathy, ptosis.

 

Nervous System:  Infrequent: agitation, apathy, ataxia, emotional lability,
hostility, hypertonia, hypesthesia, incoordination, insomnia, memory impairment,
neurosis, nystagmus, paresthesia, reflexes decreased, thinking abnormal (mainly
difficulty concentrating), vertigo; Rare: abnormal gait, euphoria,
hyperesthesia, hypokinesia, neuritis, neuropathy, stupor, tremor.

 

Respiratory System:  Infrequent: asthma, bronchitis, dyspnea, epistaxis, hiccup,
laryngitis.

 

Skin and Appendages:  Infrequent: acne, alopecia, contact dermatitis, dry skin,
eczema, skin discoloration, sweating, urticaria; Rare: erythema multiforme,
furunculosis, herpes zoster, hirsutism, maculopapular rash, vesiculobullous
rash.

 

Special Senses:  Infrequent: conjunctivitis, dry eyes, ear pain, otitis externa,
otitis media, tinnitus, vestibular disorder; Rare: hyperacusis, iritis,
mydriasis, photophobia.

 

Urogenital System:  Infrequent: amenorrhea, breast engorgement, breast
enlargement, breast neoplasm, breast pain, cystitis, dysuria, female lactation,
hematuria, kidney calculus, kidney pain, mastitis, menorrhagia, metrorrhagia,
urinary frequency, urinary incontinence, uterine hemorrhage, vaginal hemorrhage,
vaginitis; Rare: oliguria, pyelonephritis, urethritis.

 

17

--------------------------------------------------------------------------------


 


DRUG ABUSE AND DEPENDENCE:


 


CONTROLLED SUBSTANCE CLASS


 

LUNESTA is a Schedule IV controlled substance under the Controlled Substances
Act. Other substances under the same classification are benzodiazepines and the
nonbenzodiazepine hypnotics zaleplon and zolpidem. While eszopiclone is a
hypnotic agent with a chemical structure unrelated to benzodiazepines, it shares
some of the pharmacologic properties of the benzodiazepines.

 


ABUSE, DEPENDENCE, AND TOLERANCE


 


ABUSE AND DEPENDENCE


 

Abuse and addiction are separate and distinct from physical dependence and
tolerance. Abuse is characterized by misuse of the drug for non-medical
purposes, often in combination with other psychoactive substances. Physical
dependence is a state of adaptation that is manifested by a specific withdrawal
syndrome that can be produced by abrupt cessation, rapid dose reduction,
decreasing blood level of the drug and/or administration of an antagonist.
Tolerance is a state of adaptation in which exposure to a drug induces changes
that result in a diminution of one or more of the drug’s effects over time.
Tolerance may occur to both the desired and undesired effects of drugs and may
develop at different rates for different effects.

 

Addiction is a primary, chronic, neurobiological disease with genetic,
psychosocial, and environmental factors influencing its development and
manifestations. It is characterized by behaviors that include one or more of the
following:  impaired control over drug use, compulsive use, continued use
despite harm, and craving. Drug addiction is a treatable disease, utilizing a
multidisciplinary approach, but relapse is common.

 

In a study of abuse liability conducted in individuals with known histories of
benzodiazepine abuse, eszopiclone at doses of 6 and 12 mg produced euphoric
effects similar to those of diazepam 20 mg. In this study, at doses 2-fold or
greater than the maximum recommended doses, a dose-related increase in reports
of amnesia and hallucinations was observed for both LUNESTA and diazepam.

 

The clinical trial experience with LUNESTA revealed no evidence of a serious
withdrawal syndrome. Nevertheless, the following adverse events included in
DSM-IV criteria for uncomplicated sedative/hypnotic withdrawal were reported
during clinical trials following placebo substitution occurring within 48 hours
following the last LUNESTA treatment: anxiety, abnormal dreams, nausea, and
upset stomach. These reported adverse events occurred at an incidence of 2% or
less. Use of benzodiazepines and similar agents may lead to physical and
psychological dependence. The risk of abuse and dependence increases with the
dose and duration of treatment and concomitant use of other psychoactive drugs.
The risk is also greater for patients who have a history of alcohol or drug
abuse or history of psychiatric disorders. These patients should be under
careful surveillance when receiving LUNESTA or any other hypnotic.

 

18

--------------------------------------------------------------------------------


 


TOLERANCE


 

Some loss of efficacy to the hypnotic effect of benzodiazepines and
benzodiazepine-like agents may develop after repeated use of these drugs for a
few weeks.

 

No development of tolerance to any parameter of sleep measurement was observed
over six months. Tolerance to the efficacy of LUNESTA 3 mg was assessed by
4-week objective and 6-week subjective measurements of time to sleep onset and
sleep maintenance for LUNESTA in a placebo-controlled 44-day study, and by
subjective assessments of time to sleep onset and WASO in a placebo-controlled
study for 6 months.

 


OVERDOSAGE:


 

There is limited premarketing clinical experience with the effects of an
overdosage of LUNESTA. In clinical trials with eszopiclone, one case of overdose
with up to 36 mg of eszopiclone was reported in which the subject fully
recovered. Individuals have fully recovered from racemic zopiclone overdoses up
to 340 mg (56 times the maximum recommended dose of eszopiclone).

 


SIGNS AND SYMPTOMS


 

Signs and symptoms of overdose effects of CNS depressants can be expected to
present as exaggerations of the pharmacological effects noted in preclinical
testing. Impairment of consciousness ranging from somnolence to coma has been
described. Rare individual instances of fatal outcomes following overdose with
racemic zopiclone have been reported in European postmarketing reports, most
often associated with overdose with other CNS-depressant agents.

 


RECOMMENDED TREATMENT


 

General symptomatic and supportive measures should be used along with immediate
gastric lavage where appropriate. Intravenous fluids should be administered as
needed. Flumazenil may be useful. As in all cases of drug overdose, respiration,
pulse, blood pressure, and other appropriate signs should be monitored and
general supportive measures employed. Hypotension and CNS depression should be
monitored and treated by appropriate medical intervention. The value of dialysis
in the treatment of overdosage has not been determined.

 


POISON CONTROL CENTER

 

As with the management of all overdosage, the possibility of multiple drug
ingestion should be considered. The physician may wish to consider contacting a
poison control center for up-to-date information on the management of hypnotic
drug product overdosage.

 

19

--------------------------------------------------------------------------------


 


DOSAGE AND ADMINISTRATION:

 

The dose of LUNESTA should be individualized. The recommended starting dose for
LUNESTA for most non-elderly adults is 2 mg immediately before bedtime. Dosing
can be initiated at or raised to 3 mg if clinically indicated, since 3 mg is
more effective for sleep maintenance (see Precautions).

 

The recommended starting dose of LUNESTA for elderly patients whose primary
complaint is difficulty falling asleep is 1 mg immediately before bedtime. In
these patients, the dose may be increased to 2 mg if clinically indicated. For
elderly patients whose primary complaint is difficulty staying asleep, the
recommended dose is 2 mg immediately before bedtime (see Precautions).

 

Taking LUNESTA with or immediately after a heavy, high-fat meal results in
slower absorption and would be expected to reduce the effect of LUNESTA on sleep
latency (see Pharmacokinetics under Clinical Pharmacology).

 


SPECIAL POPULATIONS


 


HEPATIC


 

The starting dose of LUNESTA should be 1 mg in patients with severe hepatic
impairment. LUNESTA should be used with caution in these patients.

 


COADMINISTRATION WITH CYP3A4 INHIBITORS


 

The starting dose of LUNESTA should not exceed 1 mg in patients coadministered
LUNESTA with potent CYP3A4 inhibitors. If needed, the dose can be raised to 2
mg.

 


HOW SUPPLIED:


 

LUNESTA 3 mg tablets are round, dark blue, film-coated, and identified with
debossed markings of S193 on one side, and are supplied as:

 

NDC 63402-193-10

 

bottle of 100 tablets

NDC 63402-193-09

 

carton of 90 tablets

 

LUNESTA 2 mg tablets are round, white, film-coated, and identified with debossed
markings of S191 on one side, and are supplied as:

 

NDC 63402-191-10

 

bottle of 100 tablets

NDC 63402-191-09

 

carton of 90 tablets

 

LUNESTA 1 mg tablets are round, light blue, film-coated, and identified with
debossed markings of S190 on one side, and are supplied as:

 

20

--------------------------------------------------------------------------------


 

NDC 63402-190-10

 

bottle of 100 tablets

 

Store at 25°C (77°F); excursions permitted to 15°C to 30°C (59°F to 86°F) [see
USP Controlled Room Temperature].

 

21

--------------------------------------------------------------------------------


 

[g257002ka07i002.gif]

 

Manufactured for:

Sepracor Inc.

Marlborough, MA  01752  USA

by Patheon Inc., Mississauga, Ontario  L5N 7K9  Canada

 

For customer service, call 1-888-394-7377.

To report adverse events, call 1-877-737-7226.

For medical information, call 1-800-739-0565.

 

April 2007

 

PHARMACIST — DETACH HERE AND GIVE INFORMATION TO PATIENT.

 

Rx only

 

C-IV

 

LUNESTA® (eszopiclone) TABLETS

1 mg, 2 mg, 3 mg

 


INFORMATION FOR PATIENTS TAKING LUNESTA

 

Your doctor has prescribed LUNESTA to help you sleep. The following information
is intended to guide you in the safe use of this medicine. It is not meant to
take the place of your doctor’s instructions. If you have any questions about
LUNESTA tablets, be sure to ask your doctor or pharmacist.

 

LUNESTA is used to treat different types of sleep problems, such as difficulty
in falling asleep, difficulty in maintaining sleep during the night, and waking
up too early in the morning. Most people with insomnia have more than one of
these problems. You should take LUNESTA immediately before going to bed because
of the risk of falling.

 

LUNESTA belongs to a group of medicines known as “hypnotics” or, simply, sleep
medicines. There are many different sleep medicines available to help people
sleep better. Insomnia is often transient and intermittent. It usually requires
treatment for only a short time, usually 7 to 10 days up to 2 weeks. Some people
have chronic sleep problems that may require more prolonged use of sleep
medicine. However, you should not use these medicines for long periods without
talking with your doctor about the risks and benefits of prolonged use.

 

22

--------------------------------------------------------------------------------


 


SIDE EFFECTS

 

All medicines have side effects. The most common side effects of sleep medicines
are:

 

·      Drowsiness

·      Dizziness

·      Lightheadedness

·      Difficulty with coordination

 

Sleep medicines can make you sleepy during the day. How drowsy you feel depends
upon how your body reacts to the medicine, which sleep medicine you are taking,
and how large a dose your doctor has prescribed. Daytime drowsiness is best
avoided by taking the lowest dose possible that will still help you sleep at
night. Your doctor will work with you to find the dose of LUNESTA that is best
for you. Some patients taking LUNESTA have reported next-day sleepiness.

 

To manage these side effects while you are taking this medicine:

 

·      When you first start taking LUNESTA or any other sleep medicine, until
you know whether the medicine will still have some effect on you the next day,
use extreme care while doing anything that requires complete alertness, such as
driving a car, operating machinery, or piloting an aircraft.

 

·      Do not drink alcohol when you are taking LUNESTA or any sleep medicine.
Alcohol can increase the side effects of LUNESTA or any other sleep medicine.

 

·      Do not take any other medicines without asking your doctor first. This
includes medicines you can buy without a prescription. Some medicines can cause
drowsiness and are best avoided while taking LUNESTA.

 

·      Always take the exact dose of LUNESTA prescribed by your doctor. Never
change your dose without talking to your doctor first.

 


SPECIAL CONCERNS


 

There are some special problems that may occur while taking sleep medicines.

 


MEMORY PROBLEMS

 

Sleep medicines may cause a special type of memory loss or “amnesia.”  When this
occurs, a person may not remember what has happened for several hours after
taking the medicine. This is usually not a problem since most people fall asleep
after taking the medicine. Memory loss can be a problem, however, when sleep
medicines are taken while traveling, such as during an airplane flight and the
person wakes up before the effect of the medicine is gone. This has been called
“traveler’s amnesia.”  Memory problems have been reported rarely by patients
taking LUNESTA in clinical studies. In most cases, memory problems can be
avoided if you take

 

23

--------------------------------------------------------------------------------


 

LUNESTA only when you are able to get a full night of sleep before you need to
be active again. Be sure to talk to your doctor if you think you are having
memory problems.

 


TOLERANCE

 

When sleep medicines are used every night for more than a few weeks, they may
lose their effectiveness in helping you sleep. This is known as “tolerance.” 
Development of tolerance to LUNESTA was not observed in a clinical study of 6
months’ duration. Insomnia is often transient and intermittent, and prolonged
use of sleep medicines is generally not necessary. Some people, though, have
chronic sleep problems that may require more prolonged use of sleep medicine. If
your sleep problems continue, consult your doctor, who will determine whether
other measures are needed to overcome your sleep problems.

 


DEPENDENCE


 

Sleep medicines can cause dependence in some people, especially when these
medicines are used regularly for longer than a few weeks or at high doses.
Dependence is the need to continue taking a medicine because stopping it is
unpleasant.

 

When people develop dependence, stopping the medicine suddenly may cause
unpleasant symptoms (see Withdrawal below). They may find they have to keep
taking the medicine either at the prescribed dose or at increasing doses just to
avoid withdrawal symptoms.

 

All people taking sleep medicines have some risk of becoming dependent on the
medicine. However, people who have been dependent on alcohol or other drugs in
the past may have a higher chance of becoming addicted to sleep medicines. This
possibility must be considered before using these medicines for more than a few
weeks. If you have been addicted to alcohol or drugs in the past, it is
important to tell your doctor before starting LUNESTA or any sleep medicine.

 


WITHDRAWAL


 

Withdrawal symptoms may occur when sleep medicines are stopped suddenly after
being used daily for a long time. In some cases, these symptoms can occur even
if the medicine has been used for only a week or two. In mild cases, withdrawal
symptoms may include unpleasant feelings. In more severe cases, abdominal and
muscle cramps, vomiting, sweating, shakiness, and, rarely, seizures may occur.
These more severe withdrawal symptoms are very uncommon. Although withdrawal
symptoms have not been observed in the relatively limited controlled trials
experience with LUNESTA, there is, nevertheless, the risk of such events in
association with the use of any sleep medicine.

 

Another problem that may occur when sleep medicines are stopped is known as
“rebound insomnia.”  This means that a person may have more trouble sleeping the
first few nights after the medicine is stopped than before starting the
medicine. If you should experience rebound insomnia, do not get discouraged.
This problem usually goes away on its own after 1 or 2 nights.

 

24

--------------------------------------------------------------------------------


 

If you have been taking LUNESTA or any other sleep medicine for more than 1 or 2
weeks, do not stop taking it on your own. Always follow your doctor’s
directions.

 


CHANGES IN BEHAVIOR AND THINKING


 

Some people using sleep medicines have experienced unusual changes in their
thinking and/or behavior. These effects are not common. However, they have
included:

 

·      More outgoing or aggressive behavior than normal

·      Confusion

·      Strange behavior

·      Agitation

·      Hallucinations

·      Worsening of depression

·      Suicidal thoughts

 

How often these effects occur depends on several factors, such as a person’s
general health, the use of other medicines, and which sleep medicine is being
used. Clinical experience with LUNESTA suggests that it is rarely associated
with these behavior changes.

 

It is also important to realize that it is rarely clear whether these behavior
changes are caused by the medicine, are caused by an illness, or have occurred
on their own. In fact, sleep problems that do not improve may be due to
illnesses that were present before the medicine was used. If you or your family
notice any changes in your behavior, or if you have any unusual or disturbing
thoughts, call your doctor immediately.

 


PREGNANCY AND BREASTFEEDING

 

Sleep medicines may cause sedation or other potential effects in the unborn baby
when used during the last weeks of pregnancy. Be sure to tell your doctor if you
are pregnant, if you are planning to become pregnant, or if you become pregnant
while taking LUNESTA.

 

In addition, a very small amount of LUNESTA may be present in breast milk after
use of the medication. The effects of very small amounts of LUNESTA on an infant
are not known; therefore, as with all other prescription sleep medicines, it is
recommended that you not take LUNESTA if you are breastfeeding a baby.

 


SAFE USE OF SLEEP MEDICINES


 

To ensure the safe and effective use of LUNESTA or any other sleep medicine, you
should observe the following cautions:

 

1.         LUNESTA is a prescription medicine and should be used ONLY as
directed by your doctor. Follow your doctor’s instructions about how to take,
when to take, and how long to take LUNESTA.

 

25

--------------------------------------------------------------------------------


 

2.         Never use LUNESTA or any other sleep medicine for longer than
directed by your doctor.

 

3.         If you notice any unusual and/or disturbing thoughts or behavior
during treatment with LUNESTA or any other sleep medicine, contact your doctor.

 

4.         Tell your doctor about any medicines you may be taking, including
medicines you may buy without a prescription and herbal preparations. You should
also tell your doctor if you drink alcohol. DO NOT use alcohol while taking
LUNESTA or any other sleep medicine.

 

5.         Do not take LUNESTA unless you are able to get 8 or more hours of
sleep before you must be active again.

 

6.         Do not increase the prescribed dose of LUNESTA or any other sleep
medicine unless instructed by your doctor.

 

7.         When you first start taking LUNESTA or any other sleep medicine,
until you know whether the medicine will still have some effect on you the next
day, use extreme care while doing anything that requires complete alertness,
such as driving a car, operating machinery, or piloting an aircraft.

 

8.         Be aware that you may have more sleeping problems the first night or
two after stopping any sleep medicine.

 

9.         Be sure to tell your doctor if you are pregnant, if you are planning
to become pregnant, if you become pregnant, or if you are breastfeeding a baby
while taking LUNESTA.

 

10.       As with all prescription medicines, never share LUNESTA or any other
sleep medicine with anyone else. Always store LUNESTA or any other sleep
medicine in the original container and out of reach of children.

 

11.       Be sure to tell your doctor if you suffer from depression.

 

12.       LUNESTA works very quickly. You should only take LUNESTA immediately
before going to bed.

 

13.       For LUNESTA to work best, you should not take it with or immediately
after a high-fat, heavy meal.

 

14.       Some people, such as older adults (i.e., ages 65 and over) and people
with liver disease, should start with the lower dose (1 mg) of LUNESTA. Your
doctor may choose to start therapy at 2 mg. In general, adults under age 65
should be treated with 2 or 3 mg.

 

15.       Each tablet is a single dose; do not crush or break the tablet.

 

26

--------------------------------------------------------------------------------


 

[g257002ka07i002.gif]

 

Manufactured for:

Sepracor Inc.

Marlborough, MA  01752  USA

by Patheon Inc., Mississauga, Ontario  L5N 7K9  Canada

 

For customer service, call 1-888-394-7377.

To report adverse events, call 1-877-737-7226.

For medical information, call 1-800-739-0565.

 

April 2007

 

27

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

SCHEDULE 7.3(c)

 

Hypothetical Royalty Calculation

 

Hypothetical Scenario:  In the third Calendar Year following first launch in the
GSK Territory, the following Net Sales were achieved by GSK, its Affiliates and
Sublicensees:

 

•      Net Sales within countries within the GSK Territory where in each country
sales of Generic Products exceed [**] percent ([**]%) of the total sales of
Product by GSK, its Affiliates and Sublicensees in such country (“Generic
Countries”):

 

Q1

 

[**]

 

Q2

 

[**]

 

Q3

 

[**]

 

Q4

 

[**]

 

•      Net Sales within countries within the GSK Territory where there are no
Generic Products or sales of Generic Products are less than [**] percent ([**]%)
of the total sales of Product by GSK, its Affiliates and Sublicensees in such
country (“Non-Generic Countries”):

 

Q1

 

[**]

 

Q2

 

[**]

 

Q3

 

[**]

 

Q4

 

[**]

 

•      Total Net Sales within the GSK Territory:

 

Q1

 

[**]

 

Q2

 

[**]

 

Q3

 

[**]

 

Q4

 

[**]

 

Royalty calculation:

 

Q1           Total sales in Non-Generic Countries is US$[**]. Royalty rate
applicable in those countries during Q1 is therefore [**]%.

 

Royalties payable in Q1 for Non-Generic Countries = [**]

 

Total sales in Generic Countries is US$[**]. As cumulative year to date sales in
Non-Generic Countries is less than US$[**], royalty rate applicable in Generic
Countries during Q1 is [**]%.

 

Royalties payable in Q1 for Generic Countries = [**]

 

Q2           Cumulative year to date sales in all Non-Generic Countries is
US$[**]. Of the US$[**] sales occurring in Q2, US$[**] will attract the [**]%
royalty rate and  US$[**] will attract the [**]% royalty rate.

 

Royalties payable in Q2 for Non-Generic Countries = [**].

 

Royalties payable in Generic Countries will payable in same proportions, applied
to the sales occurring in Q2,

i.e  [**]

 

Royalties payable in Q2 for Generic Countries = [**]

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

Q3           Cumulative year to date sales in all Non-Generic Countries is
US$[**]. Of the US$[**] sales occurring in Q3, US$[**] will attract the [**]%
royalty rate, and US$[**] will attract the [**]% royalty rate.

 

Royalties payable in Q3 for Non-Generic Countries = [**].

 

Royalties payable in Generic Countries will payable in same proportions, applied
to the sales occurring in Q3,  i.e  [**]

 

Royalties payable in Q3 for Generic Countries = [**]

 

Q4           Cumulative year to date sales in all Non-Generic Countries is
US$[**]. Of the US$[**] sales occurring in Q4, all of the US$[**] will attract
the [**]% royalty rate.

 

Royalties payable in Q4 for Non-Generic Countries = [**].

 

Royalties payable in Generic Countries will payable in same proportions, applied
to sales occurring in Q4, i.e. [**]% will be payable at [**]%.

 

Royalties payable in Q4 for Generic Countries = [**]

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

SCHEDULE 7.3(e)

 

Hypothetical Calculation of Cost of Bulk Tablets and Net Sales

 

IN A HYPOTHETICAL CALENDAR YEAR:

 

(A)          THE AVERAGE PRICE INVOICED DURING SUCH CALENDAR YEAR FOR THE SUPPLY
BY SEPRACOR TO GSK OF A [**]MG BULK TABLETS OF PRODUCT WAS US$[**] AND

 

(B)           THE NUMBER OF [**]MG TABLETS OF PRODUCT SOLD BY GSK, ITS
AFFILIATES OR SUB-LICENSEES DURING SUCH CALENDAR YEAR WAS [**].

 

THE AGGREGATE PRICE PAID BY GSK FOR [**]MG BULK TABLETS FOR PRODUCT SOLD IN SUCH
CALENDAR YEAR IS THEREFORE A X B = US$[**]

 

A SIMILAR CALCULATION FOR OTHER DOSAGE FORMS, MEANT THAT IN THIS HYPOTHETICAL
CALENDAR YEAR, THE AGGREGATE PRICE PAID BY GSK FOR BULK TABLETS IN ALL FORMS FOR
PRODUCT SOLD IN SUCH CALENDAR YEAR WAS, FOR THE SAKE OF THIS EXAMPLE, US$[**].

 

IF THE NET SALES IN THAT CALENDAR YEAR WERE US$[**], AND THE ROYALTIES PAYABLE
ON SUCH NET SALES WERE  US$[**], THE CALCULATION REQUIRED UNDER SECTION 7.3(E)
WOULD BE:          [**]

 

IN THIS EXAMPLE, THE [**]% CAP WOULD NOT BE REACHED, AND THERE WOULD BE NO
ADJUSTMENT MADE UNDER SECTION 7.3(E).

 

IF HOWEVER, THE AGGREGATE PRICE PAID BY GSK FOR BULK TABLETS IN ALL FORMS FOR
PRODUCT SOLD IN SUCH CALENDAR YEAR HAD BEEN, FOR THE SAKE OF THIS EXAMPLE,
US$[**], THE CALCULATION REQUIRED UNDER SECTION 7.3(E) WOULD BE:       [**]

 

IN THIS CASE, AS [**]% OF US$[**] IS US$[**], AN ADJUSTMENT OF US$[**] WOULD
NEED TO BE MADE TO THE ROYALTIES PAID FOR SUCH CALENDAR YEAR [**]

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


SCHEDULE 10.2

 


TERM SHEET FOR MANUFACTURING AND SUPPLY

 

1.     Definitive Agreement. Following execution of the Development, License and
Commercialization Agreement between Sepracor and GSK (“License Agreement”),
Sepracor and GSK shall, in good faith, negotiate and enter into a manufacturing
and supply agreement that incorporates, among other things, the terms and
conditions set forth in this term sheet (the “Supply Agreement”). Capitalized
terms used but not otherwise defined herein shall have the meaning ascribed to
such terms in the License Agreement.

 

2.     Supply of Products. Sepracor shall manufacture or have manufactured
exclusively for GSK’s use in the GSK Territory Bulk Tablets for commercial sale
(including physician samples) and Clinical Supplies. Based on the Forecast as
described herein, Sepracor shall maintain at all times sufficient capacity to
meet all GSK’s, GSK’s Affiliates’ and GSK’s Sublicensees’ requirements for Bulk
Tablets to enable them to meet their respective needs for Product for the GSK
Territory.

 

3.     Product Requirements. All Bulk Tablets supplied by Sepracor will be
manufactured in accordance with the relevant standards of cGMP and applicable
laws and regulations (both at the site of manufacture and where the Bulk Tablets
are to be supplied) and will comply with the relevant specifications, each
Marketing Approval, and will be fit for purpose. The parties recognize that they
will need to agree upon specifics of manufacturing requirements for individual
countries or regulatory areas either in advance of, or as part of, the Marketing
Approval process.

 

4.     Price. The purchase price of Bulk Tablets for commercial supplies shall
be Sepracor’s [**], and for Clinical Supplies and physician samples shall be
[**]. For the avoidance of doubt, in any country of the GSK Territory where
market pricing does not allow for GSK to profitably sell the Product with Bulk
Tablets being purchased at this rate, Sepracor is under no obligation to supply
Product at a purchase price lower than as stated above. Subject to GSK agreeing
confidentiality terms in the Supply Agreement, on terms no less onerous than
those contained in Section 11 of the License Agreement, the parties will operate
on [**] (with associated audit rights) and shall meet regularly (and no less
than once each calendar year) to agree the [**] to be invoiced to GSK as well as
the division between Clinical Supplies, physician samples and commercial
supplies. The Supply Agreement will also provide for initiatives to manage costs
and identify potential areas for cost reduction as part of a continuous
improvement programme.

 

5.     Forecasts and Firm Orders. Upon the execution of the Supply Agreement and
[**] thereafter, GSK shall provide Sepracor with a rolling [**] forecast of its
estimated quarterly purchases of Bulk Tablets (the “Forecast”) for both
commercial and Clinical

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

Supply needs. Except as set forth below, each Forecast will be non-binding and
will represent only GSK’s good faith estimate of expected orders for the Bulk
Tablets. However, for each such Forecast, the [**] will be a firm order
(purchase orders for such firm orders will also be provided in accordance with
Supply Agreement) and will represent GSK’s commitment to Sepracor to purchase
the amount of Bulk Tablets indicated in such portion of the Forecast. For the
[**] period of each such Forecast, the quantities of Bulk Tablets actually
purchased by GSK shall not be [**]. GSK shall also provide Sepracor with
non-binding mid-term and long-term forecasts on a yearly basis (for years [**]),
which shall not exceed [**] years.

 

6.     Shipping and Delivery. The delivery terms in the Supply Agreement shall
be Ex Works (Incoterms 2000). Risk of loss and title shall transfer at the time
of delivery of Bulk Tablets to the carrier. Each delivery will be accompanied by
the corresponding Certificate of Analysis and relevant delivery documentation.

 

7.     Packaging and Labeling. GSK will package (including label) (or have
packaged and labelled) the Bulk Tablets for commercial sale (including physician
samples) and Clinical Supplies. Bulk Tablets supplied to GSK will be
appropriately packaged and labeled based upon specifications agreed between the
Parties and in accordance with all applicable laws and regulations.

 

8.     Acceptance and Rejection. GSK shall have [**] from its receipt of the
Bulk Tablets at GSK’s designated facility to notify Sepracor of its rejection of
the Bulk Tablets for any defects which are apparent from carrying out incoming
inspection and control procedures (to be further defined in the Quality
Agreement). This shall be without prejudice to rights and obligations of the
Parties in respect of latent defects. The Supply Agreement shall include
provisions for the referral of disputes over alleged defects in Bulk Tablets to
an independent laboratory for resolution.

 

9.     Payment. Sepracor shall invoice GSK upon shipment of each released batch
of Bulk Tablets. Payment terms will be thirty (30) days from date of receipt of
the Bulk Tablets (with a paper copy of the related invoice being sent
electronically and by post). Any payments or portions thereof due under this
Agreement that are not paid by the date such payment is due shall bear interest
at the rate set forth in Section 8.5 of the License Agreement.

 

10.   Term. The Supply Agreement shall be coterminous with the License
Agreement, on a country-by-country basis.

 

11.   Inability to Supply. Sepracor will maintain an inventory of API equivalent
to [**] forward cover of Bulk Tablets (or such other inventory as mutually
agreed) (“Reserve Supply”), which shall be used to meet any disruption or
shortfall in supply that may occur for any reason during the term of the Supply
Agreement.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

In the event of any Inability to Supply, (or any anticipated Inability to
Supply) Sepracor shall notify GSK immediately and shall cooperate with GSK in
taking at Sepracor’s cost (except where the Inability to Supply is due to an
event of force majeure, in which case the parties will agree an equitable
allocation of the costs) all actions that are reasonably necessary in order to
remedy such Inability to Supply, including making up the shortfall from the
Reserve Supply.

 

An “Inability to Supply” shall mean Sepracor’s failure for any reason, including
without limitation force majeure or otherwise, to supply GSK with at least, in
the aggregate, [**] percent ([**]%) of the quantities of the Bulk Tablets Forms
ordered by GSK for any [**] period.

 

In the event of any Inability to Supply, the Parties will review through the JSC
the amount of Bulk Tablets available and if necessary will agree appropriate
rationing of available supply as between the Sepracor Territory and the GSK
Territory to ensure that supply to GSK is not disproportionately disadvantaged.

 

In the event of an Inability to Supply where Sepracor is unable to make up the
shortfall from the Reserve Supply or otherwise by way of product rationing from
the available supply, upon written request by GSK, Sepracor shall provide GSK
with such assistance (other than financial assistance) and any know-how
Controlled by Sepracor, as reasonably necessary for manufacturing Bulk Tablets
Forms including, without limitation, setting up a manufacturing facility at GSK.
In connection with the foregoing, GSK shall be permitted to consult with
Sepracor’s technical personnel, and such technical personnel will provide such
assistance as may be necessary to transfer the specified manufacturing
activities and relevant Sepracor Know-How to GSK (or its nominated contract
manufacturer) and Sepracor shall immediately grant GSK a limited, non-exclusive
royalty free license under the Sepracor Technology for the sole purpose of
manufacturing (or having manufactured) Bulk Tablets in or outside the GSK
Territory for packaging into Product for commercial sale (including physician
samples) and Clinical Supplies in the GSK Territory, and with the agreement of
GSK make any necessary consequential amendments to the License Agreement.
Sepracor shall be responsible for Sepracor’s actual costs and expenses incurred
in connection with such technology transfer.

 

The remedies set out in this paragraph 11 shall be without prejudice to any
other rights and remedies under the Supply Agreement for failure to meet firm
orders for Bulk Tablets.

 

12.   Quality Agreement and Pharmacovigilance Agreement. In addition to the
execution of the Supply Agreement, the Parties will enter into a Quality
Agreement and a Pharmacovigilance Agreement incorporating terms required in the
License Agreement and such other terms appropriate for manufacture of Bulk
Tablets for commercial distribution (including physician samples) and Clinical
Supplies.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

13.   Pre-Supply Approval. GSK will have the right to conduct pre-supply
approval audits of those manufacturing facilities of Sepracor, and any appointed
third party manufacturer, which are used in the manufacture of Bulk Tablets for
GSK, prior to taking supply. Thereafter, Sepracor shall not appoint any other
third party manufacturer nor change the location of any part of the
manufacturing process for the manufacture of Bulk Tablets for GSK without GSK’s
prior written consent, not to be unreasonably withheld, and subject to the
change control procedure set out in the Quality Agreement.

 

14.   Audits & Inspections. GSK shall have the right to carry out, not more than
annually (except for “for cause” audits), upon reasonable prior notice (or at
any time for cause), regular GMP, EHS and loss prevention audits of those parts
of Sepracor’s manufacturing site(s) used in the manufacture of Bulk Tablets for
GSK. Sepracor shall use Commercially Reasonable Efforts to procure the same
rights for GSK at the premises of its third party manufacturers. If Sepracor is
unable to procure such rights, Sepracor shall carry out such audits and
inspections itself on behalf of GSK and shall report the results to GSK. Where
any audit identifies work to be completed to ensure cGMP compliance or to meet
the requirements of the Supply Agreement or the Quality Agreement, the cost of
such activity will be borne by Sepracor.

 

15.   Other Standard Terms. The Supply Agreement will also contain other
provisions customary for agreements of this nature addressing the effect of
termination, regulatory inspections, supply performance, quality assurance and
assurance of supply, representations and warranties, indemnification, insurance
and confidentiality and such other terms as may be necessary to reflect GSK or
Sepracor corporate policies (including GSK’s policy on Ethics & Human Rights).

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


SCHEDULE 16.2(G)

 


THREATENED AND PENDING LITIGATION IN GSK TERRITORY

 

None

 

--------------------------------------------------------------------------------